


Exhibit 10.74

 

AMENDED AND RESTATED MASTER LEASE AGREEMENT

 

BETWEEN

 

FIRST STATES INVESTORS 5000A LLC,

a Delaware limited liability company (“LANDLORD”)

 

AND

 

BANK OF AMERICA, N.A. (“TENANT”)

 

 

Dated: As of January 1, 2005

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE I

BASIC LEASE INFORMATION, LEASED PREMISES, TERM, AND USE

1

1.1

Basic Lease Information; Definitions

1

1.2

Leased Premises

15

1.3

Term

16

1.4

Options to Renew; Special Notice of Non-Renewal

16

1.5

Use

19

1.6

Survival

19

ARTICLE II

RENTAL AND OPERATING EXPENSES

19

2.1

Rental Payments

19

2.2

Operating Expenses

21

2.3

Real Estate Taxes

27

2.4

Budget; Audit Rights

28

ARTICLE III

BUILDING SERVICES, IDENTITY, SIGNAGE, AND MANAGEMENT

31

3.1

Building Standard and Above Standard Services

31

3.2

Keys and Locks

35

3.3

Graphics and Building Directory

35

3.4

Building Identity; Signage; Exclusivity

36

3.5

Communications Equipment

38

3.6

Building Management

40

ARTICLE IV

CARE OF PREMISES; LAWS, RULES AND REGULATIONS

40

4.1

Care of Leased Premises

40

4.2

Access of Landlord to Leased Premises

40

4.3

Nuisance

41

4.4

Laws and Regulations; Rules of Building

42

4.5

Legal Use and Violations of Insurance Coverage

42

4.6

Environmental Laws

43

4.7

Prohibited Uses

44

ARTICLE V

LEASEHOLD IMPROVEMENTS AND REPAIRS

45

5.1

Leasehold Improvements

45

 

i

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

Page

 

 

 

5.2

Alterations

45

5.3

Non-Removable Improvements

45

5.4

Mechanics Liens

46

5.5

Repairs by Landlord

47

5.6

Repairs by Tenant

47

5.7

Demising Work

47

5.8

Art

49

ARTICLE VI

CONDEMNATION, CASUALTY AND INSURANCE

50

6.1

Condemnation

50

6.2

Damages from Certain Causes

51

6.3

Casualty Clause

51

6.4

Property Insurance

53

6.5

Liability Insurance

53

6.6

Hold Harmless

53

6.7

WAIVER OF RECOVERY

54

ARTICLE VII

DEFAULTS, REMEDIES, BANKRUPTCY, SUBORDINATION

54

7.1

Default and Remedies

54

7.2

Insolvency or Bankruptcy

58

7.3

Negation of Lien for Rent

58

7.4

Attorney’s Fees

59

7.5

No Waiver of Rights

59

7.6

Holding Over

59

7.7

Subordination

60

7.8

Estoppel Certificate

60

7.9

Subsequent Documents

61

7.10

Interest Holder Privileges

61

ARTICLE VIII

SUBLEASING, ASSIGNMENT, LIABILITY, AND CONSENTS

61

8.1

Sublease or Assignment by Tenant

61

8.2

Assignment by Landlord

64

ARTICLE IX

PURCHASE AND SALE

64

 

ii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

Page

 

 

 

9.1

Tenant’s Right of First Refusal to Purchase

64

9.2

Right of First Offer on Sale

65

9.3

Separate Lease

65

ARTICLE X

EXPANSION RIGHTS

66

10.1

Quarterly Availability Reports

66

10.2

Tenant’s Expansion Notice

67

10.3

Landlord Expansion Response

67

10.4

Expansion Space Leases

67

10.5

Excess Basic Rent; Recalculation of Termination Rights

69

10.6

Subordination of Expansion Space Rights

70

10.7

Duration

70

10.8

Disputes

70

ARTICLE XI

CONTRACTION RIGHTS

71

11.1

Contraction Rights

71

11.2

Contraction Rights Exercise Notice

71

11.3

Relocation Rights

72

11.4

Intentionally Omitted

72

11.5

Termination Rights

72

11.6

Contraction Premises Rent

72

11.7

Surrender; Contraction Premises Demising Work

72

11.8

Duration

73

11.9

Disputes

73

ARTICLE XII

DISPUTE RESOLUTION

73

12.1

Approval Procedure; Dispute Resolution

73

12.2

Dispute Resolution

74

12.3

Conduct of the Arbitration

75

12.4

Alternative Means of Arbitration with AAA

76

12.5

Mediation; Litigation

76

ARTICLE XIII

TENANT REMEDIES

77

13.1

Limited Offset

77

 

iii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

Page

 

 

 

13.2

Landlord Letter of Credit

77

ARTICLE XIV

MISCELLANEOUS

77

14.1

Notices

77

14.2

Brokers

78

14.3

Binding on Successors

78

14.4

Rights and Remedies Cumulative

78

14.5

Governing Law

78

14.6

Rules of Construction

78

14.7

Authority and Qualification

78

14.8

Severability

79

14.9

Quiet Enjoyment

79

14.10

Limitation of Personal Liability

79

14.11

Memorandum of Lease

79

14.12

Consents

79

14.13

Time of the Essence

79

14.14

Amendments

79

14.15

Entirety

79

14.16

References

80

14.17

Counterpart Execution

80

14.18

No Partnership

80

14.19

Captions

80

14.20

Required Radon Notice

80

14.21

Changes to Properties by Landlord

80

14.22

Storage Space

80

14.23

WAIVER OF JURY TRIAL

81

14.24

Confidential Information

81

 

iv

--------------------------------------------------------------------------------


 

EXHIBITS AND SCHEDULES

 

Exhibit A

 

Leased Premises, Building NRA, Leased Premises NRA, Tenant Occupancy
Percentages, Parking Area, and Drive through Banking Facility

Exhibit B-1

 

Form of Lease Supplement

Exhibit B-2

 

Form of Amendment to Lease Supplement and Exhibit A

Exhibit C

 

Form of Confidentiality Agreement

Exhibit D

 

Form of Subordination, Non-Disturbance and Attornment Agreement

Exhibit E

 

Form of Estoppel Certificate

Exhibit F

 

Form of Subtenant Non-Disturbance Agreement

Exhibit G

 

Form of Separate Lease

Exhibit H

 

Form of Contraction Assignment

Exhibit I

 

Form of Contraction Sublease

Exhibit J

 

Form of Landlord Letter of Credit

 

 

 

Schedule 1

 

Annual Basic Rent Factor Table

Schedule 2

 

[Intentionally Omitted]

Schedule 3

 

Description of Environmental Information

Schedule 4

 

Description of Tenant’s Art

Schedule 5

 

Renewal Term Annual Basic Rent Illustration

 

v

--------------------------------------------------------------------------------


 

AMENDED AND RESTATED MASTER LEASE AGREEMENT

 

THIS AMENDED AND RESTATED MASTER LEASE AGREEMENT (this “Lease”) is made and
entered into this                                           , 2005, effective as
of January 1, 2005, by and between FIRST STATES INVESTORS 5000A, LLC, a Delaware
limited liability company (hereinafter called “Landlord”), and BANK OF AMERICA,
N.A., a national banking association (hereinafter called “Tenant”), with the
limited joinder of FIRST STATES GROUP, L.P., a Delaware limited partnership
(“FSG”).  Terms with initial capital letters used in this Lease shall have the
meanings assigned for such terms in Section 1.1(b).

 

BACKGROUND

 

A.            Landlord and Tenant are parties to a certain Master Lease
Agreement dated as of June 30, 2003, respecting certain Leased Premises located
within certain Properties, all as more fully described therein, as modified by
that certain Side Letter Agreement between said parties dated as of June 30,
2003, and the First Amendment to Master Lease Agreement dated September 30, 2003
(said Master Lease Agreement as so modified, the “Master Lease”).

 

B.            Landlord and Tenant desire to amend and restate the Master Lease
in its entirety upon the terms and conditions more fully set forth herein.

 

ARTICLE I

BASIC LEASE INFORMATION, LEASED PREMISES, TERM, AND USE

 

1.1   Basic Lease Information; Definitions.

 

(a)           The following Basic Lease Information is hereby incorporated into
and made a part of this Lease.  Each reference in this Lease to any information
and definitions contained in the Basic Lease Information shall mean and refer to
the information and definitions hereinbelow set forth.

 

Commencement Date:

 

June 30, 2003.

 

 

 

Expiration Date:

 

June 30, 2023.

 

 

 

Initial Term:

 

Commencing on the Commencement Date, and, unless sooner terminated as herein
provided, ending on the Expiration Date.

 

 

 

Leased Premises:

 

All those portions of the Properties identified in the Lease Supplements, as the
same are amended from time to time, as being demised and leased to Tenant
hereunder, including the identified Net Rentable Areas within the Buildings and,
where applicable, the Drive-Through Banking Facilities. Each time there is an
addition to, subtraction from or other change in the configuration of the Leased
Premises as herein provided,

 

--------------------------------------------------------------------------------


 

 

 

including pursuant to Section 6.1 (Condemnation), Section 6.3 (Casualty),
Article IX (Purchase and Sale), Article X (Expansion Rights) and Article XI
(Contraction Rights), Landlord and Tenant, within thirty (30) days following the
effective date of the change, shall execute amendments to the applicable Lease
Supplements (based upon the form attached as Exhibit B-1 hereto) and to
Exhibit A hereto to confirm the configuration and Net Rentable Area of the
Leased Premises, Tenant’s Occupancy Percentage in each Building and the Annual
Basic Rent for each Leased Premises and, to the extent applicable, any
adjustment in Parking Areas and be accompanied by a revised Exhibit A hereto.

 

 

 

Landlord’s Address for Notices:

 

First States Investors 5000A, LLC
c/o First States Group, L.P.
1725 The Fairway
Jenkintown, PA 19046
Attention: Nicholas S. Schorsch, President and CEO
Fax Number: (215) 887-2585

 

 

 

with a copy to:

 

First States Group, L.P.
1725 The Fairway
Jenkintown, PA 19046
Attention: Edward J. Matey Jr., General Counsel
Fax: (215) 887-9856

 

 

 

Tenant’s Address for Notices:

 

Bank of America, N.A.
525 North Tryon
4th Floor – Corporate Real Estate Department
NC1-023-03-03
Charlotte, NC 28255
Attention: Property Services
Fax: (704) 386-7339

 

 

 

with a copy to:

 

Bank of America, N.A.
800 Market Street
M01-800-11-10
St. Louis, MO 63101
Attention: Gary Preston, Assistant General Counsel
Fax: (314) 466-6027

 

 

 

and to:

 

Trammell Crow Corporate Services, Inc.
2850 North Federal Highway
Lighthouse Point, Florida 33064
Attention: Chuck Dunn, Senior Vice President
Fax: (954) 786-4405

 

2

--------------------------------------------------------------------------------


 

and to:

 

Jones Lang LaSalle Americas, Inc.
355 South Grand Avenue
Suite 4280
Los Angeles, CA 90071
Attention: John L. Vinnicombe, Executive Vice President
Fax: (213) 680-4933

 

 

 

Interest Holder’s Address for Notices:

 

German American Capital Corporation
60 Wall Street, 10th Floor
New York, NY 10005
Attention: Eric M. Schwartz and General Counsel
Fax: (212) 797-4488

 

 

 

with a copy to:

 

Skadden, Arps, Slate, Meagher & Flom LLP
Four Times Square
New York, NY 10036-6522
Attention: Harvey R. Uris, Esquire
Fax: (917) 777-2212

 

(b)           As used in this Lease, the following terms shall have the
respective meanings indicated below, and such meanings are incorporated in each
such provision where used as if fully set forth therein:

 

“AAA” shall mean the American Arbitration Association.

 

“Above Standard Services” shall have the meaning assigned to such term in
Section 3.1(c).

 

“Above Standard Services Rent” shall mean any and all charges required to be
paid by Tenant for Above Standard Services as expressed in Section 3.1(c).

 

“Additional Equipment” shall have the meaning assigned to such term in
Section 3.5.

 

“Additional Rent” shall mean Tenant’s Operating Expense Share, Tenant’s Tax
Share, Above Standard Services Rent and all other sums (other than Annual Basic
Rent and Excess Basic Rent, if any) that Tenant is obligated to pay or reimburse
to Landlord as required by the terms of this Lease.

 

“Affiliate” or “Affiliates” shall mean any person or entity controlling,
controlled by, or under common control with another such person or entity. 
“Control” as used herein shall mean the possession, direct or indirect, or the
power to direct or cause the direction, of the management and policies of such
controlled person or entity.  The ownership, directly or indirectly, of more
than fifty percent (50%) of the voting securities of, or possession of the right
to vote in, the ordinary direction of its affairs, more than fifty percent (50%)
of the voting interest in, any person or entity shall be presumed to constitute
such control.  In the case of Landlord (if Landlord is a partnership), the term
Affiliate shall also include

 

3

--------------------------------------------------------------------------------


 

any person or entity controlling or controlled by or under common control with
any general partner of Landlord or any general partner of Landlord’s general
partner.

 

“Affiliate Owned Property” shall have the meaning assigned to such term in
Section 10.1.

 

“Aggregate FMRV Rent” shall have the meaning assigned to such term in
Section 1.4(c).

 

“Alteration Threshold Amount” shall mean, as to each Property, Five Hundred
Thousand Dollars ($500,000.00) in aggregate alteration costs ongoing at any
time, provided that (a) so long as Tenant’s Occupancy Percentage at a Major
Property is at least fifty percent (50%), the Alteration Threshold Amount for
such Major Property shall equal One Million Dollars ($1,000,000.00) in aggregate
alterations costs and (ii) the aggregate Alterations Threshold Amount for
alteration costs ongoing at all Properties at any time shall not exceed Ten
Million Dollars ($10,000,000.00).

 

“Annual Basic Rent” shall mean the annual basic rent payable by Tenant for the
Leased Premises that are subject, from time to time, to this Lease.  During the
Initial Term of this Lease, the Annual Basic Rent for each Property shall equal
the Net Rentable Area of the Leased Premises for such Property multiplied by the
applicable Annual Basic Rent Factor, except that the Annual Basic Rent for any
Short Term Expansion Space shall equal the Fair Market Rental Value of such
Short Term Expansion Space as provided in Article X.  During the Renewal Terms
of this Lease, the Annual Basic Rent for each Property shall equal the Fair
Market Rental Value of the Leased Premises within such Property, subject, if
applicable, to the limitations set forth in Section 1.4(c).  The Annual Basic
Rent due under this Lease shall equal the sum of all Annual Basic Rents due with
respect to each Property.  Annual Basic Rent shall be re-calculated each time
there is a change in the Annual Basic Rent Factor or in Tenant’s Occupancy
Percentage for a Property or a required conversion to, or adjustment in, the
Fair Market Rental Value of a Property.

 

“Annual Basic Rent Factor” shall mean the annual rate per square foot of Net
Rentable Area used to calculate the Annual Basic Rent.  A table of Annual Basic
Rent Factors, together with scheduled increases and decreases thereto, are set
forth on Schedule 1 hereto.

 

“Applicable Rate” shall mean an annual rate of interest equal to the lesser of
(i) the Prime Rate plus two percent (2%) and (ii) the maximum contract interest
rate per annum allowed by North Carolina law.

 

“Appraiser” shall mean an independent professional real estate appraiser, MAI or
equivalent, with at least ten (10) years’ experience appraising commercial real
estate comparable to the subject Property or Leased Premises, who shall be
associated with a nationally-recognized real estate services firm offering
appraisal services, with local offices in the region where the subject Property
is located, and which firm is not under contract with or otherwise so associated
with either Landlord or Tenant as to reasonably impair its or their ability to
render impartial judgments (it being agreed that an Appraiser that performs
residential or commercial property appraisals for Tenant in Tenant’s

 

4

--------------------------------------------------------------------------------


 

capacity as a mortgage lender shall not be disqualified from serving as an
Appraiser solely as a result of such other relationship with Tenant).

 

“Approval Matters” shall have the meaning assigned to such term in
Section 12.2(b).

 

“Arbitration Notice” shall have the meaning assigned to such term in
Section 12.2(a).

 

“Art” shall have the meaning assigned to such term in Section 5.8.

 

“ATM” shall mean automated teller machine.

 

“Award” shall have the meaning assigned to such term in Section 13.2

 

“Banking” shall have the meaning assigned to such term in Section 1.5.

 

“Binding ADR Dispute” shall have the meaning assigned to such term in
Section 12.2(b).

 

“BOMA” shall mean the Building Owners and Managers Association.

 

“Budget” shall have the meaning assigned to such term in Section 2.4(a).

 

“Building” shall mean any and each of the buildings identified on Exhibit A in
which the Leased Premises are located.

 

“Building Common Areas” shall have the meaning assigned to such term in the
Measurement Standard.

 

 “Building Operating Hours” shall mean, for each Building, from 7:00 a.m. to
7:00 p.m. on Mondays through Fridays and from 8:00 a.m. to 2:00 p.m. on
Saturdays, excepting Holidays; provided that Building Operating Hours for
Properties where Tenant’s Occupancy Percentage equals one hundred percent (100%)
shall mean the standard hours of operations for such Property as established,
from time to time, by Tenant.

 

 “Building Rules” shall have the meaning assigned to such term in Section 4.4.

 

“Building Standard Services” shall have the meaning assigned to such term in
Section 3.1(a).

 

“Building Standards” shall mean, for each Building, materials of the type,
quality and quantity generally used throughout such Building and in Comparable
Buildings.

 

“Bureau of Labor Statistics” shall mean the U.S. Department of Labor, Bureau of
Labor Statistics.

 

“Buildings” shall mean all of the buildings identified on Exhibit A in which the
Leased Premises are located.

 

“Casualty” shall have the meaning assigned to such term in Section 6.3(a).

 

5

--------------------------------------------------------------------------------

 

“Commencement Date” shall have the meaning assigned to such term in
Section 1.1(a).

 

“Common Areas” shall mean all portions of the Property that are not intended to
be rented to a tenant, including interior corridors, elevators, mechanical
rooms, stairs, lobbies, lavatories, washrooms, exterior roadways, Parking Areas,
sidewalks, plazas, traffic lights, storm drainage facilities, rooftops,
landscaped areas, exterior walks and ramps, sanitary sewer, domestic and fire
water systems, fire protection installations, electric power and telephone
cables and lines and other utility connections, facilities and other
improvements (above and below ground) that are owned by Landlord and are now or
hereafter constructed on the Property for use in common by Landlord, Tenant and
other tenants located in the Building or for the common benefit of the
foregoing, including all such areas, facilities and systems denominated as
“Building Common Areas” and “Floor Common Areas” in the Measurement Standard.

 

“Communications Equipment” shall have the meaning assigned to such term in
Section 3.5(a).

 

“Comparable Buildings” shall mean, for each Building, a quality, age, location
and construction that is comparable to that of other buildings within the
metropolitan area within which such Building is located.

 

“Continuing Term Separate Lease” shall have the meaning assigned to such term in
Section 9.3.

 

“Contraction Assignment” shall mean a lease assignment and assumption agreement
substantially in the form attached as Exhibit H hereto entered into by Tenant,
as assignor, and FSG or, at FSG’s election, an Affiliate of FSG, as assignee,
for all of Tenant’s right, title and interest in and to a Continuing Term
Separate Lease at a Property for which Tenant has properly exercised Contraction
Rights for the entire Leased Premises within such Property pursuant to
Article XI.  If FSG elects to cause an Affiliate of FSG to enter into a
Contraction Assignment, FSG shall join in the execution of the Contraction
Assignment for the purpose of unconditionally guarantying to Tenant the payment
and performance by such Affiliate of all of such Affiliate’s obligations to
Tenant under the Contraction Assignment.  Tenant shall be released from all
obligations under the Separate Lease to which the Contraction Assignment relates
arising on and after the date of execution of the Contraction Assignment.

 

“Contraction Premises” shall have the meaning assigned to such term in
Section 11.2.

 

“Contraction Premises Surrender Date” shall have the meaning assigned to such
term in Section 11.6.

 

“Contraction Rights” shall have the meaning assigned to such term in
Section 11.1.

 

“Contraction Rights Exercise Notice” shall have the meaning assigned to such
term in Section 11.2.

 

“Contraction Sublease” shall mean a separate, stand alone sublease substantially
in the

 

6

--------------------------------------------------------------------------------


 

form attached as Exhibit I hereto entered into by Tenant, as sublandlord, and
FSG or, at FSG’s election, an Affiliate of FSG, as subtenant, for such portion
of the Leased Premises at a Property that is leased by Tenant under a Continuing
Term Separate Lease as Tenant has properly exercised Contraction Rights pursuant
to Article XI.  If FSG elects to cause an Affiliate of FSG to enter into a
Contraction Sublease, FSG shall join in the execution of the Contraction
Sublease for the purpose of unconditionally guarantying to Tenant the payment
and performance by such Affiliate of all of such Affiliate’s obligations to
Tenant under the Contraction Sublease.

 

“Cost Approved Sublease” shall have the meaning assigned to such term in
Section 8.1(h).

 

“Coterminous Expansion Space” shall have the meaning assigned to such term in
Section 10.4(b).

 

“Damaged Property” shall have the meaning assigned to such term in
Section 6.3(a).

 

“Demising Work” shall mean the construction by Tenant, if and to the extent
required as a result of Tenant’s vacation and surrender of Surrendered Premises
to Landlord, of (i) all walls and other work required to demise, separate and
secure the Leased Premises from any portion of the Building that is not included
within the Leased Premises, (ii) all work, if and to the extent required as a
result of such demise, for (a) the creation of multi-tenant access to Building
Common Areas, facilities and systems necessary for the general office use of the
Surrendered Premises, including multi-tenant access to the mechanical,
electrical, plumbing and other utility facilities and systems serving the
Surrendered Premises or (b) at Tenant’s sole option, in lieu of creating
multi-tenant access to existing Building Common Areas, facilities or systems,
Tenant may construct replacements for Building Common Areas, facilities or
systems necessary for the general office use of the Surrendered Premises and
(iii) to provide proper and lawful means of ingress and egress to the
Surrendered Premises.  Notwithstanding the foregoing, Tenant will not be
obligated to (i) make any alterations or improvements to demise the Leased
Premises on floors of any Buildings that are and shall continue to be leased by
Tenant as full floors, (ii) make any alterations or improvements to floors that
do not contain any Leased Premises or (iii) bring the Properties into compliance
with building codes or other Legal Requirements, except to the extent required
by any Governmental Authority as being necessary to perform the Demising Work. 
All Demising Work shall be performed in conformity with the requirements of
Section 5.7.

 

“Drive-Through Banking Facility” shall mean, for each Property, the portion of
the Leased Premises, if any, identified as a Drive-Through Banking Facility in
Lease Supplement for such Property.

 

“Enforcement” shall have the meaning assigned to such term in Section 7.7.

 

“Environmental Information” shall have the meaning assigned to such term in
Section 4.6(a).

 

“Environmental Matters” shall have the meaning assigned to such term in
Section 4.6(b).

 

7

--------------------------------------------------------------------------------


 

“Excess Basic Rent” shall have the meaning assigned to such term in
Section 10.5.

 

“Expansion Rights” shall have the meaning assigned to such term in Section 10.4.

 

“Expansion Space” shall have the meaning assigned to such term in Section 10.4.

 

“Expansion Space Acceptance” shall have the meaning assigned to such term in
Section 10.4.

 

“Expiration Date” shall have the meaning assigned to such term in
Section 1.1(a).

 

“Event of Default” shall have the meaning assigned to such term in
Section 7.1(a).

 

“Fair Market Purchase Value” shall mean the fair market purchase value, as of
the date the determination is made, that would be obtained in an arm’s-length
purchase and sale agreement between an informed and willing seller and an
informed and willing purchaser, neither of whom is under any compulsion to enter
into such transaction.

 

“Fair Market Rental Value” shall mean the fair market rental value, as of the
date the determination is made, that would be obtained in an arm’s-length net
lease (i.e., net of all operating expenses, real estate taxes, utilities and
other pass-throughs) between an informed and willing tenant (other than a tenant
in possession) and an informed and willing landlord, neither of whom is under
any compulsion to enter into such transaction, for space in Comparable Buildings
that is comparable in size, location and quality to the Leased Premises, for a
comparable term.  Such Fair Market Rental Value shall be calculated assuming
that (i) the Leased Premises are in the condition and state of repair required
under the Lease, (ii) Tenant is in compliance with the requirements of the Lease
and (iii) Tenant will accept the Leased Premises in “AS-IS” condition.  In
determining the Fair Market Rental Value for Property, the Appraiser shall give
due consideration, to and make any necessary adjustments to the rentals paid at
Comparable Buildings in light of, the following factors: (i) Tenant will not
receive, and Landlord will not pay, any tenant improvement, relocation, moving
or other allowance, rent abatement or other reduced or free rent period or any
other allowance or concession in connection with Tenant’s leasing of the Leased
Premises, (ii) except as expressly provided herein with respect to Expansion
Space, Tenant’s obligation to pay Rent commences on the date possession of the
Leased Premises are delivered to Tenant, (iii) Landlord will not pay any
brokers’ fee or commission in connection with Tenant’s leasing of the Leased
Premises, (iv) the Landlord’s inclusion, and Tenant’s payment, of amortized
capital expenditures in Operating Expenses to the extent provided in this Lease
and (v) the creditworthiness of Tenant and the tenants at Comparable Buildings. 
For Short Term Expansion Space only, the Fair Market Rental Value shall be
determined without regard to the value added by any alterations or improvements
made to such space by Tenant after it was added to the Lease Premises as
provided in Article X.

 

“Final Drawings” shall have the meaning assigned to such term in Section 5.7(b).

 

“Final Space Plan” shall have the meaning assigned to such term in
Section 5.7(a).

 

8

--------------------------------------------------------------------------------


 

“Five Year Term Separate Lease” shall have the meaning assigned to such term in
Section 9.3.

 

“Floor Common Area” shall have the meaning assigned to such term in the
Measurement Standard.

 

“FMRV Increment” shall have the meaning assigned to such term in Section 10.5.

 

“FMRV Space” shall mean space added to the Leased Premises as Expansion Space,
but shall not include any Coterminous Expansion Space added to the Leased
Premises during the Initial Term.

 

“Force Majeure Events” shall mean events beyond Landlord’s or Tenant’s (as the
case may be) control, which shall include all labor disputes, governmental
regulations or controls, war, fire or other casualty, inability to obtain any
material or services, acts of God, or any other cause not within the reasonable
control of Landlord or Tenant (as the case may be).  The times for performance
set forth in this Lease (other than for monetary obligations of a party) shall
be extended to the extent performance is delayed by Force Majeure Events.

 

“FSG” shall have the meaning assigned to such term in the parties paragraph.

 

“GAAP” shall mean generally accepted accounting principles, consistently
applied.

 

“Governmental Authority” shall mean the United States, the state, county, city
and political subdivision in which a Property is located or that exercises
jurisdiction over the Property, Landlord or Tenant, and any agency, department,
commission, board, bureau or instrumentality of any of the foregoing that
exercises jurisdiction over the Property, Landlord or Tenant.

 

“Gross Revenue” shall mean, for each Property, all gross income generated in
connection with such Property, including basic rents, additional rents and other
charges collected from Tenant and other tenants or occupants of the Property and
income from services, coin operated vending machines and telephones, parking
facilities, but excluding (i) security deposits, unless and not until such
deposits are applied as rental income, (ii) interest on bank accounts for the
operation of the Property, (iii) proceeds from the sale or refinancing of the
Property, (iv) insurance proceeds or dividends received from any insurance
policies pertaining to physical loss or damage to the Property, (v) condemnation
awards or payments received in lieu of condemnation of the Property, and
(vi) any trade discounts and rebates received in connection with the purchase of
personal property or services in connection with the operation of the Property.

 

“Hazardous Materials” shall mean any flammable materials, explosive materials,
radioactive materials, asbestos-containing materials, the group of organic
compounds known as polychlorinated biphenyls and any other hazardous, toxic or
dangerous waste, substance or materials defined as such in (or for purposes of)
the federal Comprehensive Environmental Response Compensation and Liability Act
of 1980, as amended, 42 U.S.C. §§ 9601 to 9675,  the federal Hazardous Materials
Transportation Act, 42 U.S.C.

 

9

--------------------------------------------------------------------------------


 

§§ 5101 to 5127, the federal Solid Waste Disposal Act as amended by the
Resources Conservation and Recovery Act of 1976, 42 U.S.C. §§ 6901 to 6992k, the
federal Toxic Substance Control Act, 15 U.S.C. §§ 2601 to 2692 or any other
Legal Requirement from time to time in effect regulating, relating to or
imposing liability or standards of conduct concerning any hazardous, toxic or
dangerous waste, substance or material.

 

“Holidays” shall mean New Year’s Day, Martin Luther King Day, Presidents’ Day,
Memorial Day, Independence Day, Labor Day, Columbus Day, Thanksgiving Day,
Christmas Day and any and all other dates observed as bank holidays by national
banks.  If, in the case of any holiday described above, a different day shall be
observed than the respective day described above, then that day that constitutes
the day observed by national banks in the state in which the Property is located
on account of such holiday shall constitute the Holiday under this Lease.

 

“HVAC” shall mean heating, ventilating and air conditioning.

 

“Initial Term” shall have the meaning assigned to such term in Section 1.1(a).

 

“Interest Holder” shall have the meaning assigned to such term in Section 7.7.

 

“JAMS” shall mean Judicial Arbitration & Mediation Services, Inc.

 

“JLL” shall mean Jones Lang LaSalle Americas, Inc.

 

“Land” shall mean all of the parcels of land identified on Exhibit A on which
the Buildings, Common Areas, Drive-Through Banking Facilities, Parking Areas and
other elements of the Properties are located.

 

“Landlord” shall have the meaning assigned to such term in the parties
paragraph.

 

“Landlord Default” shall have the meaning assigned to such term in
Section 7.1(f).

 

“Landlord Designated Submanager” shall have the meaning assigned to such term in
Section 3.6.

 

“Landlord Expansion Response” shall have the meaning assigned to such term in
Section 10.2.

 

“Landlord Letter of Credit” shall have the meaning assigned to such term in
Section 13.2.

 

“Lease” shall have the meaning assigned to such term in the parties paragraph.

 

“Leased Premises” shall have the meaning assigned to such term in
Section 1.1(a).

 

“Lease Supplement” shall mean, for each Property, a supplement to this Lease
based upon the form attached as Exhibit B-1 hereto that describes and depicts,
in detail, the Leased Premises for such Property and any Landlord or Tenant
rights or obligations that are specific to that Property, including any
emergency generators, uninterrupted power

 

10

--------------------------------------------------------------------------------


 

systems, supplemental HVAC systems and other specialty items of whose capacities
are dedicated for Tenant’s sole use and that Tenant desires Landlord to
maintain, repair and replace, at Tenant’s election, as an Above Standard
Service.  The Lease Supplements for the Properties located at (i) 1825 E.
Buckeye Road, Phoenix, AZ (AZCAM-030, AZCAT-030, AZMAR-030 and ACMCD-030),
(ii) 9000 Southside Boulevard, Jacksonville, FL (FLJAC-030, FLJAC-130,
FLJAC-230, FLJAC-330, FLJAC-430, FLJAC-530, FLJAC-630, FLJAC-730 and FLJAC-830)
and (iii) 231 S. LaSalle Street, Chicago, IL (ILBANA-076) shall grant Tenant a
right of first refusal to lease additional space that becomes available in such
Properties prior to December 31, 2005, for an Annual Basic Rent equal to the Net
Rentable Area of the space so added multiplied by the Annual Basic Rent Factor. 
The Term of this Lease for any space so added shall be coterminous with the Term
of this Lease for the remainder of the Leased Premises, but any space so added
shall not be included as Coterminous Expansion Space for any purpose under this
Lease.

 

“Lease Year” shall mean a period of one (1) year; provided that the first Lease
Year shall commence on the Commencement Date and shall end on June 30, 2004; the
second Lease Year commences upon the expiration of the first Lease Year and ends
one (1) year later, and all subsequent Lease Years commence upon the expiration
of the prior Lease Year, except that the last Lease Year during the Term ends on
the last day of the Term.  The Lease Year for all Properties covered by this
Lease shall be the same.

 

“Legal Requirements” shall mean any law, statute, ordinance, order, rule,
regulation or requirement of a Governmental Authority.

 

“MAI” shall mean Member of the Appraisal Institute.

 

“Major Dispute” shall have the meaning assigned to such term in Section 12.2(c).

 

“Major Property” shall mean any Property in which the Building shall contain
50,000 or more square feet of Net Rentable Area.

 

“Maximum Renewal Term Basic Rent” shall have the meaning assigned to such term
in Section 1.4(c).

 

“Measurement Standard” shall mean the Standard Method for Measuring Floor Area
in Office Buildings, ANSI/BOMA Z65.1-1996, as promulgated by BOMA.

 

“Net Rentable Area” shall mean, as applicable, the net rentable areas of the
Leased Premises and the Buildings, determined in conformity with the Measurement
Standard.  The Net Rentable Areas of the Leased Premises and the Buildings are
as specified in Exhibit A.

 

“Non-FMRV Renewal Space” shall mean, as to each Property during each Renewal
Term, the portion of the Renewal Premises at such Property, if any, that is not
FMRV Space.

 

11

--------------------------------------------------------------------------------


 

“Non-Removable Improvements” shall have the meaning assigned to such term in
Section 5.3.

 

“Notice Parties” shall mean the parties identified in Section 1.1(a), and any
successor or additional party as a Notice Party may from time to time designate,
as parties entitled to receive written notices under this Lease.

 

“Occupancy Percentage” shall mean, as to each Building, a fraction, expressed as
a percentage, the numerator of which is the Net Rentable Area of the Leased
Premises in the Building at the time the determination is made, and the
denominator of which is Net Rentable Area of the Building, all as set forth on
Exhibit A hereto, as amended from time to time.  The Occupancy Percentage for a
Property shall be re re-calculated each time there is a change in the Net
Rentable Area of the Leased Premises or the Building at such Property.

 

“Operating Expenses” shall have the meaning assigned to such term in
Section 2.2(b).

 

“Operating Expense Statement” shall have the meaning assigned to such term in
Section 2.2(f).

 

“Outside Completion Date” shall have the meaning assigned to such term in
Section 6.3(d).

 

“Owner” shall have the meaning assigned to such term in Section 7.7.

 

“Parking Areas” shall mean, as to each Property, the exclusive and non-exclusive
parking areas and facilities for the Property as indicated on the Lease
Supplement for the Property, together with any connecting walkways, covered
walkways, tunnels, or other means of access to the Building, and any additional
minor improvements now or hereafter located on the Land related to the foregoing
facilities.

 

“Pre-Committed Space” shall have the meaning assigned to such term in
Section 10.2(a).

 

“Preliminary Drawings” shall have the meaning assigned to such term in
Section 5.7(b).

 

“Preliminary Space Plan” shall have the meaning assigned to such term in
Section 5.7(a).

 

“Prime Rate” shall mean the “prime rate” announced by Bank of America, N.A., or
its successor, from time to time (or if the Prime Rate is discontinued, the rate
announced as that being charged to said bank’s most credit-worthy commercial
borrowers).

 

“Prohibited Uses” shall have the meaning assigned to such term in Section 4.7.

 

“Property” shall mean the Land, the Buildings, the Common Areas, including the
Parking Areas, any Drive-Through Banking Facilities, and any and all additional
improvements now or hereafter located on the Land that serve the Buildings, the
Common Areas, including the Parking Areas, any Drive-Through Banking Facilities
or the tenants of the Building generally.

 

12

--------------------------------------------------------------------------------


 

“Purchase Agreement” shall mean that certain Amended and Restated Agreement of
Sale and Purchase by and between Tenant, as seller, and Landlord as
successor-in-interest by assignment to FSG, as purchaser, dated April 16, 2003,
as amended.

 

“Qualified Damage” shall have the meaning assigned to such term in
Section 6.3(b).

 

“Quarterly Availability Report” shall have the meaning assigned to such term in
Section 10.1(a).

 

“Real Estate Taxes” shall have the meaning assigned to such term in
Section 2.3(b).

 

“Relocation Rights” shall have the meaning assigned to such term in
Section 11.3.

 

“Relocation Rights Exercise Period” shall have the meaning assigned to such term
in Section 10.4(b).

 

“Remedial Work” shall mean the removal, relocation, elimination, remediation or
encapsulation of Hazardous Materials from all or any portion of the Leased
Premises or the Common Areas and, to the extent thereby required, the
reconstruction and rehabilitation of the Leased Premises or the Common Areas
pursuant to, and in compliance with this Lease.

 

“Renewal Option(s)” shall have the meaning assigned to such term in
Section 1.4(a).

 

“Renewal Option Notice Date” shall mean, with respect to a Renewal Option, the
date on which Tenant sends written notice of exercise of such Renewal Option to
Landlord as provided in Section 1.4.

 

“Renewal Premises” shall have the meaning assigned to such term in
Section 1.4(c).

 

“Renewal Terms” shall have the meaning assigned to such term in Section 1.4(a).

 

“Rent” shall mean Annual Basic Rent, Excess Basic Rent, if any, and Additional
Rent.

 

“Requesting Party” shall have the meaning assigned to such term in
Section 12.1(a)(i).

 

“Responding Party” shall have the meaning assigned to such term in
Section 12.1(a)(i).

 

“ROFO Eligible Conditions” shall have the meaning assigned to such term in
Section 9.2(a).

 

“ROFO Eligible Property” shall have the meaning assigned to such term in
Section 9.2(a).

 

“SAR” shall mean Strategic Alliance Realty.

 

“SEC” shall have the meaning assigned to such term in Section 14.24.

 

“Security Areas” shall have the meaning assigned to such term in Section 4.2.

 

13

--------------------------------------------------------------------------------


 

“Self-Insurance Net Worth Test” shall mean, as of any date, that (i) Tenant has
a net worth of at least One Billion Dollars ($1,000,000,000.00) and
(ii) Tenant’s long-term senior unsecured debt obligations are rated at least BBB
(or its equivalent) by S&P and Baa2 (or its equivalent) by Moody’s as of that
date; provided that if Tenant is rated by only one of S&P or Moody’s, such
obligations shall have such rating from S&P or Moody’s, as the case may be, and
a comparable rating from another nationally-recognized rating agency.

 

“Separate Lease” shall mean a separate, stand alone lease for a Property
substantially in the form attached as Exhibit G hereto entered into by the
purchaser of such Property, as landlord, and Tenant, as tenant, as provided in
Section 9.3, which may be either Continuing Term Separate Leases or Five Year
Term Separate Leases.

 

“Service Failure” shall have the meaning assigned to such term in
Section 3.1(f).

 

“Short Term Expansion Space” shall have the meaning assigned to such term in
Section 10.4.

 

“Sublet Space” shall have the meaning assigned to such term is Section 8.1(b).

 

“Subtenant Non-Disturbance Agreement” shall mean a written agreement
substantially in the form attached as Exhibit F hereto among Landlord, Tenant,
the subtenant under a Cost Approved Sublease and any Interest Holders pursuant
to which Landlord and such Interest Holders agree not to disturb such
subtenant’s possessory and other rights under the Cost Approved Sublease, and
such subtenant agrees to attorn to and recognize Landlord, notwithstanding any
expiration or earlier termination of the Term of this Lease prior to the
expiration or earlier termination of the term of the Cost Approved Sublease,
except to the extent that such possessory or other rights can be disturbed or
terminated as provided in the Cost Approved Sublease.

 

“Surrendered Premises” shall mean, as applicable, any Contraction Premises for
which Tenant is required to perform Demising Work.

 

“Tax Statement” shall have the meaning assigned to such term in Section 2.3(a).

 

“TCCS” shall mean Trammell Crow Corporate Services, Inc.

 

“Tenant” shall have the meaning assigned to such term in the parties paragraph.

 

“Tenant’s Business Equipment” shall have the meaning assigned to such term in
Section 5.3.

 

“Tenant Designated Submanager” shall have the meaning assigned to such term in
Section 3.6.

 

“Tenant Expansion Notice” shall have the meaning assigned to such term in
Section 10.2.

 

“Tenant Managed Property” shall have the meaning assigned to such term in
Section 3.6.

 

14

--------------------------------------------------------------------------------


 

“Tenant’s Operating Expense Share” shall have the meaning assigned to such term
in Section 2.2(a).

 

“Tenant’s Tax Share” shall have the meaning assigned to such term in
Section 2.3(a).

 

“Term” shall have the meaning assigned to such term in Section 1.3.

 

“Termination Rights” shall have the meaning assigned to such term in
Section 11.5.

 

“Third Party Offer” shall have the meaning assigned to such term in Section 9.1.

 

“Transfer Notice” shall have the meaning assigned to such term in
Section 8.1(b).

 

“Unused Relocation Rights Area” shall have the meaning assigned to such term in
Section 10.5.

 

“URR Agreement” shall mean that certain Master Agreement Regarding Leases dated
as of October 1, 2004, between FSG and Tenant pursuant to which FSG granted to
Tenant certain “Universal Relocation Rights” as more fully therein provided.

 

“VARA” shall mean the Visual Artists Rights Act of 1990, as amended.

 

As used in this Lease, (i) the phrase “and/or” when applied to one or more
matters or things shall be construed to apply to any one or more or all thereof
as the circumstances warrant at the time in question, (ii) the terms “herein,”
“hereof,” “hereunder” and words of similar import, shall be construed to refer
to this Lease as a whole, and not to any particular Article or Section, unless
expressly so stated, (iii) the terms “include” and “including”, whenever used
herein, shall mean “including without limitation” or “including but not limited
to,” except in those instances where it is expressly provided otherwise,
(iv) the term “person” shall mean a natural person, a partnership, a
corporation, a limited liability company, and/or any other form of business or
legal association or entity, and (v) the term “alterations” shall mean any
alterations, additions, removals and/or any other changes.

 

1.2   Leased Premises.  Subject to and upon the terms hereinafter set forth,
Landlord does hereby lease and demise to Tenant, and Tenant does hereby lease
and take from Landlord, the Leased Premises.  The initial Leased Premises are
described in Exhibit A hereto and in the Lease Supplements.  Tenant shall be
entitled to the following as appurtenances to the Leased Premises, all at no
cost to Tenant, other than as provided in Section 2.2 or Section 3.1 below:
(a) the right to use, and to permit Tenant’s employees and invitees to use
(i) on an exclusive basis, the dedicated Parking Areas, if any, identified on
the Lease Supplements and the elevator lobbies, corridors, restrooms, telephone,
electric and other utility closets on floors leased entirely by Tenant and
(ii) on a non-exclusive basis (in common with Landlord and other tenants or
occupants of the Property, and their respective employees and invitees), the
balance of the Parking Areas and all the other Common Areas (excluding Floor
Common Areas, systems and facilities on and/or serving floors that do not
include Leased Premises, but including risers wherever located throughout the
Buildings); (b) all rights and benefits appurtenant to, or necessary or
incidental to, the use and enjoyment of the Leased Premises by Tenant for the
purposes permitted by Section 1.5, including the right of Tenant, its employees
and invitees, in

 

15

--------------------------------------------------------------------------------

 

common with Landlord and other persons, to use any non-exclusive easements
and/or licenses in, about or appurtenant to the Property, including the
non-exclusive right to use any walkways, tunnels, and skywalks connected to the
Property; and (c) all other rights and benefits provided to Tenant with respect
to the Property pursuant to this Lease (including the rights granted to Tenant
to use the roof of the Building, and other portions of the Property located
outside of the Leased Premises, pursuant to Section 3.5 hereof).

 

1.3   Term.  The Initial term of this Lease shall be as described in
Section 1.1(a), which Initial Term may be renewed and extended as provided in
Section 1.4 (the Initial Term and, to the extent renewed and extended, any such
Renewal Terms are hereinafter collectively called the “Term”).  Tenant is in
possession of the Leased Premises as of the date of this Lease and shall accept
the Leased Premises in its “AS-IS” condition on the Commencement Date, subject
to all applicable Legal Requirements, covenants and restrictions.  Landlord has
made no representation or warranty regarding the suitability of the Leased
Premises or the Buildings for the conduct of Tenant’s business, and Tenant
waives (a) any implied warranty that the Leased Premises or the Buildings are
suitable for Tenant’s intended purposes, (b) any right of Tenant to claim that
the Leased Premises are not now or in the future in compliance with Legal
Requirements (except to the extent that any such future non-compliance with
Legal Requirements within the Leased Premises was caused by any act or omission
of Landlord, or its agents, servants or employees) and (c) any right of Tenant
to claim that the Buildings are not in compliance with Legal Requirements in
effect on the Commencement Date.  Except as otherwise expressly set forth in
this Lease to the contrary, in no event shall Landlord have any obligation for
any defects in effect on the Commencement Date in the Leased Premises or the
Buildings or any limitation on their respective uses.

 

1.4   Options to Renew; Special Notice of Non-Renewal.

 

(a)           Subject to the conditions hereinafter set forth, Tenant is hereby
granted options (individually, a “Renewal Option” and, collectively, the
“Renewal Options”) to renew the Term with respect to any or all of the Leased
Premises then demised to Tenant (including any Expansion Space) for six
(6) successive periods of five (5) years each (individually, a “Renewal Term”
and collectively the “Renewal Terms”); provided that the Term of this Lease
shall not extend, for any portion of the Leased Premises whenever added to this
Lease beyond June 30, 2053.

 

(b)           The first Renewal Term shall commence at the expiration of the
Initial Term, and each subsequent Renewal Term shall commence at the expiration
of the prior Renewal Term.  Tenant shall exercise its options to renew, if at
all, by delivering notice of such election to Landlord not later than twelve
(12) months prior to the expiration of the Initial Term or the expiration of the
then `current Renewal Term, as the case may be.  IN ORDER TO PREVENT TENANT’S
INADVERTENT FORFEITURE OF ANY THEN REMAINING RENEWAL OPTION, IF TENANT SHALL
FAIL TO TIMELY EXERCISE ANY AVAILABLE RENEWAL OPTION, TENANT’S RIGHT TO EXERCISE
SUCH RENEWAL OPTION SHALL NOT LAPSE UNTIL LANDLORD SHALL DELIVER TO TENANT
WRITTEN NOTICE THAT SUCH NOTICE OF EXERCISE HAS NOT BEEN DELIVERED AND TENANT
SHALL THEREAFTER FAIL TO EXERCISE SUCH RENEWAL OPTION WITHIN TEN (10) DAYS
FOLLOWING THE DELIVERY OF SUCH NOTICE.

 

16

--------------------------------------------------------------------------------


 

(c)           The Annual Basic Rent to be paid by Tenant for the Leased Premises
at a Property during a Renewal Term (any such premises, the “Renewal Premises”)
shall equal the Fair Market Rental Value of such Renewal Premises during such
Renewal Term as determined by the parties or, in the absence of their agreement,
determined by appraisal as expressed below; provided that the Annual Basic Rent
payable during a Renewal Term for Non-FMRV Renewal Space at all Properties that
contain Renewal Premises, computed on an aggregate basis, shall not be greater
than the amount determined by multiplying (i) the aggregate Net Rentable Area of
the Non-FMRV Renewal Space by (ii) the Annual Basic Rent Factor for the
applicable Renewal Term as set forth on Schedule 1 hereto (the amount so
determined, the “Maximum Renewal Term Basic Rent”).  If the aggregate Fair
Market Rental Values of the Non-FMRV Renewal Space at all Properties
(collectively, the “Aggregate FMRV Rent”) exceeds the Maximum Renewal Term Basic
Rent, the Fair Market Rental Values of the Non-FMRV Renewal Space at each
Property shall be proportionately reduced by multiplying each such Fair Market
Rental Values by a fraction, expressed as a decimal, the numerator of which is
the Maximum Renewal Term Basic Rent and the denominator of which is the
Aggregate FMRV Rent, so that the Annual Basic Rent for the Non-FMRV Renewal
Space shall, in the aggregate, equal the Maximum Renewal Term Basic Rent.  With
respect to FMRV Space that is part of Renewal Premises, the Annual Basic Rent
shall always be the Fair Market Rental Value of such FMRV Space.  An
illustration of how Annual Basic Rent is determined during a Renewal Term is
attached as Schedule 5 hereto.

 

(d)           Within thirty (30) days following the Renewal Option Notice Date,
Landlord shall deliver to Tenant, a proposal setting forth Landlord’s
determination of the Fair Market Rental Value for the Renewal Premises during
the applicable Renewal Term.  For thirty (30) days thereafter, Landlord and
Tenant shall negotiate in good faith to reach agreement as to the Fair Market
Rental Value for the Renewal Premises.  Tenant’s leasing of the Renewal Premises
shall be upon the same terms and conditions as set forth in this Lease, except
(i) the Annual Basic Rent during the Renewal Term shall be determined as
specified in Sections 1.4(c) and (e) and (ii) the leasehold improvements for the
space in question will be provided in their existing condition, on an “AS-IS”
basis at the time the Renewal Term commences.  Once established, the Annual
Basic Rent for the applicable Renewal Term will remain fixed for each five
(5) year Renewal Term, and be paid monthly in advance.

 

(e)           If Landlord and Tenant are unable to reach a definitive agreement
as to the Fair Market Rental Value applicable to Renewal Premises within sixty
(60) days following the Renewal Option Notice Date, the Fair Market Rental Value
will be submitted for resolution in accordance with the provisions of this
Section 1.4(e).  Within seventy-five (75) days following the Renewal Option
Notice Date (or, if later, within fifteen (15) days following the date on which
either Landlord or Tenant notifies the other party in writing that such
notifying party desires to have the Annual Basic Rent for a Renewal Term
determined by appraisal), Landlord and Tenant shall each select and engage an
Appraiser to determine the Fair Market Rental Value of the Renewal Premises.  If
either party fails to select and engage an Appraiser within such time, if such
failure continues for more than five (5) business days following such party’s
receipt of written notice that states in all capital letters (or other prominent
display) that such party has failed to select an Appraiser as required under the
Lease and will be deemed to have waived certain rights granted to it under the
Lease unless it selects an Appraiser within five (5) business days, the Fair
Market Rental Value will be determined by the Appraiser engaged by the other

 

17

--------------------------------------------------------------------------------


 

party.  Each Appraiser shall prepare an appraisal report and submit it to both
Landlord and Tenant within thirty (30) days following the date on which the last
Appraiser was selected.  If the higher of the two appraisals of Fair Market
Rental Value does not exceed one hundred five percent (105%) of the lower of the
two appraisals of Fair Market Rental Value, then the average of the two
(2) appraisals shall be the Fair Market Rental Value for the Renewal Premises. 
If the higher of the two appraisals of Fair Market Rental Value exceeds 105% of
the lower of the two appraisals of Fair Market Rental Value, then within seven
(7) days after receipt by Landlord and Tenant of both appraisal reports, the
Appraisers selected by Landlord and Tenant shall agree on a third Appraiser to
determine Fair Market Rental Value.  The third Appraiser shall not perform a
third appraisal, but shall, within ten (10) days after his or her designation,
select one (1) of the two (2) appraisals already performed, whichever of the two
appraisals the third Appraiser determines to be closest to Fair Market Rental
Value, as the controlling determination of the Fair Market Rental Value.  The
decision of the third Appraiser shall be conclusive, and, subject to the
limitations expressed in Section 1.4(c), shall be the Fair Market Rental Value
for the Renewal Premises for the Renewal Term.  Each party shall pay the costs
of its Appraiser and one-half of the cost of the third Appraiser.  The
instructions to the Appraisers with respect to the determination of the Fair
Market Rental Value applicable to such space will be to determine the Fair
Market Rental Value for such space as of the relevant Renewal Term, assuming
that such space will be leased on an “AS-IS” basis.  Within thirty (30) days
following the determination of the Fair Market Rental Value, Tenant shall elect
one (1) of the following options:  (A) to revoke the exercise of the subject
Renewal Option, in which event, the Term of this Lease for the Leased Premises
to which the notice of revocation applies shall automatically, and without
further action of Landlord or Tenant, expire on the later of (1) the expiration
of the then existing Term or (2) the last day of the calendar month that is six
(6) months following the month in which Tenant’s notice of revocation was given
to Landlord or (B) to renew the Lease at the rate to be determined in accordance
with this Section 1.4(e) after the Fair Market Rental Value has been determined
by appraisal.  If Tenant fails to exercise any of the foregoing options within
the thirty (30) day period, Tenant shall be deemed to have elected option (A). 
If Tenant has elected option (B), Tenant thereby shall have irrevocably
exercised its right to renew the Term and Tenant may not thereafter withdraw the
exercise of the Renewal Option; in such event the renewal of this Lease (as to
the Renewal Premises) shall be upon the same terms and conditions of this Lease,
except (i) the Annual Basic Rent during the Renewal Term shall be determined in
accordance with the foregoing provisions and (ii) the leasehold improvements for
the space in question will be provided in their existing condition, on an
“AS-IS” basis at the time the Renewal Term commences.  If the Annual Basic Rent
for a Renewal Term has not been determined prior to the commencement of such
Renewal Term, Tenant shall pay to Landlord as of the commencement of the Renewal
Term the same Annual Basic Rent as Tenant was paying immediately prior to the
commencement of the Renewal Term, subject to adjustment upon final
determination.  Once established, the Annual Basic Rent for the Renewal Term
will remain fixed for each five (5) year Renewal Term, and be paid monthly in
advance.

 

(f)            Notwithstanding anything to the contrary contained in this
Section 1.4, subject to the provisions of Section 1.4(a) above, Tenant’s failure
to give the required renewal notice with respect to the Leased Premises within a
Property in conformity with the requirements of Section 1.4(b) shall render the
upcoming and all subsequent Renewal Options for such Leased Premises, if there
be any, null and void.

 

18

--------------------------------------------------------------------------------


 

1.5   Use.  Each of the Leased Premises may be used and occupied by Tenant (and
its permitted assignees and subtenants) only for banking and related uses and
general business office purposes and such other lawful purposes as are
consistent with banking and general office uses being made from time to time by
tenants of the Building.  In addition and without limitation of the foregoing,
Tenant may maintain (for use by Tenant and its employees, customers, and
invitees):  (a) conference and/or meeting facilities, (b) libraries,
(c) non-retail coffee bars, (d) support staff facilities (including word
processing and copy facilities), (e) lunchrooms and kitchen facilities for use
by Tenant and its employees and invitees, including vending machines and
microwave ovens for use by Tenant and its employees and invitees, subject,
however, to Legal Requirements, (f) storage space incidental to banking and
general business office purposes only, (g) bank and storage vaults, (h) cash
vault, (i) telephone call centers, (j) retail banking facilities and (k) as to
each Property, any lawful purpose for which such Property was used on the
Commencement Date.  Notwithstanding the foregoing, throughout the Term, Tenant
shall not use, or permit the use of, the Leased Premises (or any part thereof)
for any Prohibited Uses.  Tenant is not obligated to maintain occupancy in all
or any portion of the Leased Premises.  For purposes of this Section 1.5, the
term “banking” shall be deemed to include all traditional banking activities as
well as the sale of insurance and annuities of all types, trust services,
investment and financial advice, and the sale of securities.  If Tenant receives
notice of any material directive, order, citation or of any violation of any
Legal Requirement or any insurance requirement, Tenant shall endeavor to
promptly notify Landlord in writing of such alleged violation and furnish
Landlord with a copy of such notice.

 

1.6   Survival.  Any claim, cause of action, liability or obligation arising
during the Term of this Lease in favor of a party hereto and against or
obligating the other party hereto shall (to the extent not theretofore fully
performed) survive the expiration or any earlier termination of this Lease.

 

ARTICLE II

RENTAL AND OPERATING EXPENSES

 

2.1   Rental Payments.

 

(a)           Beginning on the Commencement Date, Tenant shall pay Annual Basic
Rent, Excess Basic Rent, if any, and Additional Rent with respect to the Leased
Premises, all as applicable and as required by and in conformity with the
provisions of this Lease.  Annual Basic Rent shall be due and payable in equal
monthly installments on the first day of each calendar month during the Term, in
advance.  Tenant’s Operating Expense Share and Tenant’s Tax Share shall be due
and payable in accordance with Sections 2.2 and 2.3.  Unless otherwise specified
herein, Excess Basic Rent and Above Standard Services Rent shall be payable
twenty (20) days following Landlord’s submission to Tenant of an invoice
therefor.

 

(b)           Beginning on the Commencement Date, and continuing throughout the
Term of this Lease, Tenant shall pay Annual Basic Rent to Landlord.  Annual
Basic Rent shall be adjusted from time to time each time there is a change in
the Annual Basic Rent Factor or in Tenant’s Occupancy Percentage for a
Property.  From and after the expiration of the Initial Term through the
expiration of the Renewal Term(s) (to the extent Tenant renews and extends this

 

19

--------------------------------------------------------------------------------


 

Lease pursuant to Section 1.4 hereof), Tenant shall pay Annual Basic Rent at the
rate determined in accordance with the provisions of Section 1.4.

 

(c)           Intentionally Omitted.

 

(d)           Throughout the Initial Term of this Lease, but not thereafter,
Tenant shall pay Excess Basic Rent, if any, to Landlord to the extent that the
same is due and payable pursuant to Section 10.5.  Excess Basic Rent, if any,
shall be paid annually, in arrears, for each Lease Year during the Initial Term.
 Within ninety (90) days following the expiration of each Lease Year during the
Initial Term, Landlord shall advise Tenant in writing of the Excess Basic Rent,
if any, payable by Tenant for the prior Lease Year and provide Tenant with a
detailed calculation of the same.

 

(e)           If the Term commences for any portion of the Leased Premises on a
day other than the first day of a calendar month, or if the Term for any portion
of the Leased Premises expires on other than the last day of a calendar month,
then all installments of Rent that are payable on a monthly basis with respect
to such portion of the Leased Premises shall be prorated for the month in which
such Term commences or terminates, as the case may be, and the installment or
installments so prorated for the month in which such Term commences or
terminates, as the case may be, shall be paid in advance.  Said installments for
such prorated month or months shall be calculated by multiplying the monthly
installment for the affected portion of the Leased Premises by a fraction, the
numerator of which shall be the number of days such Rent accrues during said
commencement or expiration month, as the case may be, and the denominator of
which shall be the actual number of days in the month.  If the Term commences
for any portion of the Leased Premises, or if the Term expires on other than the
first day of a calendar year, then all Rent payable on an annual basis shall be
prorated for such commencement or expiration year, as the case may be, by
multiplying such Rent by a fraction, the numerator of which shall be the number
of days of the Term during the commencement or expiration year, as the case may
be, and the denominator of which shall be the actual number of days in such
commencement or expiration year.  In such event, the foregoing calculation shall
be made as soon as is reasonably possible.  Landlord and Tenant hereby agree
that the provisions of this Section 2.1(e) shall survive the expiration or
termination of this Lease.

 

(f)            Tenant agrees to pay all Rent as shall become due from and
payable by Tenant to Landlord under this Lease at the times and in the manner
provided in this Lease, without abatement (except as specifically provided in
this Lease), demand, offset (except as specifically provided in this Lease) or
counterclaim, at Landlord’s address as provided herein (or such other address in
the continental United States as may be designated in writing by Landlord from
time to time).  Tenant shall have the right, at its option, to pay Rent by means
of electronic funds transfer to such account and depository institution as
Landlord shall specify from time to time upon Tenant’s request.  All Rent owed
by Tenant to Landlord under this Lease shall bear interest from the date due
thereof until payment is received by Landlord at the Applicable Rate; provided
that Landlord shall not be entitled to receive interest during the first thirty
(30) days following the payment due date on any overdue amount for which
Landlord receives a late charge as provided in Section 2.1(g).  All sums owed by
Landlord to Tenant pursuant to this Lease shall bear interest from the date due
thereof until payment is received by Tenant at the Applicable

 

20

--------------------------------------------------------------------------------


 

Rate.  Any payments made by Landlord or Tenant to the other hereunder shall not
be deemed a waiver by such party of any rights against the other party.

 

(g)           Tenant recognizes that late payment of any Rent will result in
administrative and other expense to Landlord.  Therefore, other remedies for
nonpayment of Rent notwithstanding, (i) in the event any installment of Annual
Basic Rent is not received by Landlord on or before the fifth (5th) day of the
month for which it is due, and such amount shall remain unpaid for more than
five (5) days after Tenant’s receipt of written notice that such amount is past
due, then Tenant shall pay to Landlord a late charge equal to two and one half
(2½%) percent of the past due installment of Annual Basic Rent, and (ii) in the
event any payment of Excess Basic Rent, if any, or Additional Rent is not
received by Landlord within five (5) days after Tenant’s receipt of written
notice that such amount is past due, then Tenant shall pay to Landlord an
additional charge in an amount equal to the lesser of Two Thousand Five Hundred
Dollars ($2,500.00) or one percent (1%) of the overdue amount.  Any notice of
overdue payment for which Tenant shall be subject to a late charge shall state,
in all capital letters (or other prominent display), that Tenant’s failure to
remit payment by the appointed date shall result in the imposition of a late
charge.  Landlord may not send any such notice of overdue payment to Tenant
prior to the fifth (5th) day following the date such payment is due, and if any
such premature notice is sent, it shall be deemed to have been sent on the fifth
(5th) day following the date such payment was due. Notwithstanding the
foregoing, Tenant shall not be obligated to pay a late charge on installments of
Rent to the extent properly abated or set-off by Tenant pursuant to an express
right to do so as set forth in this Lease or to the extent that Tenant’s payment
is deficient by an amount that is less than or equal to one (1%) percent of the
total amount due; provided that Tenant shall remit the amount of the deficiency
promptly upon and, in any extent, within five (5) business days following
Tenant’s receipt of written notice from Landlord that the same is past due.  All
additional charges described herein are not intended as a penalty, but are
intended to liquidate the damages so occasioned to Landlord and to reimburse
Landlord for Landlord’s additional costs in processing such late payment, which
amounts shall be added to the Rent then due.

 

(h)           Rent received by Landlord shall be applied by Landlord in the
following order:  (i) Annual Basic Rent, (ii) Tenant’s Operating Expense Share,
(iii) Tenant’s Tax Share, (iv) Excess Basic Rent, if any, (v) Above Standard
Services Rent and (vi) to any remaining items of Rent that are due and unpaid. 
Subject to the foregoing limitations, Tenant may, by written notice to Landlord
with any Rent payment, direct how Rent is to be allocated among one or more
Properties.

 

(i)            In those instances for which the right of offset is expressly
provided, Tenant shall be entitled to offset against Rent next coming due any
amounts that are owed or payable by Landlord to Tenant under or pursuant to the
terms of this Lease as expressed in Article XIII.

 

2.2   Operating Expenses.

 

(a)           During each month of the Term of this Lease, on the same date that
Annual Basic Rent is due, Tenant shall pay to Landlord, as Additional Rent, an
amount equal to one-twelfth (1/12) of the annual cost of Tenant’s Occupancy
Percentage of the Operating Expenses for the Properties as hereinafter provided
(the amount so payable by Tenant, “Tenant’s Operating

 

21

--------------------------------------------------------------------------------


 

Expense Share”).  Tenant agrees the amount of Operating Expenses may be
estimated by Landlord for the upcoming calendar year.  Landlord reserves the
right to reasonably re-estimate Operating Expenses (and Tenant’s monthly
installments of Tenant’s Operating Expense Share on account thereof) up to one
(1) time each calendar year; provided that any re-estimation made during the
course of any calendar year for purposes of adjusting Tenant’s monthly
installments falling due during the same calendar year shall be made on not less
than ninety (90) days’ prior notice to Tenant, which notice shall include
documentation that evidences and supports, in reasonable detail, the basis and
need for Landlord’s re-estimation of Operating Expenses.  Any overpayment or
underpayment of Tenant’s Operating Expense Share shall be reconciled after the
period for which estimated payments have been made by Tenant as expressed in
Section 2.2(f).

 

(b)           “Operating Expenses,” for each calendar year, shall mean all
expenses and costs of every kind and nature (other than as set forth in
Section 2.2(c)) that have accrued for a particular calendar year, as reasonably
allocated by Landlord and, except as otherwise expressly provided herein,
computed in accordance with GAAP, on an accrual basis and incurred in connection
with the servicing, repairing, maintenance and operation of the Properties
during each calendar year, including the expenses and costs set forth in items
(i) through (xiii) below:

 

(i)            wages and salaries, including taxes, insurance and benefits, of
all persons engaged in operations, on-site property management, maintenance or
access control, as reasonably allocated by Landlord (excluding, however,
executive personnel of Landlord, senior to the property manager, and personnel
to the extent engaged in the development and/or leasing of the Properties);

 

(ii)           replacement costs, whether acquired or leased, of tools and
equipment and all costs of materials and supplies, to the extent used in
operations, maintenance and access control, as reasonably allocated by Landlord;

 

(iii)          cost of all utilities, including electricity, water, gas, steam
and sewer charges, except to the extent, if any, that the cost thereof is
separately metered and billed to Tenant or any other occupants of the Properties
or recovered by Landlord (or for which Landlord is entitled to reimbursement,
even if not actually collected by Landlord) from Tenant or any other occupants
of the Properties as Above Standard Services Rent or otherwise;

 

(iv)          cost of repairing, maintaining and cleaning the Common Areas of
the Properties and the furniture and furnishings therein;

 

(v)           cost of all maintenance and service agreements and the equipment
therein, including access control service, window cleaning, mechanical,
electrical and plumbing service contracts, including elevator maintenance,
janitorial service, security, landscaping maintenance, garbage and waste
disposal;

 

(vi)          cost of repairs and general maintenance (excluding repairs,
alterations and general maintenance to the extent covered by proceeds of
condemnation or insurance);

 

(vii)         the cost, amortized over the useful life of the asset in
accordance with GAAP, with interest at Landlord’s then prevailing borrowing
rate, of all repairs and

 

22

--------------------------------------------------------------------------------


 

replacements of a capital nature, structural and non-structural, ordinary and
extraordinary, foreseen and unforeseen, made by Landlord to any Building or the
Common Areas (excluding Floor Common Area on floors not leased in whole or in
part by Tenant), all to the extent necessary to operate, repair and maintain the
Properties in conformity with the requirements of this Lease and in accordance
with the accepted principles of sound management practices (and in conformance
with GAAP) as applied to the operation, repair and maintenance of Comparable
Buildings, but excluding (aa) costs to expand the Net Rentable Area of any
Property, (bb) except as otherwise expressly required by this Lease, costs to
upgrade or improve the general character or quality of any Property or (cc) for
any Property when Tenant’s Occupancy Percentage is greater than thirty-five
percent (35%), costs to replace (and not repair or maintain) any major equipment
or system unless approved by Tenant in a final Budget;

 

(viii)        the cost of all insurance premiums (a) required to be obtained by
Landlord pursuant to this Lease or (b) customarily obtained by the owners of
Comparable Buildings, including the cost of casualty and liability insurance,
rental loss insurance for the Property, insurance on Landlord’s personal
property located in and used in connection with the operation of the Property
and insurance covering losses resulting from perils and acts of terrorism on
terms specified in Article VI or as otherwise specified from time to time by
Landlord;

 

(ix)           fair market management fees to the property manager for the
Property and fair market rentals for a reasonably sized management office (if
located in the Property); provided that in no event shall Operating Expenses
include any costs attributable to a Building leasing office, and any space used
for leasing and management functions shall be reasonably allocated between
leasing and management functions for purposes of the pass-through of rental of
the on-site management office;

 

(x)            costs of Remedial Work to the Common Areas (excluding Floor
Common Areas on floors not leased in whole or in part by Tenant); provided that
Landlord shall not be permitted to include any such costs as Operating Expenses
unless (A) Landlord’s failure to perform the Remedial Work constitutes a
violation of Legal Requirements, (B) Landlord is required to perform the
Remedial Work by any notice of violation, order, decree, permit, rule or
regulation issued by any Governmental Authority or (C) Landlord’s failure to
perform the Remedial Work would, in Landlord’s reasonable opinion, endanger the
health, safety or welfare of any person on or about the Properties;

 

(xi)           HVAC service for the Common Areas (excluding Floor Common Areas
on floors not leased in whole or in part by Tenant) as reasonably determined by
Landlord using a consistently applied method of allocation;

 

(xii)          the cost of operating, repairing, maintaining and cleaning the
Parking Areas; and

 

(xiii)         the cost of rental (a) under any ground or underlying lease or
leases existing on the Commencement Date for all or any portion of any Property
and (b) under any ground or other underlying lease or leases hereafter entered
into by Landlord for

 

23

--------------------------------------------------------------------------------


 

Parking Areas and other Common Area facilities that are made available for
Tenant’s use and are, in fact, used by Tenant, but only for so long as Tenant
continues such use.

 

For purposes of this Section 2.2(b), the phrase “as reasonably allocated by
Landlord” shall mean as allocated by Landlord on a reasonable and consistent
basis based upon time, square footage or other comparative measure that fairly
reflects the Property’s appropriate share of such costs and in a manner that
does not result in a profit to Landlord or result in a disproportionate burden
to Tenant.

 

(c)           Anything in the foregoing provisions hereof to the contrary
notwithstanding, Operating Expenses shall not include the following:

 

(i)            repairs or other work occasioned by fire, windstorm or other
casualty, the costs of which are reimbursed to Landlord by insurers (or would
have been so reimbursed to Landlord if Landlord had been in full compliance with
the insurance provisions of this Lease) or by Governmental Authorities in
eminent domain or by others; provided that in the event of a loss, the amount of
the loss not reimbursed (including the amount of applicable deductibles) shall
be includable in Operating Expenses;

 

(ii)           marketing costs, leasing commissions, broker fees, legal fees,
costs and disbursements and other expenses incurred in connection with
negotiations or disputes with tenants and prospective tenants, or other
occupants of the Properties and all other legal fees, whether or not in
connection with the foregoing;

 

(iii)          costs incurred in renovating or otherwise improving or decorating
or redecorating space for tenants or other occupants of the Properties or vacant
space in the Buildings (including any allowances or inducements made to the
tenants and prospective tenants or other occupants or any costs for Remedial
Work or compliance with Legal Requirements for such tenants or such space);

 

(iv)          except to the extent that the same are expressly provided in
Section 2.2(b), costs incurred by Landlord for alterations and replacements and
other costs incurred of a capital nature, including capital improvements,
capital repairs, capital equipment and capital tools that are considered capital
expenditures under GAAP;

 

(v)           amortization (except as set forth in Section 2.2(b)(vii)) and
depreciation;

 

(vi)          expenses in connection with providing Above Standard Services or
similar services or benefits that are not Building Standard Services to Tenant
or to any other occupants of the Properties;

 

(vii)         costs incurred due to the violation by Landlord or any tenant or
other person (other than Tenant, its agents, employees or contractors) of the
terms and conditions of any lease or other agreement pertaining to the
Properties or of any Legal Requirement;

 

(viii)        fines or penalties incurred due to the Properties being in
violation of Legal Requirements;

 

24

--------------------------------------------------------------------------------


 

(ix)           costs incurred due to acts of any tenant causing an increase in
the rate of insurance on the Building or its contents;

 

(x)            overhead and profit increment and other fees (including
management fees or rental for a management office) paid to Landlord or
subsidiaries or affiliates of Landlord or its partners for services on or to the
Property, to the extent that the costs of such services exceed competitive costs
for such services rendered by persons or entities of similar skill, competence
and experience, other than Affiliates of Landlord;

 

(xi)           property management fees at any Property in excess of two and
one-half percent (2.5%) of Gross Revenues for such Property; except that for all
Tenant Managed Properties, all property management fees shall be excluded from
Operating Expenses, and, in lieu thereof, (A) Tenant shall be solely responsible
for paying the property management fees due the Tenant Designated Submanager and
(B) Tenant shall pay Landlord a property management fee equal to one percent
(1%) of Gross Revenue for such Tenant Managed Property that is paid by Tenant
minus one and one-half percent (1.5%) of Gross Revenue, if any, for such Tenant
Managed Property that is paid by non-Tenant sources;

 

(xii)          principal, points, fees and interest on any debt;

 

(xiii)         rental under any ground or underlying lease or leases hereafter
entered into by Landlord, except for rentals under leases for Parking Areas or
other Common Area facilities that are made available for Tenant’s use and are,
in fact, used by Tenant;

 

(xiv)        Landlord’s general overhead and administration expenses;

 

(xv)         any compensation paid to clerks, attendants or other persons in
commercial concessions operated for profit by Landlord;

 

(xvi)        any cost or expense to the extent Landlord is entitled to payment
or reimbursement from any tenant (including Tenant), insurer or other person
(other than through payment of its proportionate share of Operating Expenses) or
for which any tenant (including Tenant) pays third persons;

 

(xvii)       costs incurred in installing, operating and maintaining any
specialty facility such as an observatory, broadcasting facilities (other than
the Building’s music system, life support and security system), and to the
extent not available to Tenant (or, if available to Tenant, Tenant nevertheless
elects not to (and does not) utilize the same), the costs of any luncheon club,
athletic or recreational club or facility, net of revenues generated thereby;

 

(xviii)      Intentionally Omitted;

 

(xix)         any fines, penalties, legal judgments or settlements or causes of
action by or against Landlord; and

 

25

--------------------------------------------------------------------------------


 

(xx)          Real Estate Taxes and any fines, penalties or interest payable in
connection therewith.

 

(d)           Landlord shall use its reasonable efforts to make payments on
account of Operating Expenses in a time and manner to obtain the appropriate
discounts or rebates available.  Landlord shall operate the Properties in an
efficient manner and exercise reasonable efforts to minimize Operating Expenses
consistent with maintaining services at a level consistent with Comparable
Buildings.  In addition, with respect to janitorial services for the Leased
Premises only, Tenant shall have the right, upon sixty (60) days written notice
to Landlord, to separately contract for such services.  If Tenant makes such
election, Operating Expenses shall exclude the cost of providing janitorial
services to other tenants and occupants of the Building and all other portions
of the Property (except for Common Areas) during the period of time that Tenant
separately contracts for its own janitorial services, and the calculation of
Tenant’s Operating Expense Share shall be adjusted so that Tenant receives the
benefit of an appropriate credit for its payment of janitorial expenses
allocable to its Leased Premises.

 

(e)           In the event any Property is not one hundred percent (100%)
occupied during any year, appropriate adjustments shall be made (on a consistent
basis from Lease Year to Lease Year) to those components of Operating Expenses
which vary with Building occupancy, so as to calculate Operating Expenses as
though the Building had been one hundred percent (100%) occupied in such year. 
The average percentage of Building occupancy during any Lease Year shall be
determined (on a Property by Property basis) as a fraction, the numerator of
which is the sum of the Net Rentable Area of total leased space in the Building
at the Property on the first day of each month during such year divided by
twelve (12) and the denominator of which is the Net Rentable Area of the
Building at the Property.  The foregoing notwithstanding, Landlord shall not
(i) recover from Tenant more than Tenant’s Occupancy Percentage of the
grossed-up Operating Expenses for a Property or (ii) recover from Tenant and
other tenants of any Property an amount in excess of one hundred percent (100%)
of the total Operating Expenses paid or incurred by Landlord with respect to
such Property.

 

(f)            Within one hundred twenty (120) days after the end of each
calendar year during the Term or as soon thereafter as possible in the exercise
of reasonable diligence, Landlord shall provide Tenant a statement (the
“Operating Expense Statement”) prepared by Landlord showing Operating Expenses
for such calendar year broken down by component expenses, in reasonable detail,
and calculating Tenant’s Operating Expense Share for the applicable year and the
prior year.  The Operating Expense Statement shall be certified by Landlord’s
group controller or other officer knowledgeable of the facts certified to
therein that, to the best of his or her knowledge, the Operating Expense
Statement has been prepared in accordance with the definitions and provisions
pertaining to Operating Expenses contained in this Lease.  In the event that an
Operating Expense Statement indicates that Tenant owes Landlord additional
amounts on account of Tenant’s Operating Expense Share for said calendar year,
Tenant shall pay the amount due within thirty (30) days after delivery of the
Operating Expense Statement.  Notwithstanding any other provision of this Lease,
Landlord shall be estopped from amending, and hereby waives the right to amend,
any Operating Expense Statement not amended by Landlord within three (3) years
after the end of the calendar year to which said Operating Expense Statement
applies, nor shall Landlord have the right through any other procedures or
mechanism to collect any Operating Expense not included on the pertinent
Operating Expense

 

26

--------------------------------------------------------------------------------


 

Statement after the third anniversary of the last day of the calendar year to
which said Operating Expense Statement applies, unless before said third
anniversary Landlord has delivered to Tenant a revised Operating Expense
Statement reflecting such revised Operating Expense (with a reasonably detailed
explanation of the reasons for any such revision) and made a written demand for
payment of said Operating Expense.

 

(g)           Any Operating Expense Statement or other notice from Landlord
pursuant to this Section 2.2 shall be subject to Tenant’s rights of review and
audit set forth in Section 2.4.  Pending the resolution of any dispute, however,
Tenant shall make payments in accordance with said Operating Expense Statement
or other notice.

 

2.3   Real Estate Taxes.

 

(a)           Tenant shall pay to Landlord, as Additional Rent, an amount equal
to Tenant’s Occupancy Percentage of Real Estate Taxes for each Property that
become due and payable during the Term of this Lease as hereinafter provided. 
Landlord shall deliver to Tenant a copy of each Real Estate Tax invoice received
by Landlord, together with a written statement (“Tax Statement”) setting forth
(i) the amount of the Real Estate Taxes set forth on the invoice, (ii) the
Property for which such Real Estate Taxes relate and (iii) Tenant’s Occupancy
Percentage of such Real Estate Taxes, prorated on a per diem basis if only a
part of the period for which such Real Estate Taxes relate falls within the Term
of this Lease and, with respect to Real Estate Taxes for which a discount is
available for early payment, discounted to reflect the greatest possible
discount available to Landlord for such early payment, regardless of when such
taxes are actually paid and regardless of whether Landlord actually obtains a
discount for early payment (the amount so payable by Tenant with respect to each
such invoice and in the aggregate, as applicable, “Tenant’s Tax Share”).  Tenant
shall pay Tenant’s Tax Share to Landlord within thirty (30) days following
Tenant’s receipt of the Tax Statement evidencing same.

 

(b)           “Real Estate Taxes” shall mean all real estate taxes, assessments
and other governmental levies and charges, general and special, ordinary or
extraordinary, of any kind and nature (including any interest on such
assessments whenever the same are permitted to be paid in installments) which
may presently or hereafter be imposed, levied, assessed or confirmed by any
lawful taxing authorities which may become due and payable out of or for, or
which may become a lien or charge upon or against the whole, or any part, of the
Properties, including taxes imposed on (i) the gross rents or gross receipts
(but not the net income) of the Properties and (ii) personal property in the
Properties owned by Landlord and used in connection with the Properties, but
only to the extent that the same would be payable if the Properties were the
only property of Landlord.  If at any time during the Term the present system of
ad valorem taxation of real property is changed or supplemented so that in lieu
of or in addition to the ad valorem tax on real property there shall be assessed
on Landlord or the Properties any tax of any nature that is imposed in whole or
in part, in substitution for, addition to, or in lieu of any tax that would
otherwise constitute a Real Estate Tax, such tax shall be included within the
term “Real Estate Taxes,” but only to the extent that the same would be payable
if the Properties were the only property of Landlord.  Such taxes may include a
capital levy or other tax on the gross rents or gross receipts (but not the net
income) of the Properties or similar tax, assessment, levy or charge measured by
or based, in whole or in part, upon any such gross rents or gross receipts. 
There

 

27

--------------------------------------------------------------------------------

 

shall be excluded from Real Estate Taxes (i) any realty transfer or similar
taxes imposed on Landlord, (ii) taxes and assessments attributable to the
personal property of other tenants, (iii) federal, state and local taxes on
income, (iv) death taxes, (v) franchise taxes and (vi) any taxes (but not
including ad valorem property taxes) imposed or measured on or by the net income
of Landlord from the operation of the Property or imposed in connection with any
change of ownership of the Property.  In no event shall Real Estate Taxes be
included on the amount, if any, by which the value of leasehold improvements of
any other tenant of the Building hereafter made (or leasehold improvements
already existing and separately charged as an expense to be paid by such tenant)
exceed the value of leasehold improvements generally found in the Building.  In
the case of Real Estate Taxes that may be paid in installments, only the amount
of each installment accruing during a calendar year shall be included in Real
Estate Taxes during each calendar year.

 

(c)           At Tenant’s request so long as Tenant’s Occupancy Percentage at a
Property is at least thirty-five percent (35%), Landlord shall contest or appeal
the validity or amount of Real Estate Taxes for such Property by appropriate
proceedings.  Landlord may also contest or appeal the validity or amount of Real
Estate Taxes for any Property on Landlord’s own initiative.  Tenant shall pay as
Additional Rent Tenant’s Occupancy Percentage of Landlord’s reasonable, out of
pocket expenses incurred in any such appeal.  Real Estate Taxes with respect to
a Property that is the subject of an appeal filed by or on behalf of Landlord
shall be paid on the basis of the amount reflected in the tax bill and shall not
be adjusted until the final determination of the appeal.  Within thirty (30)
days following such final determination, Landlord will refund to Tenant, or
Tenant shall pay to Landlord, as applicable, the difference, if any, between
Tenant’s Tax Share payments previously made by Tenant and the finally determined
amount of Tenant’s Tax Share.

 

(d)           Any Tax Statement or other notice from Landlord pursuant to this
Section 2.3 shall be subject to Tenant’s rights of review and audit set forth in
Section 2.4.  Pending the resolution of any dispute, however, Tenant shall make
payments in accordance with said Tax Statement or other notice.

 

2.4   Budget; Audit Rights.

 

(a)           On or before June 1 of each calendar year during the Term of this
Lease, Landlord shall deliver to Tenant for Tenant’s review and comment, a
written estimate in reasonable detail of the projected budget for Operating
Expenses and Real Estate Taxes for each Property for the next succeeding
calendar year (the “Budget”).  The Budget shall show (i) the estimated amount of
Operating Expenses, Tenant’s Operating Expense Share, Real Estate Taxes and
Tenant’s Tax Share for each Property, for the next succeeding calendar year,
(ii) the estimated amount for each major category of expense that is expected to
be included in Operating Expenses for each Property during the next succeeding
calendar year, including on a Property by Property basis, any items that
constitute capital expenditures in accordance with this Lease and the amount
thereof to be amortized during such calendar year, (iii) the estimated rates to
be charged by Landlord for Above Standard Services for each Property for which
Tenant has requested the same during the next succeeding calendar year and
(iv) the actual amounts for all such items for the prior calendar year.  It is
understood and agreed by Landlord and Tenant that the Operating Expenses and
Real Estate Taxes in the Budget shall be estimated on a reasonable good faith
basis

 

28

--------------------------------------------------------------------------------


 

taking into consideration, among other things, the actual Operating Expenses and
Real Estate Taxes for the then current calendar year, a good faith estimate of
the rate of cost increases during the then current calendar year, the actual
known prospective increases to each item in the Budget and a good faith estimate
for contingencies for the next succeeding calendar year.  Tenant may disapprove
a portion of a proposed Budget only if such portion of the Budget fails to
reflect the reasonable and necessary Operating Expenses and Real Estate Taxes to
operate, repair and maintain the Properties in conformity with the requirements
of this Lease and in accordance with the accepted principles of sound management
practices as applied to the operation, repair and maintenance of Comparable
Buildings; provided that for any Property when Tenant’s Occupancy Percentage is
greater than thirty-five percent (35%), (i) Tenant may disapprove Landlord’s
decision to replace (and not repair or maintain) any major equipment or system
unless Landlord establishes, by certification of a qualified engineer for whom
Tenant has no reasonable objection, that the equipment or system in question is
beyond its useful life and that continued repair or maintenance (and not
replacement) is not commercially practicable and (ii) Tenant may require
Landlord to replace (and not repair or maintain) any major equipment or system
if Tenant establishes, by certification of a qualified engineer for whom
Landlord has no reasonable objection, that the equipment or system in question
is beyond its useful life and that continued repair or maintenance (and not
replacement) is not commercially practicable.  If Tenant disapproves a portion
of a proposed Budget, Tenant shall so notify Landlord in writing, which
notification shall state, in reasonable detail, the item or items of the
proposed Budget disapproved by Tenant and the basis for such disapproval. 
Landlord and Tenant shall negotiate in good faith to resolve any differences
concerning any proposed Budget.  Landlord shall deliver to Tenant the proposed
final Budget for the next succeeding calendar year and the calculation of
Tenant’s Occupancy Percentage thereof on or before July 15 of each calendar
year; provided that if Tenant fails to approve a proposed Budget on or before
July 1 of a preceding calendar year, and if the parties have been unsuccessful
in their efforts to resolve any disagreements, either Landlord or Tenant may at
any time thereafter submit the Budget for the next calendar year (or any portion
thereof) to dispute resolution in accordance with the provisions of Article XII
of this Lease, and, in such event, Landlord shall deliver the final Budget to
Tenant within thirty (30) days following the completion of the dispute
resolution process.  Notwithstanding the foregoing, (i) if the dispute
resolution process regarding the Budget is not completed by January 1 of the
calendar year to which such proposed Budget relates, then (A) the costs set
forth on the proposed Budget shall be used for all items not the subject of a
dispute, and (B) to the extent applicable, the prior year’s budgeted costs shall
be used for all items of a proposed Budget that are the subject of a dispute and
(ii) in the event that the actual Operating Expenses or Real Estate Taxes
incurred by Landlord during a calendar year exceed Landlord’s estimated
Operating Expenses and Real Estate Taxes (including contingencies) for such year
as set forth on an approved Budget, Landlord may prepare and submit a revised
Budget to Tenant for Tenant’s review and approval (but not more frequently than
once during any calendar year).  Upon completion of the dispute resolution
process, the new year’s Budget shall be correspondingly adjusted and Tenant’s
monthly payment of Tenant’s Operating Expense Share shall likewise be adjusted. 
If Landlord determines during the course of a calendar year that a Building is
in need of capital repairs, replacements or improvements that are not included
in the approved Budget for such Building for such calendar year, Landlord shall
so advise Tenant, and Tenant shall review and approve or disapprove the proposed
capital repair, replacement or improvement in conformity with the

 

29

--------------------------------------------------------------------------------


 

procedures outlined in this Section 2.4(a) as if such repair, replacement or
improvement were originally included by Landlord as part of the budget process
described above.

 

(b)           Tenant, at Tenant’s sole cost and expense, shall have the right,
to be exercised by notice given to Landlord within three (3) years after receipt
of an Operating Expense Statement, Tax Statement or other invoice, to audit
and/or inspect that portion of Landlord’s books and records pertaining to such
Operating Expenses, Real Estate Taxes or other components of Additional Rent, as
applicable, for such calendar year; provided such audit and/or inspection
commences within ninety (90) days after Tenant’s notice to Landlord and
thereafter proceeds reasonably to conclusion, and further provided that Tenant
may audit any single year only once unless Landlord has subsequently made
revisions to any Operating Expense Statement, Tax Statement or other components
of Additional Rent that impact Tenant’s Operating Expense Share, Tenant’s Tax
Share or other Additional Rent payment.  Tenant may conduct such audit and/or
inspection of Landlord’s books with Tenant’s own employees, or through an
accountant or other agent selected by Tenant, or both in combination.  Tenant
shall require any accountant or agent selected by Tenant to conduct or assist in
such audit and/or inspection to execute and deliver to Landlord a
confidentiality agreement substantially in the form attached hereto as
Exhibit C.  Landlord agrees to cooperate in good faith with Tenant in the
conduct of any such audit and/or inspection, and to make Landlord’s books and
records of and relating to Operating Expenses, Real Estate Taxes or other
components of Additional Rent, as applicable, available to Tenant or Tenant’s
agents at one (1) single location.  If Tenant’s audit and/or inspection shows
that Landlord’s calculation of Tenant’s Operating Expense Share, Tenant’s Tax
Share or other components of Additional Rent for the audited/inspected calendar
year or years (which shall in no event be prior to the two (2) calendar years
immediately preceding the most recently completed calendar year) was overstated
by more than four percent (4%) with respect to any Property, then Landlord shall
pay, within thirty (30) days after Tenant’s request, Tenant’s actual reasonable
audit/inspection out-of-pocket fees applicable to the audit/inspection of said
calendar year statements for such Property.  Upon completion of the audit and/or
inspection, if the calculation of Tenant’s Operating Expense Share, Tenant’s Tax
Share or other components of Additional Rent indicates that Tenant overpaid Rent
for any audited calendar year, Landlord shall pay Tenant (in the form of a
credit against Rent next due or, upon expiration of this Lease, in the form of
Landlord’s check within thirty (30) days after the completion of such audit
and/or inspection) an amount equal to such overpayment.  In the event of any
such audit or inspection, Landlord shall cause the books and records to be made
available during such normal business hours as are prescribed by Landlord at
Landlord’s headquarters or main office, which shall be located in the
continental United States.  In any case, should Landlord disagree with the
results of Tenant’s audit, Landlord and Tenant shall refer the matter to a
mutually acceptable independent certified public accountant, who shall work in
good faith with Landlord and Tenant to resolve the discrepancy.  The fees and
costs of such independent accountant to which such dispute is referred shall be
borne by the unsuccessful party and shall be shared pro rata to the extent each
party is unsuccessful as determined by such independent certified public
accountant, whose decision shall be final and binding.

 

30

--------------------------------------------------------------------------------


 

ARTICLE III

BUILDING SERVICES, IDENTITY, SIGNAGE, AND MANAGEMENT

 

3.1   Building Standard and Above Standard Services.  During the Term, Landlord
shall furnish the following services to Tenant:

 

(a)           Building Standard Services.  Landlord shall furnish the following
services to Tenant during the Term (“Building Standard Services”), all of which
shall comply with and shall be subject to Legal Requirements and, except as
expressly provided to the contrary in this Section 3.1(a) or in any Lease
Supplement, shall be equal to or exceed services customarily provided for
Comparable Buildings:

 

(i)            At all times, hot (i.e., thermostat set in the range of 105° to
110° Fahrenheit for comfort and energy conservation purposes but with the
capability to produce hot water for specified purposes at 140° Fahrenheit if
requested by Tenant) and cold domestic water in all restrooms, drinking
fountains, kitchen and pantry areas within the Leased Premises and all common
use restrooms, kitchen and pantry areas at locations provided for general use;

 

(ii)           During Building Operating Hours, HVAC sufficient to maintain
temperatures that are reasonably required for comfortable use and occupancy of
all portions of the Leased Premises designed for occupancy by persons; provided
that Landlord shall have the right, but not the obligation, at Landlord’s sole
cost and expense, to install and operate such utility submeters as Landlord
deems necessary to measure utility demand and usage within and outside the
Leased Premises (and, in such event, (A) Tenant shall pay Tenant’s allocable
share of any such submetered costs as Additional Rent at Landlord’s actual cost
of providing the same, without mark-up and reflecting the largest possible
bulk-purchase or other discounts available to Landlord from the utility provider
and (B) all such submetered utility costs shall be excluded from Operating
Expenses as provided in Section 2.2(b)(iii));

 

(iii)          Electric lighting service for all Common Areas, including the
Parking Areas, in conformity with the practices for each Property on the
Commencement Date as set forth in the applicable Lease Supplement;

 

(iv)          Janitorial service to the Leased Premises in conformity with the
janitorial specifications for each Property as set forth in the applicable Lease
Supplement;

 

(v)           Access control services for the Properties and the Buildings
providing Tenant and its employees access to the Leased Premises and the Common
Areas at all times; provided that Tenant shall have the right, at Tenant’s sole
cost and expense, to install and operate such additional access control systems
as it shall determine desirable for the purpose of limiting access to or within
the Leased Premises, so long as any additional access control systems installed
by Tenant are monitored and maintained by Tenant at Tenant’s sole expense;

 

(vi)          At all times, dedicated electrical capacity, transformed to a
panel box located in the core of each floor of the Leased Premises or to the
location of the panel

 

31

--------------------------------------------------------------------------------


 

boxes servicing the Leased Premises on the Commencement Date, in an amount not
less than the dedicated capacity available to the Leased Premises on the
Commencement Date; provided that Landlord shall have the right, but not the
obligation, at Landlord’s sole cost and expense, to install and operate such
utility submeters as Landlord deems necessary to measure utility demand and
usage within and outside the Leased Premises (and, in such event, (A) Tenant
shall pay Tenant’s allocable share of any such submetered costs as Additional
Rent at Landlord’s actual cost of providing the same, without mark-up and
reflecting the largest possible bulk-purchase or other discounts available to
Landlord from the utility provider and (B) all such submetered utility costs
shall be excluded from Operating Expenses as provided in Section 2.2(b)(iii));

 

(vii)         Security for the Properties, Buildings and Common Areas, including
any Parking Areas, substantially similar to the security services existing
immediately prior to the Commencement Date; provided that Tenant is solely
responsible for compliance with all Legal Requirements in effect from time to
time pertaining to banking security systems, devices, services, equipment and
procedures for the Leased Premises and that Landlord shall have no
responsibility or liability therefor; further provided that at Major Properties,
for so long as Tenant’s Occupancy Percentage at such Major Property is fifty
percent (50%) or greater, Tenant shall have the right, at Tenant’s election, to
assume responsibility for and provide security for such Major Properties and the
Buildings and Common Areas thereat, including any Parking Areas.  The security
services provided by Tenant shall be at a level substantially similar to the
level of security services existing at the Major Property immediately prior to
the Commencement Date or, if greater, at a level then commensurate with
Comparable Buildings.  The cost of providing security at such Major Properties
shall be paid (or reimbursed to Tenant) by Landlord as an Operating Expense,
except that if Tenant desires security services in excess of those commensurate
with the prevailing standard as provided above, Tenant shall bear the cost for
such additional security as Above Standard Services Rent.

 

(viii)        All bulb replacement in all Common Areas and Building Standard
bulb replacement in the Leased Premises, it being understood that replacement of
all fluorescent, incandescent, halogen and other types of bulbs in all fixtures
existing in the Leased Premises as of the Commencement Date shall be deemed to
be Building Standard and that Landlord shall not be obligated to replace any
bulbs in Tenant’s furniture or furnishings in the Leased Premises;

 

(ix)           At all times, elevator cab passenger service to the Leased
Premises, subject to temporary cessation for ordinary repair and maintenance
(but as to each floor of the Leased Premises, such temporary cessation for
ordinary repair and maintenance shall not occur simultaneously for all passenger
cabs serving such floor), and to security measures or other means of controlling
access imposed by Landlord after Building Operating Hours, on Holidays and
during times when life safety systems override normal building operating
systems;

 

(x)            Maintenance and cleaning of the Properties, Building and Common
Areas, including the Common Areas on each floor of the Building on which any
part of the

 

32

--------------------------------------------------------------------------------


 

Leased Premises are situated, the Parking Areas and all exterior landscaped
areas in and around the Property;

 

(xi)           During Building Operating Hours, shared access to and use of, in
common with Landlord and other tenants of the Building, a loading dock facility
for the Building (if and to the extent that such facility exists on the
Commencement Date), subject to such reasonable rules and regulations as are
promulgated by Landlord from time to time pursuant to Section 4.4;

 

(xii)          At all times, sanitary sewer service to the Leased Premises and
Common Areas facilities; and

 

(xiii)         Trash removal from the Property at designated locations.

 

All costs incurred by Landlord in connection with providing Building Standard
Services shall be included in Operating Expenses.

 

The foregoing provisions of this Section 3.1(a) notwithstanding, the enumeration
of particular building services is not a representation or agreement by Landlord
that each Building Standard Service is available in specific quantities or
amounts, or to particular standards or specifications at each Property. 
Landlord and Tenant acknowledge that Tenant owned and operated each of the
Properties prior to the Commencement Date and Tenant is fully aware of the
capabilities and limitations of the Building systems.  Nothing herein shall be
deemed to be a covenant or agreement of Landlord, or a representation or
warranty of Landlord, express or implied, that Landlord shall improve the level
of service provided by existing Property systems.  With respect to the Building
Standard Services referenced in Section 3.1(a)(i), (ii), (v) and (ix), Landlord
shall furnish such services in such quantities and at such levels that are at
least equal to the quantities and levels being furnished at each Property
immediately prior to the Commencement Date, with Tenant acknowledging and
agreeing that Landlord shall not be required to provide during the Term greater
quantities or higher levels of service than is capable of being provided with
the machinery, equipment and systems that existed immediately prior to the
Commencement Date and that Landlord has no obligation to replace or improve such
machinery, equipment or systems other than in the ordinary course as may be
consistent with sound building management practices or as required by
Section 5.5.

 

(b)           If Tenant requires electrical energy for use in the Leased
Premises in excess of the capacities described in Section 3.1(a)(vi), and if
electric energy for such additional requirements is available to Landlord,
Landlord shall, upon Tenant’s request and at Tenant’s sole cost and expense,
furnish and install such additional wires, risers, conduits, feeders,
switchboards and circuit panels as reasonably may be required to supply such
additional requirements of Tenant.  If any portions of the Leased Premises or
any of Tenant’s electrical equipment requires HVAC service in excess of Building
Standard HVAC service, the same shall be installed, or the installation
supervised by Landlord, on Tenant’s behalf, and Tenant shall pay all design,
installation, submetering, repair, maintenance, replacement and operating costs
relating thereto, unless such HVAC service is used in common with other tenants
of the Building, in which event such costs shall be reasonably allocated by
Landlord among Tenant and such other tenants.  The location and specifications
of any such supplemental HVAC units shall be subject to Landlord’s

 

33

--------------------------------------------------------------------------------


 

prior written approval, which approval may not be unreasonably withheld or
delayed.  In connection with the operation of any supplemental HVAC units
serving the Leased Premises, to the extent a particular Property shall have
available chilled water capacity, during Building Operating Hours Tenant may use
such available chilled water for said supplemental HVAC units, and Landlord
shall not charge Tenant for such service except to the extent that Landlord
actually incurs an expense in providing such chilled water to Tenant.  If Tenant
shall require chilled water service in amounts not otherwise available or during
other than Building Operating Hours, Tenant shall pay Landlord for the cost of
providing such services as Above Standard Services Rent.

 

(c)           If and to the extent requested by Tenant from time to time and to
the extent the same are reasonably available, Landlord shall provide Tenant with
services in excess of Building Standard Services as described in
Section 3.1(a) (“Above Standard Services”).  All of the costs incurred by
Landlord in connection with providing any special Tenant services shall be paid
by Tenant as Above Standard Services Rent, including costs that would not have
been incurred but for Tenant’s request for Above Standard Services.  Landlord’s
charges for Above Standard Services shall be established and revised from time
to time by Landlord on a Property by Property basis; provided that at no time
shall Landlord’s charges for Above Standard Services exceed Landlord’s actual
out-of-pocket costs, nor shall Landlord (i) include any overhead or profit in
the calculation of Above Standard Services costs or (ii) charge Tenant at a
higher rate for Above Standard Services than Landlord charges any other tenant
of a Building for comparable services.  All amounts collected by Landlord from
Tenant and any other party to provide Above Standard Services or similar
services shall be used to reduce Operating Expenses to the extent that the cost
of providing the same were included in the calculation of Operating Expenses.

 

(d)           Landlord shall furnish Tenant at least twenty four (24) hours
prior written notice of any non-emergency suspension or interruption in the
Building Standard Services scheduled by Landlord for routine repairs or
maintenance; provided that if such suspension or interruption will render the
Building Common Areas or the Leased Premises inaccessible, without electric
power, without cold domestic water or sanitary sewer service or otherwise
untenantable in the ordinary course, Landlord shall endeavor to provide Tenant
with not less than ninety (90) days’ prior notice thereof.

 

(e)           To the extent the services described in this Section 3.1 require
electricity, water or other utility services supplied by public utilities,
Landlord shall not be deemed to be in breach of Landlord’s covenants hereunder
because of the failure of a public utility to supply the required services so
long as Landlord uses reasonable efforts to cause the applicable public
utilities to furnish the same.  Except as expressly provided in Section 3.1,
failure by Landlord to furnish the services described in this Section 3.1, or
any cessation thereof for reasons beyond Landlord’s control, shall not render
Landlord liable for damages to either person or property, nor be construed as an
eviction of Tenant, nor work an abatement of Rent, nor relieve Tenant from
fulfillment of any covenant or agreement hereof.  In addition to the foregoing
and except as otherwise provided below, should any of the equipment or
machinery, for any cause, fail to operate or function properly, Tenant shall
have no claim for a rebate of Rent or for damages on account of any interruption
in services occasioned thereby or resulting therefrom so long as

 

34

--------------------------------------------------------------------------------


 

Landlord uses reasonable efforts to promptly repair said equipment or machinery
and to restore said services.

 

(f)            Notwithstanding the foregoing, in the event Landlord fails to
provide any of the services Landlord is obligated to provide under this Lease,
and if such failure adversely impacts Tenant’s use or enjoyment of the Leased
Premises or any portion thereof (and Tenant actually ceases to use the affected
area for business operations), and if such failure of Landlord to provide
services continues for more than three (3) consecutive business days after
written notice from Tenant to Landlord and all Notice Parties for any reason
(except due to Force Majeure Events or gross negligence or willful misconduct of
Tenant or Tenant’s agents, employees or contractors) (any such failure, a
“Service Failure”), then all Rent due under this Lease for the affected portion
of the Leased Premises at the affected Property or Properties shall be abated
for the entire duration of the Service Failure.  In addition to Tenant’s
foregoing rights, Tenant shall have the right, but not the obligation, to cure
the Services Failure in the manner expressed in Section 7.1(f) and to recover
the reasonable cost thereof from Landlord as expressed in Article XIII.

 

3.2   Keys and Locks.  Tenant currently possesses keys and/or access cards, as
applicable, for each lockset on doors entering the Leased Premises from public
areas for use by its current employees maintaining offices in the Leased
Premises.  Additional keys and/or access cards, including keys and/or access
cards for new employees of Tenant and replacement keys and/or access cards for
lost or damaged keys and/or access cards will be furnished by Landlord upon an
order signed by Tenant and at Tenant’s sole cost and expense.  Tenant shall be
permitted to install additional locks or other access control devices in the
Leased Premises provided Tenant furnishes Landlord with a duplicate set of keys
or a master key and/or access cards to all such locks other than those locks
securing Security Areas.  Upon termination of this Lease, Tenant shall surrender
to Landlord all keys and/or access cards to any locks on doors entering or
within the Leased Premises, and shall provide Landlord with the combination of
all locks for safes, safe cabinets and vault doors, if any, within the Leased
Premises; provided that if Tenant terminates this Lease with respect to less
than all of the Leased Premises at a Property and, at the time of such
termination, the Leased Premises was served by an access control or other
security system installed by Tenant in lieu of or in addition to the access
control or security systems serving the Building generally, Tenant shall have no
obligation to cause the terminated portion of the Leased Premises to continue to
be served by any such supplemental access control or security systems.

 

3.3   Graphics and Building Directory.

 

(a)           On any full floor of the Leased Premises, and at each location
within any Property where Tenant maintains such signage as of the Commencement
Date, Tenant may, using Tenant’s standard corporate signage and graphics (as
Tenant may change its standard corporate signage and graphics from time to time)
install and maintain on or adjacent to entrances to the Leased Premises Tenant’s
name, numerals and/or logo designating the appropriate suite numbers and
departments occupying such floor.

 

(b)           If the lobby of any Building contained a building directory on the
Commencement Date, or if Landlord elects to install or construct a building
directory in the lobby of the Building at any time, then such building directory
board shall contain a listing of Tenant’s name and such other information as
Tenant shall reasonably require (including, at Tenant’s option, the names of

 

35

--------------------------------------------------------------------------------


 

all of Tenant’s businesses, related entities, assignees, sublessees, and senior
management), and Tenant shall be entitled to Tenant’s Occupancy Percentage, from
time-to-time, of the space contained in such directory, which listings shall be
installed by Landlord at Tenant’s expense.

 

3.4   Building Identity; Signage; Exclusivity.

 

(a)           During the Term of this Lease, for so long as the herein named
Tenant, or its Affiliates, shall remain in possession of at least five percent
(5%) of the Net Rentable Area of a Property, or shall continue to operate a
retail bank at such location, neither the Building name (if such Building is
named for the herein named Tenant as of the Commencement Date), nor Tenant’s
exterior building signage (at all Properties) may be changed by Landlord without
Tenant’s consent, which consent may be withheld in Tenant’s sole and absolute
discretion.  If a Property is named for the herein named Tenant as of the
Commencement Date and during the Term hereof Tenant’s corporate name, identity
or logo is changed; provided that the herein named Tenant, or its Affiliates,
shall remain in possession of not less than five percent (5%) of the net
Rentable Area of a Property, or shall continue to operate a retail bank at such
location, Tenant shall have the right, upon ninety (90) days prior written
notice to Landlord, to change the name of the Building (and/or any Building
signage containing such prior name or logo) to include the herein named Tenant’s
new corporate name, identity, or logo; provided that Tenant shall pay for all
signage costs and all of Landlord’s other out-of-pocket costs associated with
the removal of the old, and installation of the new, signage, and further
provided that such new signage shall satisfy all applicable Legal Requirements
and shall have been approved in advance by Landlord, such approval not to be
unreasonably withheld or delayed.  In addition, at any time during or after the
Term of this Lease Tenant shall have the right, in its sole and absolute
discretion, upon ninety (90) days prior written notice to Landlord, to require
Landlord to change the name of any Property so as to remove Tenant’s identity
therefrom; provided that Tenant shall pay for the cost of removing Tenant’s name
from all Building signage.  Tenant shall repair any damage to the interior or
exterior of the Buildings caused by Tenant’s installation, maintenance, use,
relocation or removal of signage; provided that Tenant shall not be obligated to
repair any damage to the interior or exterior of the Building caused by the
removal of signage so long as Tenant, at Tenant’s sole cost and expense, patches
any holes or covers over (by sign blanks of similar size, shape and general
appearance) such signage areas on the facades of the Buildings and on and in the
other interior and exterior Common Areas.

 

(b)           During the Term of this Lease, for so long as the herein named
Tenant, or its Affiliates, shall remain in possession of office space or shall
continue to operate a retail bank at such location (i) Landlord may not remove
or alter any Tenant signage or graphics existent on the Commencement Date (other
than interior signage or graphics on floors no longer leased, in whole or in
part, by Tenant), (ii) the Property shall not be named for any other Building
tenant, (iii) no other Building tenant shall have the right, without Tenant’s
consent, which Tenant may grant or withhold in Tenant’s sole discretion, to
erect signage on the roof of the Building or at or around the top level of the
exterior of the Building, (iv) no other Building tenant, other than retail
tenants and tenants occupying one or more whole floors within the Building,
shall be permitted any exterior monument, pole or building-mounted signage and
(v) all “For Sale” and “For Lease” signage and advertising shall indicate, if
such be the case, that Tenant is not vacating and will remain an occupant at the
Building or, if Tenant is vacating the Building, such signage and advertising
shall identify the date on which Tenant is anticipated to vacate the Building;
provided

 

36

--------------------------------------------------------------------------------


 

that Landlord shall not post any signage or make any advertisement indicating
that Tenant intends to cease retail banking operations at a Property unless and
until Tenant shall have made any required public announcements or given any
required notices to depositors regarding such event.

 

(c)           During the Term of this Lease, for so long as the herein named
Tenant, or its Affiliates, shall remain in possession of at least thirty-five
percent (35%) of the Net Rentable Area of a Property, or shall continue to
operate a retail bank at such location, Landlord will not allow any portion of
the Property (other than the portion of the Property then leased to Tenant) to
be used for any retail banking or savings and loan, without Tenant’s prior
written consent, which consent may be withheld in Tenant’s sole and absolute
discretion.  For purposes of this Agreement, banking and savings and loan shall
mean any retail banking use or purpose, which shall include receiving deposits
or making loans to the general public, whether done by a state bank, national
bank, savings and loan association, trust company, credit union, mortgage broker
or company, or other entity, whether by walk-up, drive-in teller facility or
otherwise.  If Landlord shall intend to lease space to any other bank or savings
and loan for the operation of a retail banking or savings and loan at a time
when the herein named Tenant, or its Affiliates, shall occupy less than
thirty-five percent (35%) of the Net Rentable Area of a Property, and shall not
operate a retail banking facility at the Building, Landlord shall advise Tenant
of Landlord’s intentions, and Tenant shall have the right, exercisable by notice
in writing to Landlord within twenty (20) days following Landlord’s notice to
Tenant, to re-lease and re-occupy the retail banking location at the Building at
the Rent last payable in respect of such Leased Premises, failing which Landlord
may proceed with Landlord’s lease as proposed.

 

(d)           During the term of this Lease, Tenant shall have the right, at
Tenant’s expense, to erect and maintain such exterior building signage
displaying the corporate name, identity or logo of the herein named Tenant, or
its Affiliates, as Tenant may from time to time desire, including monument
signage at up to two (2) corners of the Land, and, in such event, Tenant will
have the exclusive right to place signage on any such monuments so erected by
Tenant, subject to Landlord’s approval, which approval shall not be unreasonably
withheld or delayed.  In connection with its installation, repair, maintenance
and removal of any exterior or monument signage, Tenant, at Tenant’s sole cost
and expense, shall comply with all Legal Requirements.

 

(e)           Tenant’s retail banking exclusivity rights as described above at
Section 3.4(c) also includes the exclusive right to place ATMs in the Building,
including all exterior areas of the Building and the Land.  Tenant shall have
the right, for no additional Rent, to place not more than five (5) ATMs at
locations outside of the Leased Premises in and about the Common Areas of the
Building and the Land.  There is no restriction on the number of ATMs that
Tenant can maintain within the Leased Premises, including any Drive-Through
Banking Facilities.  However, except for any ATMs existing as of the
Commencement Date, the plans and specifications, and specific locations, for any
ATMs located outside the Leased Premises are subject to Landlord’s prior written
consent, which consent will not be unreasonably withheld or delayed.  Tenant, at
its expense, shall install, maintain, operate and repair such ATMs in compliance
with all Legal Requirements.  At the expiration or earlier termination of this
Lease, Tenant, at its expense, shall remove the ATMs in accordance with
Section 5.3.  The restrictions set forth herein shall not apply to ATMs operated
by third parties as of the date of the Master Lease.

 

37

--------------------------------------------------------------------------------

 

(f)            Tenant’s exterior and monument signage existing as of the
Commencement Date is hereby deemed to be approved by Landlord.  Any changes to
the existing exterior and/or monument signage by Tenant (including changes to
the location, size, shape, color, and content of the exterior and/or monument
signage) shall be subject to approval by Landlord, which approval may not be
unreasonably withheld or delayed.  Landlord agrees that Tenant shall have the
right to change such signage in the event of a change in Tenant’s name, trade
name or logo; provided that such new signage shall satisfy all applicable Legal
Requirements and shall have been approved in advance by Landlord, such approval
not to be unreasonably withheld or delayed.

 

(g)           Notwithstanding anything to the contrary contained in this Lease,
the rights granted to Tenant pursuant to Sections 3.3 and 3.4 shall be subject
and subordinate to the rights of any Building tenants whose leases are in effect
as of the Commencement Date.  For example purposes only, and not as a means of
limitation, if an existing tenant’s lease (as in effect on the Commencement
Date) requires such existing tenant’s approval for a change in the name of the
Building, then Tenant may not cause the name of the Building to change without
such existing tenant’s approval.  As another example, if an existing tenant’s
lease (as in effect on the Commencement Date) provides for such existing tenant
to place its name on exterior and/or monument signage, then any exercise of such
existing tenant’s rights shall not be deemed to be a violation of Tenant’s
rights under this Lease.

 

3.5  Communications Equipment.

 

(a)           Subject to the provisions of this Section 3.5, Tenant shall have
the non-exclusive right, at its sole cost and expense and for Tenant’s use, to
install, maintain and operate upon the roof of the Building one (1) or a
reasonable and necessary additional number of transmitters and/or receiver
antennas or dishes approved by Landlord, which approval shall not be
unreasonably withheld or delayed (collectively, the “Communications Equipment”)
for use by Tenant in the conduct of its business; provided that such
Communications Equipment may not materially compromise the aesthetics or
appearance of the Building nor shall Landlord be required to incur any expense
in accommodating the Communications Equipment.  The Communications Equipment
must be (i) designed, installed and operated in compliance with all Legal
Requirements, and (ii) installed and operated so as not to adversely affect or
impact structural, mechanical, electrical, elevator, or other systems serving
the Building or customary telephone service for the Building and so as not to
cause injury to persons or property, and without limitation of the foregoing, so
as not to void or impair any applicable roof warranty.  Upon the expiration or
termination of this Lease, Tenant shall remove the Communications Equipment and
repair any damage to the Building caused by the installation, maintenance, use
or removal of the Communications Equipment.

 

(b)           Landlord hereby grants to Tenant the right to install (at Tenant’s
sole cost and expense) any additional equipment required to operate the
Communications Equipment and to connect the Communications Equipment to Tenant’s
other machinery and equipment located in the Leased Premises (e.g., conduits and
cables) in the shafts, ducts, chases and utility closets located in the core of
the building (“Additional Equipment”), which Additional Equipment shall be
deemed a part of the Communications Equipment for all purposes of this
Section 3.5; provided that (i) the use of such space in the Building core by
Tenant (except customary chases

 

38

--------------------------------------------------------------------------------


 

for cabling) may not materially adversely affect the marketability of the
remaining space on any floor of the Building, and (ii) to the extent any such
Additional Equipment occupies space (other than space in customary chases for
the Building) that would have otherwise been Net Rentable Area on a floor of the
Building, such space shall be included within the Net Rentable Area of the
Leased Premises and Tenant shall be obligated to pay Annual Basic Rent and
Additional Rent with respect to such space as if such space was included in the
Leased Premises.  Tenant’s use of such space in the Building core shall be
subject to the provisions of this Lease relating to Tenant’s use of Common Areas
of the Building.

 

(c)           Subject to the Building Rules and other reasonable rules relating
to Building security and safety that may be promulgated by Landlord pertaining
to access by tenants to the roof of the Building and provided Tenant does not
unreasonably disturb any other tenants of the Building, Tenant and Tenant’s
contractors shall have reasonable access to the Communications Equipment and the
Additional Equipment for purposes of operating, servicing, repairing or
otherwise maintaining said equipment.

 

(d)           Nothing contained in this Section 3.5 shall be deemed to prohibit
or restrict any other individual or entity, including Landlord or any other
tenant of the Building, from installing communications equipment on the roof of
the Building or to use the roof for any other purpose.

 

(e)           In connection with its installation, repair, maintenance and
removal of any Communications Equipment and Additional Equipment, Tenant, at
Tenant’s sole cost and expense, shall comply with all applicable Building
Rules and Legal Requirements and repair any damage to the Building caused by
such installation, repair, maintenance or removal.  In the event that the
placement of Tenant’s Communications Equipment or Additional Equipment
interferes with Landlord’s performance of any repair or maintenance to the
Common Areas, including the roofs of the Buildings, any costs incurred by
Landlord to temporarily or permanently relocate and reinstall Tenant’s
Communications Equipment or Additional Equipment shall be included in the cost
of such repair or maintenance as a Operating Expense.

 

(f)            Tenant’s Communications Equipment and Additional Equipment
existing as of the Commencement Date are hereby deemed to be approved by
Landlord.  Any changes to the existing Communications Equipment and/or
Additional Equipment by Tenant shall first be approved by Landlord, which
approval will not be unreasonably withheld or delayed.

 

(g)           If Landlord shall place on the roof of any Building communications
equipment of its own, or shall grant to any third party the right to locate and
maintain any such equipment, all such equipment shall be located, designed and
operated so as not to interfere with signals to and from Tenant’s Communications
Equipment and Additional Equipment, the installation of which, in accordance
with this Section 3.5, predates the installation of such other equipment. 
Similarly, any Communications Equipment and Additional Equipment hereafter
installed by Tenant shall be located and designed so as not to interfere with
signals to and from such other equipment belonging to Landlord or to third
parties, that may have previously been installed.  The party responsible for the
communications equipment which interferes with equipment previously installed by
others shall be required, at its or their expense, to take all measures
necessary to eliminate the source of interference caused by such party’s
equipment.

 

39

--------------------------------------------------------------------------------


 

3.6  Building Management.  The Properties shall be managed by Landlord; provided
that for so long as Tenant’s Occupancy Percentage at a Property shall be equal
to or greater than ninety (90%), after consultation with Landlord to review
Landlord’s property management qualifications and pricing, Tenant may in its
sole discretion elect, on a Property by Property basis, to cause such Property
to be submanaged by a qualified property submanager designated by Tenant (any
such submanager, a “Tenant Designated Submanager”), who shall provide on-site
and supervisory property management services for Landlord, Tenant and any third
party tenants and other occupants at such Property (any Property with a Tenant
Designated Submanager, a “Tenant Managed Property”).  At all Properties that are
not Tenant Managed Properties, Landlord shall provide on-site and supervisory
property management services either through an Affiliate of Landlord or through
a qualified third party property submanager designated by Landlord (any such
Landlord Affiliate or submanager, a “Landlord Designated Submanager”).  Landlord
shall be and remain responsible for disbursement of Operating Expense and Real
Estate Tax payments at all Properties, including Tenant Managed Properties. 
Notwithstanding the foregoing, (a) Landlord shall not select a Landlord
Designated Submanager for whom Tenant has a reasonable objection, (b) Tenant
shall not select a Tenant Designated Submanager for whom Landlord has a
reasonable objection, (c) if a Landlord Designated Submanager persistently fails
to perform its property management duties in a timely, complete and professional
manner that is consistent with the highest level of property management services
provided at Comparable Buildings, Tenant may cause such non-performing Landlord
Designated Submanager to be replaced by a Tenant Designated Submanager, in which
event, at Tenant’s election, the Property or Properties at which such
replacement occurs shall become Tenant Managed Property and (d) if a Tenant
Designated Submanager persistently fails to perform its property management
duties in a timely, complete and professional manner that is consistent with the
highest level of property management services provided at Comparable Buildings,
Landlord may cause such non-performing Tenant Designated Submanager to be
replaced by a Landlord Designated Submanager, in which event, at Landlord’s
election, the Property or Properties at which such replacement occurs shall no
longer be Tenant Managed Properties.  Any disputes between Landlord and Tenant
with respect to property management matters arising under this Section 3.6 shall
be subject to resolution as provided in Article XII and XIII.

 

ARTICLE IV

CARE OF PREMISES; LAWS, RULES AND REGULATIONS

 

4.1  Care of Leased Premises.  Upon the expiration or any earlier termination of
this Lease, Tenant shall surrender the Leased Premises to Landlord in the same
condition in which such Leased Premises existed on the Commencement Date, except
for ordinary wear and tear and any casualty or condemnation damage not required
to be repaired or restored by Tenant pursuant to the terms of this Lease and
subject to the provisions of Section 5.3 hereafter.  Upon such expiration or
termination of this Lease, Landlord shall have the right to re-enter and resume
possession of the Leased Premises immediately.

 

4.2  Access of Landlord to Leased Premises.  Subject to the provisions of this
Section 4.2, Landlord and its contractors, agents or representatives may enter
into and upon any part of the Leased Premises during reasonable hours as may be
necessary to clean the same, make repairs, alterations or additions thereto or
otherwise perform Landlord’s obligations under this Lease,

 

40

--------------------------------------------------------------------------------


 

and, upon reasonable prior notice to Tenant, for the purpose of showing the same
to existing or prospective purchasers or lenders.  At any time during the last
twelve (12) months of the Term (including any Renewal Terms that Tenant has
exercised) and promptly upon Landlord’s receipt of notice from Tenant of
Tenant’s intent to terminate this Lease with respect to or otherwise vacate a
Leased Premises as herein provided, Landlord may, upon reasonable prior notice
to Tenant, enter the Leased Premises to show the same to prospective tenants. 
With respect to any of the aforementioned entries by Landlord into and upon any
part of the Leased Premises other than for emergencies or routine repairs or
routine janitorial service, Tenant shall be entitled to have a representative
accompany Landlord.  Tenant shall not be entitled to any abatement or reduction
of Rent by reason of any such entry by Landlord.  Landlord shall not interfere
with the operation of Tenant’s business during any such entry and Landlord shall
use reasonable efforts to make any routine repairs requiring access to the
Leased Premises after Building Operating Hours.  Notwithstanding any of the
foregoing, unless otherwise instructed by Tenant in writing, Landlord shall not
enter areas designated by Tenant as high security areas (the “Security Areas”)
unless an emergency situation exists.  All access by Landlord or any invitee of
Landlord shall be subject to applicable federal banking regulations.  If the
telecommunications demarcation point for the Building is located within the
Leased Premises, then Landlord may, at Landlord’s option, at Landlord’s sole
expense, relocate such telecommunications demarcation point to a location
outside of the Leased Premises, and make all necessary modifications to maintain
Tenant’s then existing telecommunications service to the Leased Premises.  If
the telecommunications demarcation point for the Building is located within the
Leased Premises and if such location of the telecommunications demarcation point
for the Building at any time in the future is deemed by Tenant to interfere with
Tenant’s desired reconfiguration of its use of or improvements in the Leased
Premises, then Landlord shall, at Landlord’s sole expense, relocate such
telecommunications demarcation point to a location outside of the Leased
Premises, and make all necessary modifications to maintain Tenant’s then
existing telecommunications service to the Leased Premises, within a reasonable
time after Tenant’s written request.  If the telecommunications demarcation
point for the Building is located within the Leased Premises, then until
Landlord relocates such telecommunications demarcation point to a location
outside of the Leased Premises, Tenant shall allow Landlord and other tenants of
the Building reasonable access to the telecommunications demarcation point as
required to connect telecommunication lines thereto, but each and any such
access shall be subject to reasonable advance notice (not less than one (1) full
business day, except in the case of emergencies), and shall be supervised by
security personnel acceptable to Tenant, Landlord shall be solely responsible
for the cost of such security personnel, and Landlord shall reimburse Tenant,
upon demand, for any and all additional costs incurred by Tenant because of such
access.  In no event shall Landlord or any tenant of the Building other than
Tenant be entitled to connect to, use, or in any way affect the operation of
Tenant’s telecommunications equipment in the Leased Premises.

 

4.3  Nuisance.  Tenant shall conduct its business and use reasonable efforts to
control its agents, employees, invitees, contractors and visitors in such a
manner as not to create any nuisance, or unreasonably interfere with, or
unreasonably annoy or disturb, any other tenant or Landlord in its operation of
the Property.  Landlord shall operate the Properties and use reasonable efforts
to control its agents, employees, invitees, contractors and visitors in such a
manner as not to create any nuisance, or unreasonably interfere with, or
unreasonably disturb Tenant in its occupancy of the Leased Premises.

 

41

--------------------------------------------------------------------------------


 

4.4  Laws and Regulations; Rules of Building.  Tenant shall comply with, and
shall use its reasonable efforts to cause its employees, agents, visitors and
invitees to comply with, all Legal Requirements relating to the use or occupancy
of the Leased Premises, and with the rules of the Buildings reasonably adopted
and altered by Landlord from time to time for the safety, protection, care and
cleanliness of the Leased Premises, the Buildings and the Properties, the
operation thereof, the preservation of good order therein and the comfort of the
tenants of the Building and their agents, employees and invitees, consistent
with Comparable Buildings, which rules and regulations shall be binding upon
Tenant upon Tenant’s receipt of notice of the adoption or alteration of such
rules and regulations (the “Building Rules”).  In the event of a conflict
between the provisions of this Lease and the Building Rules, the provisions of
this Lease shall control.  Landlord shall use its reasonable efforts to cause
all tenants of the Buildings to comply with the Building Rules to the extent
that failure to so comply will materially affect Tenant’s use or enjoyment of
the Leased Premises.  Landlord shall not enforce the Building Rules with respect
to Tenant in a manner that is more restrictive than Landlord’s enforcement of
the Building Rules as to any other tenants of the Building.  Landlord shall not
enforce Tenant’s compliance with Legal Requirements unless (a) Landlord’s
failure to do so constitutes a violation of Legal Requirements by Landlord or
makes Landlord liable for Tenant’s continuing violation, (b) Landlord is
required to do so by any notice of violation, order, decree, permit, rule or
regulation issued by any Governmental Authority or (c) Landlord’s failure to do
so would, in Landlord’s reasonable opinion, endanger the health, safety or
welfare of any person on or about the Leased Premises or the Properties.

 

4.5  Legal Use and Violations of Insurance Coverage.  Tenant shall not occupy or
use the Leased Premises, or permit any portion of the Leased Premises to be
occupied or used, for any business or purpose that (a) is unlawful, (b) creates
noxious or offensive odors emanating from the Leased Premises, or (c) does
anything that would in any way increase the rate of fire insurance coverage on
the Properties or its contents unless Tenant pays for the cost of such increased
insurance premium.  Tenant shall not cause or permit any Hazardous Materials to
be used, generated, treated, installed, stored or disposed of in, on, under or
about the Leased Premises, except to the extent consistent with the customary
and reasonable business practice of entities conducting businesses similar to
the business being conducted by Tenant in the Leased Premises; provided (i) such
Hazardous Materials do not endanger the health of any person on or about the
Leased Premises or the Properties and (ii) Tenant complies with all Legal
Requirements applicable to such Hazardous Materials.  It is hereby agreed that
possession and use of copy machines and machines used to electronically accept
or produce written data which utilize small amounts of chemicals which may be
included in the definition of Hazardous Materials shall be considered “customary
and reasonable business practices” within the meaning of the previous sentence. 
Landlord shall meet all of its obligations under this Lease so as to keep in
force all certificates of occupancy for the Properties generally and Tenant, if
and to the extent required by Legal Requirements, shall meet all of its
obligations under this Lease so as to keep in force certificates of occupancy
for the Leased Premises.  Landlord shall comply with, and not violate, all
applicable Legal Requirements to the extent relating to the Properties generally
and any other Legal Requirements applicable to Landlord to the extent necessary
to perform Landlord’s obligations under this Lease (except to the extent that
such Legal Requirement relates to a tenant’s obligations under its lease, in
which case Landlord shall exercise reasonable efforts to cause compliance by
such tenant), and Tenant, at its sole cost and expense, shall comply with, and
not violate, all applicable all Legal Requirements to the extent relating to the
Leased

 

42

--------------------------------------------------------------------------------


 

Premises.  Landlord shall not enforce Tenant’s compliance with Legal
Requirements unless (a) Landlord’s failure to do so constitutes a violation of
Legal Requirements by Landlord or makes Landlord liable for Tenant’s continuing
violation, (b) Landlord is required to do so by any notice of violation, order,
decree, permit, rule or regulation issued by any Governmental Authority or
(c) Landlord’s failure to do so would, in Landlord’s reasonable opinion,
endanger the health, safety or welfare of any person on or about the Leased
Premises or the Properties.

 

4.6  Environmental Laws.

 

(a)           Tenant has conveyed the Properties to Landlord, and Landlord has
accepted and acquired ownership of the Properties, pursuant to the Purchase
Agreement.  As more fully therein expressed, Tenant has previously provided
Landlord with various environmental reports and studies prepared by consultants
and Landlord has acquired such further reports as Landlord determined necessary
with respect to the Leased Premises, including new or updated Phase I and, where
applicable, Phase II environmental reports (collectively, with the reports and
studies from Tenant, “Environmental Information”).  The Environmental
Information is identified in summary fashion on Schedule 3 hereto.

 

(b)           Landlord hereby agrees to and does indemnify, defend, and hold
harmless, Tenant and Tenant’s shareholders, officers, directors and their
respective successors and assigns from and against any and all claims, demands,
causes of action, fines, penalties, costs, expenses (including attorneys’ fees
and court costs), liens, or liabilities caused by, directly or indirectly
relating in any way to, or arising from (i) any matters reported in the
Environmental Information (the “Environmental Matters”) as they relate to the
Properties, (excluding the Leased Premises), or (ii) Hazardous Materials
introduced on, in or under the Buildings or the Properties solely by Landlord,
its agents, employees or contractors after the Commencement Date; provided that
the foregoing indemnity shall specifically exclude any and all claims, demands,
causes of action, fines, penalties, costs, expenses (including attorneys’ fees
and court costs), liens, or liabilities caused by, directly or indirectly
relating exclusively to or arising from Hazardous Materials introduced on, in or
under the Properties after the Commencement Date solely by the acts of any party
other than Landlord and Landlord’s agents, employees and contractors.

 

(c)           Tenant shall be solely responsible for and shall undertake all
Remedial Work required by any Governmental Authority or as necessary to comply
with, and not violate, Legal Requirements arising from (i) Hazardous Materials
on or in the Leased Premises (including the Environmental Matters to the extent
on or in the Leased Premises); or (ii) Hazardous Materials introduced on, in or
under the Buildings or the Properties solely by Tenant, its agents, employees,
invitees or contractors after the Commencement Date.  Landlord shall not enforce
Tenant’s performance of Remedial Work unless (i) Landlord’s failure to do so
constitutes a violation of Legal Requirements by Landlord or makes Landlord
liable for Tenant’s continuing violation, (ii) Landlord is required to do so by
any notice of violation, order, decree, permit, rule or regulation issued by any
Governmental Authority or (iii) Landlord’s failure to do so would, in Landlord’s
reasonable opinion, endanger the health, safety or welfare of any person on or
about the Leased Premises or the Properties.

 

(d)           Tenant hereby agrees to and does indemnify, defend, and hold
harmless, Landlord and Landlord’s shareholders, officers, trustees and their
respective successors and assigns from

 

43

--------------------------------------------------------------------------------


 

and against any and all claims, demands, causes of action, fines, penalties,
costs, expenses (including attorneys fees and court costs), liens, or
liabilities caused by or directly or indirectly relating in any way to, or
arising from (i) Hazardous Materials on or in the Leased Premises (including the
Environmental Matters) and (ii) arising from Hazardous Materials introduced on,
in or under the Buildings, or the Properties solely by Tenant, its agents,
employees, invitees or contractors after the Commencement Date.

 

4.7  Prohibited Uses.

 

(a)           Throughout the Term, Landlord shall not use, or permit the use of,
the Properties (or any part thereof) for any Prohibited Uses.  The term
“Prohibited Uses” shall mean (i) any use that emits an obnoxious odor, noise or
sound that can be heard or smelled outside of the premises; (ii) any use in
violation of zoning regulations or any other governmental restrictions
applicable to the Property; (iii) any operation primarily used as a warehouse or
storage facility, assembling or manufacturing, distilling, refining, rendering,
processing, smelting, agricultural or mining operations; (iv) any mobile home
park or sales, trailer court, labor camp, junk yard or stockyard; (v) any
central laundry, dry cleaning plant or laundromat; provided this prohibition
shall not be applicable to on-site services oriented only to pickup and delivery
by consumers; (vi) any automobile, truck, trailer or recreational vehicle sales,
leasing, display, repair or body shop; (vii) any living quarters, sleeping
apartments, hotel or lodging rooms; (viii) veterinary hospitals, animal raising
or breeding facilities, animal boarding facilities or pet shops; (ix) mortuaries
or funeral homes; (x) any establishment that sells, rents or exhibits
pornographic materials; (xi) massage parlors or any form of sexually oriented
business (including novelty merchandise sales); (xii) bars, taverns or brew
pubs; (xiii) flea markets, amusement or video arcades, computer game rooms, pool
or billiard halls, bingo halls, dance halls, discos or night clubs; (xiv) sales
of paraphernalia for use with illicit drugs; (xv) carnivals, amusement parks or
circuses; (xvi) pawn shops, auction houses, second hand stores, consignment
shops, army/navy surplus stores or gun shops; (xvii) gambling facilities or
sports betting parlor; (xviii) churches, synagogues or other places of worship;
(xix) assembly halls or meeting facilities; (xx) technical or vocational schools
or any other operation primarily engaged in education or training activities;
(xxi) medical clinics, abortion clinics, medical laboratories or screening
facilities; (xxii) any agency (public or private) providing health, welfare,
social or human services, or (xxiii) tattoo parlors, fortune telling or
spiritual readings; (xxiv) facilities that collect donated goods and products;
(xxv) bowling alleys, skating rinks, archery or gun ranges, and (xxvi) postal
facilities, tax collectors, tag agencies, jails or detention centers,
courthouses or any other form of agency dealing with civil authority, (xxvii)
fitness centers (unless consented to by the party entitled to object to the
Prohibited Use) and (xxviii) any use that, by its nature (even if such use is
legally permissible), would result in parking or traffic flow on the Property
being materially adversely affected or that will attract a volume, frequency or
type of visitor or employee to the Building that is not consistent with the
standards of Comparable Buildings or that would impose an excessive demand on or
use of the facilities or services of the Building.  Notwithstanding the
foregoing, the term “Prohibited Uses” shall not include as to a Property (but
only as to the party conducting such use for so long as such party continues
such use at such Property) any use lawfully conducted by Tenant or a third party
occupant of space within the Property on the Commencement Date.

 

(b)           Throughout the Term, Landlord shall not, without Tenant’s prior
consent, further develop the Property in a manner that would result in (i) an
increase in the amount of any

 

44

--------------------------------------------------------------------------------


 

Additional Rent payable by Tenant hereunder or (ii) parking or traffic flow to
the Building being materially adversely affected or that will attract a volume,
frequency or type of visitor or employee to the Building that is not consistent
with the standards of Comparable Buildings or that would impose an excessive
demand on or use of the facilities or services of the Building.

 

ARTICLE V

LEASEHOLD IMPROVEMENTS AND REPAIRS

 

5.1  Leasehold Improvements.  Subject to the provisions of this Lease, Tenant
hereby accepts the Leased Premises, including any and all existing leasehold
improvements, in their “AS-IS” condition, and acknowledges that, subject to the
provisions of Section 5.5, Landlord has no obligation to construct additional
leasehold improvements in the Leased Premises or to provide any money, work,
labor, material, fixture, decoration or equipment with respect to the Leased
Premises.

 

5.2  Alterations.  Except as provided below, Tenant shall not make or allow to
be made any alterations or physical additions in or to the Leased Premises,
without first obtaining the written consent of Landlord to the plans and
specifications and contractors therefor, which consent shall not be unreasonably
withheld or delayed.  Any such alterations or additions shall be made in
compliance with Legal Requirements.   Notwithstanding the foregoing, Tenant
shall have the right to make alterations and physical additions to the Leased
Premises costing less than the Alterations Threshold Amount, or which are of
such a nature as not to require a building permit, without Landlord’s consent
provided:  (i) Tenant notifies Landlord in writing and furnishes Landlord with
plans and specifications and the names of the contractors for all such
alterations or additions at least seven (7) days prior to undertaking them,
(ii) Tenant provides Landlord with as-built plans and specifications related to
such alterations or additions upon completion of same, (iii) such alterations or
additions are not visible from the exterior of the Leased Premises or the
Building, (iv) the modifications are in compliance with all Legal Requirements,
(v) such additions and alterations do not adversely affect the mechanical,
electrical, plumbing, life safety, or structural integrity of the Building and
(vi) Tenant coordinates its activities with the Building’s property manager.  In
no event shall Tenant be obligated to pay any charge to Landlord or any agent of
Landlord for (i) supervision of any alterations or physical additions in or to
the Leased Premises made by Tenant or (ii) review or approval of plans or
specifications for or in connection with any alterations or physical additions
in or to the Leased Premises made or proposed by Tenant (other than
reimbursement of any actual, out-of-pocket costs reasonably incurred by Landlord
to verify that Tenant’s plans do not adversely affect the mechanical,
electrical, plumbing, life safety or structural integrity of the Building as
expressed in clause (v) above).

 

5.3  Non-Removable Improvements.  The term “Non-Removable Improvements” shall
mean each and all of the following to the extent owned by Tenant or its
Affiliates: all mechanical equipment above the ceiling, the ceiling system, the
ceiling tile, light fixtures (other than chandeliers; provided Tenant replaces
the ceiling tile and leaves a connection for a replacement chandelier or
Building Standard fixture), permanent walls, wall coverings, doors, door
hardware, floor coverings (other than area rugs), all electrical and plumbing
systems located within the Leased Premises, and blinds, all life safety and
other Building systems, all cafeterias and commissaries,

 

45

--------------------------------------------------------------------------------


 

including all fixtures, equipment and appliances used in connection therewith;
all gymnasiums, fitness or exercise centers, including all equipment, fixtures
and furnishings therein, and at all properties that include retail banking
facilities, all vaults, vault doors, pneumatic tubing then existing at
drive-through facilities, teller counters and under-counter steel.  All
Non-Removable Improvements are and shall remain the property of Landlord. 
Tenant shall be permitted (but not obligated) to remove any other improvements
to the Leased Premises (together “Tenant’s Business Equipment,” whether or not
installed so as to be fixtures under applicable law), including trade fixtures,
equipment, furniture, furnishings, supplies, records, documents, cash, coin, and
other items of moveable personal property relating to the operation of Tenant’s
business, including all safe deposit boxes (but not the nests or frames
thereof), safes, Tenant identification signage, ATMs connected to or located
within the Buildings or situated as freestanding structures on the Property and
ATM equipment, telecommunication equipment, security systems and equipment,
satellite dishes and antennas, computers, computer terminals and computer
equipment, any office equipment (whether leased or owned) located in the
Buildings, framed artwork not permanently affixed to the Property, and Tenant’s
furniture, trade fixtures, and equipment installed in the Leased Premises by
Tenant at its cost and expense; provided Tenant repairs any damage to the Leased
Premises or other parts of the Building caused by the removal of the foregoing
items.

 

5.4  Mechanics Liens.  Tenant shall have no authority or power, express or
implied, to create or cause to be created any mechanic’s, materialmen’s or other
lien, charge or encumbrance of any kind against any Leased Premises.  Should any
mechanic’s, materialmen’s or other lien, charge or encumbrance of any kind be
filed against any Leased Premises by reason of Tenant’s acts or omissions or
because of a claim against Tenant, Tenant shall cause the same to be cancelled
or discharged of record by bond or otherwise within sixty (60) days after notice
to Tenant by Landlord, or within thirty (30) days after notice to Tenant by
Landlord if at the time of such notice Landlord anticipates a sale or
refinancing of any Leased Premises will be closed within sixty (60) days after
said notice (and if Landlord includes that fact in Landlord’s notice to
Tenant).  If Tenant shall fail to cancel or discharge said lien or liens within
the time provided pursuant to this Section 5.4, Landlord may, at its sole
option, cancel or discharge the same, and upon Landlord’s demand, Tenant shall
promptly reimburse Landlord for all reasonable costs incurred in canceling or
discharging such liens.  Except to the extent that such costs, losses, or
liabilities are caused by Landlord’s actions, Tenant shall indemnify and hold
Landlord harmless from and against all costs (including reasonable attorneys’
fees and costs of suit), losses, liabilities, or causes of action arising out of
or relating to any alterations, additions or improvements made by Tenant to the
Leased Premises, including any mechanic’s or materialman’s liens asserted in
connection therewith.  Landlord and Tenant expressly agree and acknowledge that
no interest of Landlord in the Leased Premises or the Property shall be subject
to any lien for improvements made by Tenant in or for the Leased Premises, and
that Landlord shall not be liable for any lien for any improvements made by
Tenant, such liability being expressly prohibited by the terms of this Lease. 
Landlord may file in the public records of the County in which the Building is
located, a public notice containing a true and correct copy of this paragraph,
and Tenant hereby agrees to inform all contractors and materialmen performing
work in or for or supplying materials to the Leased Premises of the existence of
the prohibition contained in this paragraph.

 

46

--------------------------------------------------------------------------------


 

5.5  Repairs by Landlord.  Landlord will make, as an Operating Expense (to the
extent allowable), all repairs to, and perform necessary maintenance, repair,
refurbishing and replacement work to the Properties, and all parts thereof, in
such manner as is in keeping with Comparable Buildings, including the:
(a) structural elements of the Buildings, (b) mechanical (including HVAC),
electrical, the plumbing and fire/life safety systems serving the Buildings in
general, (c) Common Areas including the Parking Areas , (d) roofs of the
Buildings, (e) exterior windows of the Buildings and (f) elevators serving the
Buildings.  Landlord shall promptly make repairs (considering the nature and
urgency of the repair) for which Landlord is responsible.  Except in emergency
situations as reasonably determined by Landlord, Landlord shall provide Tenant
with prior notice of any entry into the Leased Premises required to effectuate
the repairs for which Landlord is responsible and shall exercise reasonable
efforts to perform any such entry into the Leased Premises in a manner that is
reasonably designed to minimize interference with the operation of Tenant’s
business in the Leased Premises.  If Landlord should fail or refuse to make such
repairs, refurbishings or replacements or perform said maintenance with
reasonable promptness after written notice from Tenant, then Tenant may, at its
option, but without any obligation to do so, upon written notice to Landlord,
cure such failure as expressed in Section 7.1(f) and recover the reasonable cost
thereof from Landlord as expressed in Article XIII.

 

5.6  Repairs by Tenant.  Tenant shall, at its sole cost and expense, promptly
perform all maintenance, repairs, refurbishing and replacement work to the
Leased Premises that are not Landlord’s express responsibility under this Lease,
and shall keep the Leased Premises in good condition and repair, reasonable wear
and tear excepted.  Tenant’s repair obligations include repairs to: (a) floor
covering, (b) interior partitions, (c) doors, (d) the interior side of demising
walls, (e) electronic, phone and data cabling and related equipment that is
installed by or for the exclusive benefit of Tenant and located in the Leased
Premises or other portions of the Building, (f) supplemental air conditioning
units, private showers and kitchens, including hot water heaters, plumbing and
similar facilities serving Tenant exclusively, and (g) alterations performed by
contractors retained by Tenant, including related HVAC balancing.  All Tenant’s
work shall be performed in accordance with the rules and procedures described in
Section 5.2 hereof.  Upon termination of this Lease, Tenant will surrender and
deliver the Leased Premises to Landlord in the same condition in which the
Leased Premises existed on the Commencement Date, subject, however, to (i) the
provisions of Article VI hereof, (ii) the alterations permitted pursuant to this
Lease, (iii) the provisions of Section 5.3, and (iv) except for ordinary wear
and tear.  If Tenant should fail or refuse to make such repairs, refurbishings
or replacements or perform said maintenance as and when reasonably required,
Landlord may, at its option, but without any obligation to do so, cure such
failure or refusal and Landlord’s costs shall be reimburseable by Tenant as
additional rent, by Tenant, immediately upon invoicing by Landlord. 
Notwithstanding the foregoing, Landlord agrees to perform, as Above Standard
Services, Tenant’s repair and maintenance obligations with respect to the Leased
Premises.  Tenant shall notify Landlord of the need for any such repair and
maintenance and Landlord shall endeavor to respond timely to each such request.

 

5.7  Demising Work.  Any Demising Work required to be performed by Tenant:
shall, in each instance, be completed as follows:

 

(a)           Tenant shall prepare and submit to Landlord for Landlord’s
approval a preliminary space plan (the “Preliminary Space Plan”) in connection
with Tenant’s proposed

 

47

--------------------------------------------------------------------------------


 

separation of the Leased Premises from the Surrendered Premises.  Landlord’s
approval shall not be unreasonably withheld or delayed and shall be given or
withheld, or Landlord shall advise Tenant whether Landlord requires additional
information in order to evaluate Tenant’s request, within ten (10) days
following Tenant’s delivery to Landlord of the Preliminary Space Plan.  If
Landlord objects to the Preliminary Space Plan (or any revision thereof), Tenant
shall deliver a revised Preliminary Space Plan to Landlord and the procedure
will be repeated, if necessary, until a final space plan is approved. 
Landlord’s approval of each revised Preliminary Space Plan shall be given or
withheld within ten (10) days following Landlord’s receipt thereof from Tenant. 
The final approved space plan is hereinafter referred to as the “Final Space
Plan”.  Landlord and Tenant shall work with one another reasonably and in good
faith to resolve any differences concerning the Preliminary Space Plan and the
Final Space Plan (or the Preliminary Drawings or Final Drawings hereafter
referenced in Section 5.7(b) immediately below), failing which any disagreements
shall be resolved in accordance with Article XII hereof.

 

(b)           From the Final Space Plan, Tenant shall prepare and submit to
Landlord for Landlord’s approval (which approval shall not be unreasonably
withheld or delayed, and which shall be given or withheld, or Landlord shall
advise Tenant whether Landlord requires additional information in order to
evaluate Tenant’s request, within ten (10) days) following Tenant’s delivery to
Landlord of, one-eighth inch (1/8”) architectural, mechanical, electrical,
lighting, plumbing and (if reasonably requested by Landlord) floor load working
drawings together with specifications necessary to complete all of the proposed
improvements shown on the Final Space Plan (collectively, the “Preliminary
Drawings”). If Landlord objects to the Preliminary Drawings (or any revision
thereof), Tenant shall deliver revised Preliminary Drawings to Landlord and the
procedure will be repeated, if necessary, until final drawings are approved. 
Landlord’s approval of each revised Preliminary Drawing shall be given or
withheld within ten (10) days following Landlord’s receipt thereof from Tenant. 
The final approved drawings are hereinafter referred to as the “Final Drawings”.

 

(c)           Tenant will cause the Demising Work to be constructed in
substantial accordance with the Final Drawings.  Landlord shall be deemed to
have waived Tenant’s performance of any Demising Work not shown on the Final
Drawings except to the extent required to satisfy Legal Requirements. 
Landlord’s review of Space Plans and Drawings under Sections 5.7(a) and
(b) above is for Landlord’s purposes only, and not a representation or warranty
that the work to be performed pursuant thereto meets all Legal Requirements.

 

(d)           In connection with the Demising Work, Tenant shall file all
drawings, plans and specifications, pay all fees and obtain all permits and
applications from any authorities having jurisdiction and perform all Demising
Work in compliance the requirements of such permits and applications; and Tenant
shall promptly obtain, if required, a permanent certificate of occupancy and all
other approvals required of Tenant to use and occupy the Leased Premises.

 

(e)           Tenant shall have the right to select the general contractor and
subcontractors for the Demising Work; provided that Tenant shall not use a
contractor or subcontractor as to which Landlord shall reasonably object within
ten (10) days following Tenant’s notice to Landlord of the identity of such
contractor(s) and subcontractor(s) as Tenant has selected.

 

48

--------------------------------------------------------------------------------


 

(f)            The parties shall cooperate with each other in good faith and
coordinate the scheduling of the Demising Work in an effort to complete the same
in a timely manner.  Landlord and Tenant shall be commercially reasonable in
agreeing to non-material reconfigurations of the boundaries of the Leased
Premises to facilitate Tenant’s construction of demising walls for the Leased
Premises.

 

(g)           All of the Demising Work shall be done, on a Property by Property
basis, in compliance with Building Standards at Tenant’s expense, including
building permit and other fees, architectural and engineering expenses and other
expenses relating thereto.  Tenant may request Landlord’s review of Preliminary
Space Plans or Preliminary Drawings before Tenant’s notification to Landlord of
Tenant’s election to remove Surrendered Premises from the Leased Premises to
facilitate Tenant’s understanding of the potential approximate costs associated
therewith.

 

(h)           Intentionally Omitted.

 

5.8  Art.  Landlord acknowledges that Tenant stores and/or displays within the
Buildings, multiple works of art, including paintings, textiles, sculptures, and
other forms of artwork (the “Art”) that are an integral part of the Bank of
America Art Collection.  The Art may be located within areas leased by and under
control of Tenant, or in Common Areas, including lobbies or other public spaces
within the Buildings or outdoor plaza areas.

 

(a)           The Art that is located within the Properties as of the date
hereof is listed in the attached Schedule 4 hereto.  Tenant may hereafter locate
additional pieces of Art within the Buildings and/or Leased Premises, and any of
such Art shall also be considered part of the Bank of America Art Collection,
unless it cannot be removed from the Building without damaging the Art Tenant
shall have the right at any time during the Term of the lease and for a period
of 60 days following the Term of the lease, as to any such Building, to remove
any of the Art at Tenant’s sole cost and expense.  In the event any Art is
removed from either Leased Premises or Common Areas, Tenant shall repair any
damage caused by its removal.  To the extent Art is removed from the Common
Areas, Tenant shall notify Landlord in writing not less than 30 days prior to
the anticipated removal date that the Art shall be removed.  Tenant agrees to
indemnify Landlord against any claims made by the artist or putative right
holder pursuant to VARA arising out of Tenant’s removal or subsequent treatment
of the Art, and such indemnity shall survive the termination or expiration of
this Lease.

 

(b)           Landlord agrees that (i) Landlord shall not remove any Art from
any Common Areas or public spaces of the Buildings during the Term hereof or
within a period of sixty (60) days following the Term hereof, and Landlord
acknowledges that any such removal in violation of this paragraph may cause
damage to the Art, for which Landlord shall bear sole responsibility; and
(ii) Landlord’s removal of any Art during the Term or thereafter shall not be
within the scope of Tenant’s VARA indemnification.

 

(c)           Tenant shall have the right at any time or from time to time, to
erect plaques or markers, subject to Landlord’s approval (not to be unreasonably
withheld) identifying the Art as commissioned by Bank of America or on loan from
the Bank of America Art Collection.  To the extent Tenant elects not to remove
any Art at the termination of the Lease, Landlord agrees that

 

49

--------------------------------------------------------------------------------

 

any plaques or markers installed by Tenant identifying the Art as commissioned
by Bank of America or on loan from the Bank of America Art Collection shall
remain in place for so long as the Art is displayed within the Building or
Common Areas.

 

ARTICLE VI

CONDEMNATION, CASUALTY AND INSURANCE

 

6.1  Condemnation.

 

(a)                                  If all or a portion of a Building or the
Leased Premises as would render the continuance of Tenant’s business from such
Leased Premises impracticable (as reasonably determined by Tenant) is
permanently taken or condemned for any public purpose, this Lease, at the option
of Tenant upon the giving of notice to Landlord within twenty (20) days from the
date of such condemnation or taking shall forthwith cease and terminate as to
such Leased Premises as provided in Section 6.1(c) below.

 

(b)                                 If all or substantially all of the Property,
or so much thereof as to cause the remainder not to be economically feasible to
operate, as reasonably determined by Landlord, should be permanently taken or
condemned for any public purpose and Landlord terminates all similarly affected
leases in the Building that Landlord has the right to terminate, then Landlord
shall have the option of terminating this Lease as to the affected Leased
Premises by notice to Tenant within ten (10) days from the date of such
condemnation or taking.

 

(c)                                  If this Lease is terminated as to such
particular Leased Premises as provided in Sections 6.1(a) or (b) above, this
Lease shall cease and expire as to such Leased Premises as if the date of
transfer of possession of the Leased Premises, the Property, or any portion
thereof, was the expiration date of this Lease as to such Leased Premises.

 

(d)                                 If this Lease is not terminated by either
Landlord or Tenant as aforesaid, Tenant shall pay all Rent up to the date of
transfer of possession of such portion of the Leased Premises so taken or
condemned and this Lease shall thereupon cease and terminate with respect to
such portion of the Leased Premises so taken or condemned as if the date of
transfer of possession of the Leased Premises was the expiration date of the
Term relating to such portion of the Leased Premises.  Thereafter, the Annual
Basic Rent, and Tenant’s Operating Expense Share and Tenant’s Tax Share shall be
calculated based on the Net Rentable Area of the Leased Premises not so taken or
condemned.  If any such condemnation or taking occurs and this Lease is not so
terminated, Landlord shall, within sixty (60) days after the date any portion of
the Property is damaged, or the use of any portion of the Property by Tenant and
Tenant’s employees and invitees is impeded, because of such condemnation,
commence to repair the Property (excluding Tenant’s Business Equipment), so that
the remaining portion of the Property, as the case may be, shall constitute a
complete architectural unit, reasonably fit for Tenant’s occupancy and business
as reasonably determined by Tenant and Landlord.  If Landlord fails to cause
such restoration to be substantially completed within one (1) year after the
date Landlord commences such restoration work for any reason other than a delay
caused by an act or omission of Tenant, then Tenant shall have the right to
terminate this Lease by notifying Landlord in writing of such termination within
thirty (30) days after the date that is one (1) year after the date Landlord

 

50

--------------------------------------------------------------------------------


 

commences such restoration work.  The one (1) year period described in the
preceding sentence shall be automatically extended for each day of delays caused
by Force Majeure Events.

 

(e)                                  In the event of any condemnation or taking
of all or a portion of the Leased Premises, and in the event of any condemnation
or taking of all or a portion of the Parking Areas or the Property which taking
materially adversely affects the value of or Tenant’s use or enjoyment of the
Leased Premises, Tenant, at Tenant’s expense may, jointly with Landlord, appear,
claim, prove and recover, in proceedings relative to such taking, (i) the value
of any fixtures, furniture, furnishings, leasehold improvements and other
personal property that were condemned but which under the terms of this Lease
Tenant is permitted to remove at the end of the Term, (ii) the unamortized cost
of any leasehold improvements that are not so removable by Tenant at the end of
the Term and that were installed at Tenant’s expense, (iii) the loss of Tenant’s
business as the result of such condemnation and (iv) relocation and moving
expenses.

 

(f)                                    If any taking or condemnation for any
public purpose of the Leased Premises or any portion thereof occurs for one
hundred eighty (180) days or less and the portion of the Leased Premises not so
taken is in Tenant’s reasonable judgment sufficient to allow the conduct of
Tenant’s business in the Leased Premises to substantially the same extent and
quantity as before the taking (and Tenant, in fact, ceases its use of the Leased
Premises for business purposes), then it shall be deemed a temporary taking and
this Lease shall continue in full force and effect except that Annual Basic
Rent, Tenant’s Operating Expense Share and Tenant’s Tax Share shall be
calculated based on the Net Rentable Area of the Leased Premises not so taken,
for the period of time that the Leased Premises are so taken as of the date of
transfer of possession of the Leased Premises and Landlord shall be under no
obligation to make any repairs or alterations.

 

6.2  Damages from Certain Causes.  Except as provided in Section 3.1 and
Section 6.6, and subject to Landlord’s obligations to restore, repair and
maintain as specifically provided in this Lease, Landlord shall not be liable or
responsible to Tenant for any loss or damage to any property or person
occasioned by theft, fire, act of God, public enemy, riot, strike, insurrection,
war, requisition or order of governmental body or authority, court order or
injunction, or any other cause beyond Landlord’s control.

 

6.3  Casualty Clause.

 

(a)                                  If at any time during the Term of this
Lease, the Leased Premises, the Common Areas, including the Parking Areas, the
Buildings or any systems or equipment serving the Leased Premises, the Common
Areas or the Buildings (collectively, the “Damaged Property”) is damaged by
fire, earthquake, flood or by any other casualty of any kind or nature (a
“Casualty”) then, except as hereinafter provided, Landlord shall proceed to
rebuild or restore the Damaged Property at Landlord’s sole cost and expense;
provided that, in no event, shall Damaged Property include, nor shall Landlord
or Tenant have any obligation to rebuild or restore, any of Tenant’s furniture,
furnishings, equipment, trade fixtures or other property owned by Tenant.  If,
in the reasonable opinion of Landlord’s architect as evidenced by a written
letter of certification delivered to Tenant not more than forty-five (45) days
following the Casualty, the Damaged

 

51

--------------------------------------------------------------------------------


 

Property cannot be repaired so as to make the Leased Premises and the Parking
Areas tenantable within two hundred seventy (270) days from the date of notice
of Landlord’s architect’s opinion, then Tenant shall have the right to terminate
this Lease as to such property by notifying Landlord in writing of such
termination within thirty (30) days of receipt of Landlord’s architect’s
opinion.  Any failure by Tenant to deliver such termination notice to Landlord
by such thirtieth (30th) day shall constitute a waiver of Tenant’s right to
terminate this Lease pursuant to this Section 6.3(a) as a result of such
Casualty.

 

(b)                                 Landlord may elect to terminate this Lease
as to an affected property on account of a Casualty by delivering written notice
to Tenant within forty-five (45) days after a Qualified Damage; provided that
Landlord also terminates all other similarly affected tenant leases that
Landlord has a right to terminate as a result of such Casualty.  As used herein,
a “Qualified Damage” shall mean any one or more of the following:

 

(i)                                     There shall be damage to an extent
greater than fifty percent (50%) of the replacement cost of the Building above
the foundation, and such damage or destruction shall be caused by a risk covered
by insurance maintained or required to be maintained (whether or not actually
maintained) by Landlord pursuant to this Lease (i.e., an “insurable risk”).

 

(ii)                                  There shall be damage, resulting from a
risk other than an insurable risk, to an extent greater than twenty-five percent
(25%) of the replacement cost of the Building above the foundation.

 

(iii)                               Necessary repairs to the Damaged Property
cannot be completed, in the reasonable opinion of Landlord’s architect, within
two hundred seventy (270) days after the occurrence of such damage, which
opinion Landlord shall cause its architect to deliver to Tenant not more than
thirty (30) days after the Casualty.

 

(c)                                  Notwithstanding any language herein to the
contrary, if at the time of any substantial damage to the Leased Premises from a
Casualty, less than one (1) year remains in the Term, then (i) Landlord shall
have the right, in its sole option, to elect not to rebuild or restore the
Damaged Property, such right to be exercised, if at all, by written notice to
Tenant within thirty (30) days after the date of such Casualty, and (ii) Tenant
shall have the right, in its sole option, to terminate this Lease, such right to
be exercised, if at all, within thirty (30) days after the date of such Casualty
or within thirty (30) days after Tenant’s receipt of Landlord’s notice pursuant
to Section 6.3(c)(i) .

 

(d)                                 If Landlord is herein required to repair and
restore the Property, and Tenant shall have had, but shall not have exercised, a
right of termination as provided at Section 6.3(a), Landlord shall use
commercially reasonable efforts to commence such repair and restoration within
sixty (60) days following the Casualty.  Landlord’s architect shall determine
the date that Landlord commences the repair and restoration of the Property and
shall notify Tenant of such determination within thirty (30) days thereof. 
Notwithstanding any language herein to the contrary, if Landlord undertakes but
fails to repair and restore the Damaged Property within the later of (i) one
(1) year after the date determined by Landlord’s architect to be the date
Landlord commenced the restoration and repair work or (ii) the date identified
in Landlord’s architect’s

 

52

--------------------------------------------------------------------------------


 

opinion given pursuant to Section 6.3(a) as the date by which Landlord’s
architect believed the repair and restoration to the Damaged Property would be
completed (the later such date, the “Outside Completion Date”), for any reason
other than a delay caused by an act or omission of the Tenant, then subject to
the final sentence of this paragraph, Tenant may terminate this Lease by
delivering written notice to Landlord within thirty (30) days after the Outside
Completion Date, but before the repairs and restoration to the Damaged Property
have been completed.  If Tenant fails to deliver such notice within such thirty
(30) day period, Tenant shall have waived its right to terminate this Lease on
account of the time required to repair such casualty.  The Outside Completion
Date shall be automatically extended for each day of delays caused by Force
Majeure Events (but in no event shall such Outside Completion Date be extended
for more than sixty (60) days by Force Majeure Events).

 

6.4  Property Insurance.  Landlord shall maintain standard fire and extended
coverage insurance, plus, if elected by Landlord, coverage for acts of
terrorism, for each Property, including for the Buildings, Common Areas,
including Parking Areas, Leased Premises and other tenantable areas and on the
improvements and betterments contained therein (excluding Tenant’s and any other
tenant’s furniture, furnishings, equipment, trade fixtures or other property),
in an amount not less than eighty percent (80%) of the full replacement cost
thereof above the foundation.  Upon the request of Tenant, a copy of a duly
executed certificate of insurance reflecting Landlord’s maintenance of the
insurance required under this Section 6.4 shall be delivered to Tenant.  Said
insurance shall be maintained with a reputable insurance company selected by
Landlord and qualified and licensed to do business in the State in which the
Property is located and having a current Best’s Rating of A+ or better.  All
payments for losses thereunder shall be made solely to Landlord.

 

6.5  Liability Insurance.  Landlord and Tenant shall each maintain a policy or
policies of comprehensive general liability insurance with the premiums thereon
fully paid on or before the due dates, issued by and binding upon a reputable
insurance company qualified and licensed to do business in the State in which
the Property is located, with a current Best’s Rating of A+ or better.  Such
insurance shall afford minimum protection (which may be effected by primary
and/or excess coverage) of not less than Three Million Dollars ($3,000,000.00)
for bodily injury or death in any one (1) accident or occurrence and against
property damage.  Notwithstanding anything to the contrary, so long as Tenant
satisfies the Self-Insurance Net Worth Test, Tenant may self insure in order to
meet any insurance requirements in this Lease.  In the event Tenant fails, in
whole or in part, to carry insurance that complies with the requirements of this
Section 6.5, Tenant shall be deemed to self-insure to the extent of such
noncompliance.

 

6.6  Hold Harmless.  Landlord shall not be liable to Tenant, or to Tenant’s
agents, servants, employees, contractors, customers or invitees, for any damage
to person or property to the extent caused by any negligent act or omission of
Tenant, or its agents, servants or employees, and Tenant agrees to and does
hereby indemnify, defend and hold harmless, Landlord and Landlord’s
shareholders, officers and trustees, and its and their respective successors and
assigns, from and against any and all claims, demands, causes of action, fines,
penalties, costs, expenses (including reasonable attorneys’ fees and court
costs), liens or liabilities to the extent caused by (i) any negligent act or
omission of Tenant, or its agents, servants or employees or (ii) any claim for
which Tenant was obligated to obtain insurance, but elected to self-insure as
permitted by Section 6.5.  Tenant shall not be liable to Landlord, or to
Landlord’s agents, servants, employees,

 

53

--------------------------------------------------------------------------------


 

contractors, customers or invitees, for any damage to person or property to the
extent caused by any negligent act or omission of Landlord, or its agents,
servants or employees and Landlord agrees to and does indemnify, defend and hold
harmless Tenant and Tenant’s shareholders, officers and directors, and its and
their respective successors and assigns, from and against any and all claims,
demands, causes or action, fines, penalties, costs, expenses (including
reasonable attorneys fees and costs), liens or liabilities to the extent caused
by any negligent act or omission of Landlord, or its agents, servants or
employees.

 

6.7  WAIVER OF RECOVERY.  ANYTHING IN THIS LEASE TO THE CONTRARY
NOTWITHSTANDING, LANDLORD AND TENANT EACH HEREBY WAIVES ANY AND ALL RIGHTS OF
RECOVERY, CLAIM, ACTION OR CAUSE OF ACTION, AGAINST THE OTHER, AND ITS AGENTS,
SERVANTS, PARTNERS, SHAREHOLDERS, DIRECTORS, OFFICERS OR EMPLOYEES, FOR ANY LOSS
OR DAMAGE THAT MAY OCCUR TO THE LEASED PREMISES, THE PROPERTY OR ANY
IMPROVEMENTS THERETO OR THEREON, OR ANY PROPERTY OF SUCH PARTY THEREIN OR
THEREON, BY REASON OF FIRE, THE ELEMENTS, OR ANY OTHER CAUSE THAT IS INSURED
AGAINST (OR IS INSURABLE, WHETHER OR NOT ACTUALLY INSURED) UNDER THE TERMS OF
STANDARD FIRE AND EXTENDED COVERAGE INSURANCE POLICIES IN THE STATE IN WHICH THE
PROPERTY IS LOCATED, REGARDLESS OF THE AMOUNT OF THE PROCEEDS, IF ANY, PAYABLE
UNDER SUCH INSURANCE POLICIES AND THE CAUSE OR ORIGIN, INCLUDING NEGLIGENCE OF
THE OTHER PARTY HERETO, OR ITS AGENTS, OFFICERS, PARTNERS, SHAREHOLDERS,
SERVANTS OR EMPLOYEES, AND COVENANTS THAT NO INSURER SHALL HOLD ANY RIGHT OF
SUBROGATION AGAINST SUCH OTHER PARTY ON ACCOUNT THEREOF.

 

ARTICLE VII

DEFAULTS, REMEDIES, BANKRUPTCY, SUBORDINATION

 

7.1  Default and Remedies.

 

(a)                                  The occurrence of any of the following
shall constitute an Event of Default (“Event of Default”) under this Lease on
the part of Tenant:

 

(i)                                     Failure to pay any payment of Rent when
due (including Annual Basic Rent, Excess Basic Rent, if any, Tenant’s Operating
Expense Share, Tenant’s Tax Share and Above Standard Services Rent) and such
failure to pay continues for a period of ten (10) days after written notice
thereof from Landlord to Tenant; provided that Landlord shall not be obligated
to send written notice of a failure to pay more than two (2) times in any
consecutive twelve (12) month period, or

 

(ii)                                  At any time that Tenant does not satisfy
the Net Worth Test, failure of Tenant to maintain any policy of insurance that
Tenant is required by the terms of this Lease to maintain and such failure
continues for a period of ten (10) business days after written notice from
Landlord to Tenant of such failure, which notice shall (A) specify the insurance
policy which Tenant has failed to maintain and the provision of this Lease which
requires Tenant to maintain such insurance, and (B) state, in all capital
letters and

 

54

--------------------------------------------------------------------------------


 

in a prominent place, that the continuance of such failure to maintain insurance
for ten (10) business days after Tenant’s receipt of such written notice will
constitute an Event of Default under Section 7.1(a) of the Lease, or

 

(iii)                               Tenant breaches or fails to comply with any
term, provision, condition or covenant of this Lease, other than as described in
Section 7.1(a)(i) and (ii), and such breach or failure continues for thirty (30)
days after written notice from Landlord to Tenant of such breach or failure to
comply (or, if such breach or failure is curable but reasonably cannot be cured
within thirty (30) days, Tenant does not commence to cure such breach or failure
promptly within such thirty (30) day period and continuously and diligently
thereafter pursue such cure and remedy until such breach or failure is remedied;
provided that there shall be a maximum period of one hundred eighty (180) days
after Landlord’s written notice to cure or remedy such default, except that such
maximum cure period shall extended as appropriate for delays caused by Force
Majeure Events.

 

(b)                                 Upon the occurrence of an Event of Default,
subject to Section 7.1(e) below, Landlord shall have the option to do and
perform any one or more of the following in addition to, and not in limitation
of, any other remedy or right permitted it by law or in equity or by this Lease:

 

(i)                                     Landlord may immediately or at any time
thereafter, collect all overdue Rent and other charges payable to Landlord,
together with Landlord’s legal fees and costs of enforcement, with interest at
the Applicable Rate from the date such sums were originally due until the date
paid in full.

 

(ii)                                  Landlord may immediately or at any time
thereafter re-enter the Leased Premises and correct or repair any condition
which shall constitute a failure on Tenant’s part to keep, observe, perform,
satisfy, or abide by any term, condition, covenant, agreement, or obligation of
this Lease or of the Building Rules now in effect or hereafter adopted or of any
notice given Tenant by Landlord pursuant to the terms of this Lease, and Tenant
shall fully reimburse and compensate Landlord on demand.

 

(iii)                               Subject to the limitations expressed in
Section 7.1(e), Landlord, with or without terminating this Lease, may
immediately or at any time thereafter demand in writing that Tenant vacate the
Leased Premises and thereupon Tenant shall immediately vacate the Leased
Premises and remove therefrom all property thereon (other than Non-Removable
Improvements) belonging to or placed in the Leased Premises by, at the direction
of, or with consent of Tenant, whereupon Landlord shall have the right to
re-enter and take possession of the Leased Premises.  Any such demand, re-entry
and taking possession of the Leased Premises by Landlord shall not of itself
constitute an acceptance by Landlord of a surrender of this Lease or of the
Leased Premises by Tenant and shall not of itself constitute a termination of
this Lease by Landlord.

 

(iv)                              Subject to the limitations expressed in
Section 7.1(e), Landlord may immediately or at any time thereafter, re-enter the
Leased Premises, and if persons or any of Tenant’s property are then in the
Leased Premises, then, upon prior written notice to

 

55

--------------------------------------------------------------------------------


 

Tenant, Landlord may remove therefrom Tenant and all property belonging to or
placed on the Leased Premises by, at the direction of, or with consent of
Tenant, all at Tenant’s expense.  Any such re-entry and removal by Landlord
shall not of itself constitute an acceptance by Landlord of a surrender of this
Lease or of the Leased Premises by Tenant and shall not of itself constitute a
termination of this Lease by Landlord.

 

(v)                                 Subject to the limitations expressed in
Section 7.1(e), Landlord, without terminating this Lease, may immediately or at
anytime thereafter relet the Leased Premises or any part thereof, for such time
or times, at such rental or rentals and upon such other terms and conditions as
Landlord deems reasonable, and Landlord may make any alterations or repairs to
the Leased Premises that are necessary or proper to facilitate such reletting as
office space; and Tenant shall pay all costs of such reletting, including the
cost of any such alterations and repairs to the Leased Premises and reasonable
attorneys’ fees actually incurred; and Tenant shall continue to pay all Rent due
under this Lease up to and including the date of beginning of payment of rent by
any subsequent tenant of part or all of the Leased Premises, and thereafter
Tenant shall pay monthly during the remainder of the Term the amount, if any, by
which the Rent and other charges reserved in this Lease exceed the rent and
other charges collected from any such subsequent tenant or tenants (net of the
costs Landlord incurred to re-enter and relet the Leased Premises), but Tenant
shall not be entitled to receive any excess of any such rents collected over the
Rent reserved herein.  Landlord hereby agrees to use its commercially reasonable
efforts to relet the Leased Premises to mitigate or otherwise reduce the damages
for which Tenant may be liable hereunder, but only to the extent required under
applicable law in the state in which the Building is located; provided that in
no event shall Landlord’s leasing or attempted leasing of other space in the
Building instead of the Leased Premises, in and of itself, violate the
provisions of the preceding sentence.  Any such reletting may be for such rent,
for such time, and upon such terms as the Landlord, in the Landlord’s good faith
discretion, shall determine to be commercially reasonable.  Landlord shall be
deemed to have exercised commercially reasonable efforts to relet the Leased
Premises so long as Landlord or Landlord’s agents employ marketing methods and
procedures substantially similar to marketing methods and procedures used by
Landlord or Landlord’s agents to market and lease vacant space in other
buildings, which are similar in nature and quality to the Building, owned by
Landlord or an affiliate of Landlord.

 

(vi)                              Subject to the limitations expressed in
Section 7.1(e), Landlord may immediately or at any time thereafter terminate
this Lease, and this Lease shall be deemed to have been terminated upon notice
to Tenant of such termination; upon such termination Landlord shall elect to
either recover from Tenant (A) all damages Landlord may suffer by reason of such
termination including all arrearages in rentals, costs, charges, additional
rentals, and reimbursements, the cost (including court costs and reasonable
attorneys’ fees) of recovering possession of the Leased Premises, the actual or
estimated (as reasonably estimated by Landlord) cost of any alteration of or
repair of the Leased Premises that is necessary or proper to prepare the same
for reletting as office space, or (B) all arrearages in rentals, plus an amount
equal to the excess, if any, of the present value discounted at the Prime Rate
of the total amount of all Rent to be paid by

 

56

--------------------------------------------------------------------------------


 

Tenant for the remainder of the Term, over the present value (discounted at the
same rate) of the fair market rental value of the Leased Premises for the
remainder of the Term.

 

(c)                                  If Landlord re-enters the Leased Premises
or terminates this Lease pursuant to any of the provisions of this Lease, Tenant
hereby waives all claims for damages that may be caused by such re-entry or
termination by Landlord pursuant to the provisions of this Lease.  Tenant shall
and does hereby indemnify and hold Landlord harmless from any loss, cost
(including court costs and attorneys’ fees), or damages suffered by Landlord by
reason of such re-entry or termination unless caused by Landlord’s gross
negligence.

 

(d)                                 The exercise by Landlord of any one or more
of the rights and remedies provided in this Lease shall not prevent the
subsequent exercise by Landlord of any one or more of the other rights and
remedies herein provided.  Except as otherwise provided in this Lease, remedies
provided for in this Lease are cumulative and may, at the election of Landlord,
be exercised alternatively, successively, or in any other manner and are in
addition to any other rights provided for or allowed by law or in equity.

 

(e)                                  Notwithstanding the provisions set forth in
Sections 7.1(b)(iii) through (vi), Landlord may not:

 

(i)                                     terminate this Lease as to any Property
or Properties unless either (A) Tenant shall have failed to pay, without the
contractual right to abate or offset as herein otherwise provided, Rent for such
Property or Properties in an amount equal to or greater than the amount of three
(3) months’ Annual Basic Rent then due and payable with respect to such Property
or Properties, and such failure to pay continues for a period of ten (10) days
following Tenant’s receipt of written notice thereof from Landlord, which notice
shall state in all capital letters (or other prominent display) that this Lease
may be terminated as to such Property or Properties if Tenant fails to promptly
pay all overdue Rent for such Properties or Properties, or (B) Tenant shall fail
to comply with any final order relating to such Property or Properties rendered
pursuant to the dispute resolution procedures outlined in Article XII within the
time periods set forth in such order, or, if no time periods are set forth
therein, then within such time period as is reasonably necessary to promptly and
diligently comply with such order, but not to exceed sixty (60) days, subject to
appropriate extensions for delays caused by Force Majeure Events, and such
failure to comply continues for a period of thirty (30) days following Tenant’s
receipt of written notice thereof from Landlord, which notice shall state in all
capital letters (or other prominent display) that this Lease may be terminated
as to such Property or Properties if Tenant fails to promptly comply with the
requirements of such order; or

 

(ii)                                  terminate this Lease in its entirety
unless Tenant shall have failed to pay, without the contractual right to abate
or offset as herein otherwise provided, Rent in an amount equal to or greater
than the amount of three (3) months’ Annual Basic Rent then due and payable with
respect to all Properties under this Lease, and such failure to pay continues
for a period of ten (10) days following Tenant’s receipt of written notice
thereof from Landlord, which notice shall state in all capital letters (or other
prominent display) that this Lease may be terminated if Tenant fails to promptly
pay all overdue Rent.

 

57

--------------------------------------------------------------------------------


 

(f)                                    If Landlord should fail to perform or
observe any covenant, term, provision or condition of this Lease and such
default should continue beyond a period of ten (10) days as to a monetary
default or thirty (30) days (or such longer period as is reasonably necessary to
remedy such default; provided Landlord shall continuously and diligently pursue
such remedy at all times until such default is cured) as to a non-monetary
default, after in each instance written notice thereof is given by Tenant to
Landlord (and a copy of said notice is sent simultaneously therewith to the
Notice Parties) (“Landlord Default”), then, in any such event Tenant shall have
the right, (i) to cure or attempt to cure the Landlord Default (upon twenty-four
(24) hours’ notice in the event of an emergency, notwithstanding the foregoing
provisions of this Section 7.1(f)), and Landlord shall reimburse Tenant for all
reasonable sums expended in so curing the Landlord Default or (ii) to commence
such actions at law or in equity to which Tenant may be entitled.  The exercise
by Tenant of any one or more of the rights and remedies provided in this Lease
shall not prevent the subsequent exercise by Tenant of any one or more of the
other rights and remedies herein provided.  Except as otherwise provided in this
Lease, remedies provided for in this Lease are cumulative and may, at the
election of Tenant, be exercised alternatively, successively, or in any other
manner and are in addition to any other rights provided for or allowed by law or
in equity, including the right to claim that Tenant has been constructively
evicted.

 

(g)                                 Notwithstanding the provisions of
Section 7.1(e) hereof, if Landlord should fail to maintain any policy of
insurance which Landlord is required by the terms of this Lease to maintain and
such failure continues for a period of ten (10) business days after written
notice from Tenant to Landlord and all Notice Parties of such failure, which
notice shall (A) specify the insurance policy which Landlord has failed to
maintain and the provision of this Lease which requires Landlord to maintain
such insurance.  Tenant’s sole and exclusive recourse and remedy for Landlord’s
failure to maintain any such policy of insurance shall be limited to the limited
offset right provided in Section 13.1.

 

7.2  Insolvency or Bankruptcy.  The appointment of a receiver to take possession
of all or substantially all of the assets of Tenant, or any general assignment
by Tenant for the benefit of creditors, or any action taken by Tenant under any
insolvency, bankruptcy, or reorganization act, or an involuntary proceeding
against Tenant that is not dismissed or bonded against within one hundred twenty
(120) days after the filing thereof, shall at Landlord’s option, constitute a
breach of this Lease by Tenant.  Upon the happening of any such event or at any
time during the duration of such event, this Lease shall terminate five (5) days
after notice of termination from Landlord to Tenant.  In no event shall this
Lease be assigned or assignable by voluntary or involuntary bankruptcy or a
proceeding in lieu thereof and in no event shall this Lease or any rights or
privileges hereunder be an asset of Tenant under any bankruptcy, insolvency, or
reorganization proceedings.

 

7.3  Negation of Lien for Rent.  Landlord hereby expressly waives and negates
any and all contractual liens and security interests, statutory liens and
security interests or constitutional liens and security interests arising by
operation of law to which Landlord might now or hereafter be entitled on all
property of Tenant now or hereafter placed in or upon the Leased Premises,
except for judgment liens, if any.

 

58

--------------------------------------------------------------------------------


 

7.4  Attorney’s Fees.  If either party is in default beyond any applicable grace
or notice period in the performance of any of the terms of this Lease and the
other party employs an attorney in connection therewith, the non-prevailing
party agrees to pay the prevailing party’s reasonable attorneys’ and paralegals’
fees and costs, at all levels, before, during and after trial, and on appeal.

 

7.5  No Waiver of Rights.  No failure or delay of Landlord or Tenant in any one
instance to exercise any remedy or power given it herein or to insist upon
strict compliance by Tenant or Landlord of any obligation imposed on it herein
in any other instance and no custom or practice of either party hereto at
variance with any term hereof shall constitute a waiver or a modification of the
terms hereof by such party in any one instance or any right it has herein to
demand strict compliance with the terms hereof by the other party in any other
instance.  No express waiver shall affect any condition, covenant, rule, or
regulation other than the one specified in such waiver and then only for the
time and in the manner specified in such waiver.  No person has or shall have
any authority to waive any provision of this Lease unless such waiver is
expressly made in writing and signed by an authorized officer of Landlord or
Tenant.  No endorsement or statement on any check or letter accompanying any
check or payment as Rent be deemed an accord and satisfaction, and Landlord may
accept such check or payment without prejudice to Landlord’s right to recover
the balance of such Rent or pursue any other remedy provided in this Lease.

 

7.6  Holding Over.

 

(a)                                  Except as provided in Section 7.6(b), in
the event of holding over by Tenant after expiration or termination of this
Lease without the written consent of Landlord, Tenant shall pay for the entire
holdover period as liquidated damages, solely for such holding over, one hundred
fifty percent (150%) of the Annual Basic Rent that would have been payable if
the Lease had not so terminated or expired plus one hundred fifty percent (150%)
of all Rent other than Annual Basic Rent (including Tenant’s Operating Expense
Share and Tenant’s Tax Share) that would have been payable if this Lease had not
so terminated or expired.  Nothing in this Section 7.6(a) shall be construed as
granting Tenant a right to retain possession of the Leased Premises, or as
limiting Landlord’s right to recover possession of the Leased Premises, after
the expiration or termination of this Lease as to such Leased Premises.

 

(b)                                 Notwithstanding the provisions of
Section 7.6(a), Tenant shall be permitted to holdover in the Leased Premises, or
a portion thereof, for a period of time not to exceed sixty (60) days after the
expiration of the Term (whether the Initial Term or the Term as renewed) if and
only if: (1) Landlord has not already leased the portion of the Leased Premises
in which Tenant is holding over, and (2) Tenant gives Landlord written notice of
such intent to holdover within thirty (30) days prior to the expiration of the
Term; such written notice shall specify the length of time Tenant intends to
holdover and the portion of the Leased Premises in which Tenant intends to
holdover.  If Tenant elects to holdover pursuant to the preceding sentence, such
holdover will be on an AS-IS basis except that the Annual Basic Rent shall be
one-hundred twenty-five percent (125%) of the Annual Basic Rent applicable to
such Leased Premises immediately prior to such holdover.

 

59

--------------------------------------------------------------------------------


 

7.7  Subordination.  Landlord represents and warrants to Tenant that as of the
Commencement Date, there is no ground lease or other superior lease presently
encumbering the Leased Premised, and no mortgage or deed of trust lien presently
encumbering the Leased Premises.  Landlord will provide to Tenant, within thirty
(30) days following the recording of a mortgage or deed of trust encumbering a
Property (the holder thereof, or of a ground lease or other superior lease to
which this Lease may hereafter be subject, being hereafter referred to as an
“Interest Holder”), a non-disturbance agreement in the form attached hereto as
Exhibit D or such other form as shall be reasonably satisfactory to Tenant and
such Interest Holder, and such form in any event shall specifically include
provisions that, in the case of a deed of trust or mortgage, in the event of any
foreclosure or other enforcement under the mortgage or deed of trust, either by
judicial proceeding or by power of sale, or if conveyance or transfer of the
Property shall be made in lieu of foreclosure, or in the case of a lease, in the
event of any termination of the lease for any reason (whether or not because of
exercise by lessor of any right or remedy) or any enforcement of remedies by the
lessor thereof (any such foreclosure or conveyance in lieu of foreclosure, and
any such lease termination or enforcement of lease remedies, being herein
referred to as “Enforcement”), then this Lease shall not be terminated as a
result of such Enforcement, whether by operation of law or otherwise, but
rather, notwithstanding such Enforcement, and the fact that this Lease is
subordinate to the deed of trust mortgage or lease (as the case may be), this
Lease shall continue in full force and effect as a binding lease agreement
between Owner and Tenant in accordance with its provisions, and the rights of
Tenant under this Lease shall not be interfered with nor disturbed by any party
owning the Property or any interest therein as a result of Enforcement, or such
party’s successors and assigns (any such owner, and its successors and assigns,
being herein called “Owner”).  However, nothing herein shall negate the right of
Owner to exercise the rights and remedies of Landlord under this Lease,
including the right to terminate this Lease as provided herein in the event of a
default by Tenant under this Lease, and as to any default by Tenant under this
Lease existing at the time of Enforcement, such Enforcement shall not operate to
waive or abate any action initiated by Landlord under this Lease to terminate
the same on account of such default.  Tenant agrees to subordinate its interest
under this Lease to any ground lease, mortgage or deed of trust lien hereafter
placed on the Property; provided that as a condition to such subordination, the
party to whose interest Tenant subordinates its interest hereunder shall execute
and deliver to Tenant a subordination, non-disturbance and attornment agreement
in the form attached as Exhibit D, or in another form otherwise meeting the
requirements of this Section.  Unless and until a subordination, non-disturbance
and attornment agreement is entered into between Tenant and the applicable
party, the holder of any ground or land lease that may now affect any of the
Land or the holder of any mortgage or deed of trust that may now encumber the
Property may elect at any time to cause their interests in the Land or the
Property to be subordinate and junior to Tenant’s interest under this Lease by
filing an instrument in the real property records of the county in which the
Building is located effecting such election and providing Tenant with notice of
such election.

 

7.8  Estoppel Certificate.  At the request of either Landlord or Tenant, the
other party will execute within ten (10) business days from the date of receipt
of the request, from time to time, an estoppel certificate substantially in the
form attached hereto as Exhibit E or in such other form as may be reasonably
requested by the requesting party; provided that any request submitted by
Landlord requesting an estoppel certificate by Tenant shall be accompanied by an
estoppel certificate executed by Landlord indicating whether or not there are
any then existing defaults by Tenant under this Lease, and if so, describing
said defaults.  Tenant and any third party

 

60

--------------------------------------------------------------------------------


 

certifying, to the best of such party’s knowledge and belief, to the facts (if
true) described in such certificate.

 

7.9  Subsequent Documents.  Any provision in this Lease for Tenant or Landlord
to execute estoppel certificates, subordination, non-disturbance or attornment
agreements or other documents pertaining to this Lease, is subject to the
requirements that, except as provided in this Lease or otherwise agreed to, any
such document must involve no diminution of Tenant’s or Landlord’s rights
provided for in this Lease, no additional liability of Tenant or Landlord, and
no cost or expense to Tenant or Landlord; and any estoppel certificate regarding
Lease defaults or breaches shall be limited to the actual knowledge of the
signing representative.

 

7.10   Interest Holder Privileges.  In the event of any Landlord’s Default,
Tenant shall give written notice thereof to Landlord and to any Interest Holder
whose address shall have been furnished to Tenant, such notice to be delivered
to said Interest Holder at the same time notice is delivered to Landlord. 
Tenant shall offer such Interest Holder the same opportunity to cure the default
as Landlord is entitled, and Tenant shall forbear in the exercise of any rights
or remedies in the interim.

 

ARTICLE VIII

SUBLEASING, ASSIGNMENT, LIABILITY, AND CONSENTS

 

8.1  Sublease or Assignment by Tenant.

 

(a)                                  Tenant shall not (i) assign, convey or
otherwise transfer (whether voluntarily, by operation of law, or otherwise) this
Lease or any interest hereunder to any party other than to an Affiliate or
corporate successor of Tenant or (ii) allow any lien to be placed upon
Landlord’s or Tenant’s interest hereunder in and to the Leased Premises or the
Properties or the estates or interests created by this Lease.

 

(b)                                 Subject to the provisions of this
Section 8.1(b), Tenant may, at any time during the Term, sublease all or a
portion of the Leased Premises; provided that any sublease for a term of longer
than five (5) years, other than a sublease to an Affiliate or corporate
successor of Tenant or to one or more of Tenant’s vendors for the purpose of
allowing such vendors to place their personnel on-site at Tenant’s premises
during the duration of the vendor/vendee relationship, shall be subject to and
contingent upon Landlord’s right of recapture as provided in this
Section 8.1(b).  If Tenant desires to sublet all or any portion of the Leased
Premises to a person or entity other than an Affiliate, corporate successor or
Tenant vendor for a term of longer than five (5) years, Tenant shall notify
Landlord in writing at least twenty (20) days prior to the date on which Tenant
desires such sublease to become effective (hereinafter referred to in this
Section 8.1(b) as the “Transfer Notice”) of the (i) economic terms of the
proposed subletting, (ii) the identity of the proposed sublessee, (iii) the area
proposed to be sublet (hereinafter referred to as the “Sublet Space”), and
(iv) the use to be made by such sublessee of such Sublet Space.  The Transfer
Notice shall also state in all capital letters (or other prominent display),
that Landlord shall be deemed to have declined to recapture the Sublet Space and
to have approved the sublease if Landlord fails to respond within twenty (20)
days after receipt thereof.  If Landlord fails to respond to such Transfer
Notice within twenty (20) days after receipt thereof, Landlord shall be deemed
to have approved the proposed sublease as set forth in the Transfer Notice.

 

61

--------------------------------------------------------------------------------

 

Tenant agrees to use its reasonable efforts to promptly provide any additional
information about a proposed sublease that is reasonably requested by Landlord. 
Tenant shall deliver a copy of any such sublease to Landlord promptly after its
execution.  If Tenant shall fail to consummate the sublease that was the subject
of the Transfer Notice on the same terms as those set forth in the Transfer
Notice within ninety (90) days following the date of the Transfer Notice, then
Tenant shall be obligated to deliver to Landlord a further Transfer Notice in
regard to the proposed sublease, and the process shall be repeated until the
sublease shall be signed within the time and on the terms required, or Landlord
shall elect to recapture the Sublet Space.  If Landlord elects to recapture the
Sublet Space, upon such recapture and Tenant’s surrender and Landlord’s
acceptance of the Sublet Space, (i) Tenant shall be released from its
obligations under this Lease for the remainder of the Term of this Lease as they
relate to the recaptured Sublet Space only, including Tenant’s obligation to pay
Annual Basic Rent and Tenant’s Operating Expense Share and Tenant’s Tax Share as
they relate to the recaptured Sublet Space only, and (ii) Landlord shall pay all
leasing commissions, tenant improvement allowances and other costs associated
with releasing the recaptured Sublet Space and all costs associated with
demising the recaptured Sublet Space for separate occupancy.  No release of
Tenant from its obligations under this Lease as they relate to Sublet Space
recaptured by Landlord as aforesaid shall be deemed an exercise by Tenant of any
Contraction Rights granted to Tenant pursuant to Article XI.

 

(c)           Anything in this Lease contained to the contrary notwithstanding,
Tenant shall not have the right to sublease all of any portion of the Leased
Premises to an organization or person enjoying sovereign or diplomatic immunity.

 

(d)           Each sublessee must fully observe all covenants of this Lease
applicable to the Sublet Space, and no consent by Landlord to a sublease shall
be deemed in any manner to be a consent to a use not permitted under this
Lease.  During the occurrence of an Event of Default by Tenant hereunder,
Landlord may collect subrentals directly from a sublessee of the Sublet Space.

 

(e)           Notwithstanding the giving by Landlord of its consent or approval
to any subletting, assignment or occupancy as provided in this Section 8.1 or
any language contained in such lease, sublease or assignment to the contrary,
except to the extent this Lease or any obligation or liability of Tenant
hereunder is expressly terminated or released in writing by Landlord, Tenant
shall not be relieved of any of Tenant’s obligations or covenants under this
Lease and Tenant shall remain fully liable hereunder.

 

(f)            Any attempted assignment, sublease or other transfer by Tenant in
violation of the terms and covenants hereof shall be void and shall be a breach
under Section 7.1(a)(iii), with respect to which, however, no grace period shall
apply.  Any consent or approval by Landlord to a particular assignment, sublease
or other transfer shall not constitute Landlord’s consent or approval to any
other or subsequent assignment, sublease or other transfer, and any proposed
assignment, sublease or other transfer by an assignee, sublessee or transferee
of Tenant or any other assignee, sublessee or transferee shall be subject to the
provisions hereof as if it were a proposed assignment, sublease or other
transfer by Tenant.

 

(g)           Tenant agrees to reimburse Landlord for reasonable legal fees and
costs incurred by Landlord in connection with Landlord’s consideration of any
request by Tenant for a Subtenant Non-Disturbance Agreement in connection with a
Cost Approved Sublease, it being

 

62

--------------------------------------------------------------------------------


 

understood that, if the sublease does not satisfy the criteria for a Cost
Approved Sublease, Landlord may grant or withhold its approval of the Subtenant
Non-Disturbance Agreement in Landlord’s sole discretion.

 

(h)           If (i) Landlord declines its right of recapture and Tenant
thereafter enters into a sublease that satisfies mutually acceptable criteria
theretofore established by Landlord and Tenant or (ii) Tenant obtains Landlord’s
prior written approval of the particular sublease, including the term, the
subtenant, the subrent, the sublease improvement allowances and other material
economic and non-economic terms of the sublease before Tenant enters into the
sublease with the third party subtenant (a subtenant who is neither an
Affiliate, corporate successor of Tenant nor a Tenant vendor); it being
understood that, if the sublease does not satisfy the mutually approved
criteria, Landlord may grant or withhold its approval of the sublease for
purposes of this cost reimbursement in Landlord’s sole discretion (any such
sublease, a “Cost Approved Sublease”), then Landlord shall reimburse Tenant for
the unamortized balance (computed without interest on a straight line basis over
the basic term of the Cost Approved Sublease, excluding renewals) of the actual,
documented leasing commissions and subtenant improvement expenditures made by
Tenant in connection with delivering the Sublet Space to the subtenant pursuant
to the Cost Approved Sublease, calculated and payable as of the date Tenant
surrenders possession of the subject Sublet Space to Landlord.  If so requested
by Landlord, Tenant shall deliver to Landlord, a statement in reasonable detail
itemizing Tenant’s sublease improvement expenditures to the Sublet Space and
such other and further information and documentation regarding the Cost Approved
Sublease as Landlord shall reasonably request.

 

(i)            Any provision of the Lease to the contrary notwithstanding, the
rights granted to Tenant pursuant to provisions of Section 1.4 (Options to
Renew), Section 3.4 (Building Identity; Signage; Exclusivity), Article IX
(Purchase and Sale), Article X (Expansion Rights) and Article XI (Contraction
Rights) are personal to the herein named Tenant and any corporate successor or
permitted assignee of this Lease and such rights may not be assigned or
subleased to, or exercised by, any other person or entity, it being understood
that no assignment of this Lease or subletting of all or a portion of the Leased
Premises shall cancel or void any of the aforesaid rights as they pertain to the
herein named Tenant and any corporate successor permitted assignee of this
Lease.  Tenant shall furnish to Landlord copies of any and all subleases
executed by Tenant within ten (10) business days following the date such
sublease is by its terms effective and whether such sublease is a Cost Approved
Sublease and, if so, Tenant’s sublease improvement expenditures incurred in
connection therewith.  All subleases shall by their terms be subject and
subordinate to this Lease as amended from time to time.

 

(j)            In any instance in which Landlord shall have the right of
recapture but Tenant shall, in violation of Section 8.1(b), sublease Sublet
Space without first offering the same to Landlord, then without limitation of
Landlord’s rights, Landlord shall have the continuing right of recapture
pursuant to Section 8.1(b) upon learning of such sublease and so advising
Tenant; the twenty (20) day response period reserved to Landlord under
Section 8.1(b) being deemed tolled until the date Tenant delivers a Transfer
Notice in respect of the Sublet Space and shall run for a period of twenty (20)
days thereafter.  If Tenant shall have subleased the Sublet Space at a profit
(after deduction of Tenant’s reasonable, documented costs of subleasing) and
Landlord thereafter elects to recapture, then Tenant shall be obliged to
compensate Landlord, upon

 

63

--------------------------------------------------------------------------------


 

Landlord’s demand, in the full amount of such profit from the inception of such
sublease to the date of recapture.  Except as provided in this Section 8.1(j),
Tenant shall retain any and all profits on subleasing.

 

8.2  Assignment by Landlord.  At any time after the Commencement Date, but
subject to the provisions of Section 9.3, Landlord shall have the right to
transfer, assign or convey, in whole or in part, the Properties of which the
Leased Premises are a part, or any portion or portions thereof, and any and all
of its rights under this Lease, and in the event Landlord transfers, assigns, or
conveys its rights and obligations under this Lease, Landlord shall thereby be
released from any future obligations hereunder and Tenant agrees to look solely
to such successor in interest of the Landlord for performance of such future
obligations to the extent such successor in interest has, by written instrument
of which a copy has been delivered to Tenant, assumed all of the liabilities and
obligations of its predecessor in interest under this Lease accruing from and
after the date of such transfer, assignment or conveyance; the foregoing
provision shall not release the transferring Landlord from any obligation or
liability which has not been assumed by such successor in interest of Landlord. 
Except for such release of the prior Landlord, in no event shall any transfer,
assignment or conveyance affect or otherwise impair the rights of Tenant to
accrued self-help, abatement or other rights and remedies of Tenant hereunder
arising out of any breach of an express warranty or representation of any
Landlord contained in this Lease, the failure of any Landlord to perform any
covenant of Landlord under this Lease or otherwise arising out of this Lease. 
Notwithstanding any other provision of this Lease, except as expressly provided
in Sections 9.3, no transfer, assignment or conveyance of interest of the
transferring Landlord in all or any part of the Property or the Land shall
release or reduce, or prejudice Tenant’s rights against the transferring
Landlord with respect to, any liabilities or obligations of Landlord which
accrued, or relate to any period of time, prior to the date of such transfer,
assignment or conveyance.

 

ARTICLE IX

PURCHASE AND SALE

 

9.1  Tenant’s Right of First Refusal to Purchase.  If at any time during the
Initial Term of this Lease, Landlord shall receive a bona fide offer (a “Third
Party Offer”) from a third party (other than a purchaser making a bid at any
sale incidental to the exercise of any remedy provided for in any mortgage
encumbering a Building or a Property, or a proposed transaction with an
Affiliate of Landlord) to purchase a Major Property, which Third Party Offer is
in all respects acceptable to Landlord, and if at the time Landlord receives
such Third Party Offer, no Event of Default has occurred hereunder and shall be
continuing and the herein named Tenant, or its Affiliates, shall remain in
possession of at least thirty-five percent (35%) of the Net Rentable Area of
such Major Property, then Landlord shall notify Tenant of such Third Party
Offer.  If both of the conditions enumerated in the previous sentence shall be
satisfied, Landlord shall notify Tenant of such Third Party Offer and for a
period of twenty (20) days after such notice is sent by Landlord, Tenant shall
have the exclusive right to accept Landlord’s offer to purchase Landlord’s
interest in the Major Property upon the terms and conditions set forth in the
Third Party Offer. Tenant shall exercise such right of first refusal, if at all,
by delivering its written purchase offer to Landlord within said twenty (20)
days after the date of Landlord’s notice. Such purchase shall occur not later
than sixty (60) days following Tenant’s acceptance of Landlord’s offer.  On the
date of such purchase, Landlord shall convey and assign to Tenant, or its
designee, Landlord’s

 

64

--------------------------------------------------------------------------------


 

interest in the Major Property in consideration of payment of the sale price
therefor, in accordance and upon compliance with the terms and conditions of the
Third Party Offer, and this Lease shall terminate with respect to the Leased
Premises located in the Major Property conveyed to Tenant.  If Tenant fails to
accept Landlord’s offer within such twenty (20) day period, then Landlord shall
be free to sell the Major Property for a period of nine (9) months thereafter on
the same economic terms and conditions (or on different terms more favorable to
Landlord, as seller) without offering the Major Property to Tenant.  If Landlord
does not convey its interest in the Major Property within such nine (9) month
period, then Tenant’s rights pursuant to this paragraph shall be reinstated.  In
no event shall the right of first refusal provided in this Section 9.1 apply to
any foreclosure of any Property or the delivery of any deed-in-lieu of
foreclosure and such right of first refusal shall terminate and be of no further
force or effect upon and following a foreclosure or the delivery of a
deed-in-lieu of foreclosure.

 

9.2  Right of First Offer on Sale.

 

(a)           During the Initial Term, with respect to all Properties that are
not Major Properties, and during each and any Renewal Term, with respect to all
Properties for which Tenant shall have renewed the term hereof in accordance
with the provisions of Section 1.4 of this Lease (as applicable, a “ROFO
Eligible Property”), so long as no Event of Default shall have occurred
hereunder and be continuing, and for so long as the herein named Tenant, or its
Affiliates, shall remain in possession of at least thirty-five percent (35%) of
the Net Rentable Area of such ROFO Eligible Property (together, the “ROFO
Eligible Conditions”), Tenant shall have the right of first offer to purchase
such Properties should Landlord determine to sell such ROFO Eligible Property,
as more fully provided below.  In no event shall the right of first offer
provided in this Section 9.2 apply to any foreclosure of any Property or the
delivery of any deed-in-lieu of foreclosure and such right of first offer shall
terminate and be of no further force or effect upon and following a foreclosure
or the delivery of a deed-in-lieu of foreclosure.

 

(b)           For so long as the ROFO Eligible Conditions persist, Landlord
shall notice Tenant as to the offer price as well as other economic terms upon
which Landlord wishes to sell the ROFO Eligible Property, specifying the last
date upon which Landlord will agree to make settlement on such sale.  Tenant
shall have thirty (30) days following Landlord’s delivery of such notice within
which to respond to such notice. If Tenant does not accept Landlord’s offer
within such thirty (30) day period, Tenant’s rights under this Section shall
lapse and Landlord shall thereafter be free to market and sell the ROFO Eligible
Property upon the same economic terms and for the price stated in the offer for
a period of nine (9) months; provided that if Landlord fails to execute a
definitive agreement to sell the ROFO Eligible Property within nine (9) months
following the date of Landlord’s original notice to Tenant or, within such nine
(9) month period, Landlord desires to sell the ROFO Eligible Property for a
purchase price or on economic conditions that are less than the offer price and
conditions previously identified to Tenant, Landlord shall re-offer the ROFO
Eligible Property to Tenant as set forth above.

 

9.3  Separate Lease.  If Landlord either (a) conveys a Property to a party that
is not an Affiliate of Landlord after complying with the provisions of Sections
9.1 and 9.2, to the extent that the same are applicable, or (b) conveys a
Property at which Tenant’s Occupancy Percentage is twenty-five percent (25%) or
less to an Affiliate of FSG, if so requested in writing by Landlord, Tenant, as
tenant, shall execute a Separate Lease with the new owner of the Property, as
landlord, which

 

65

--------------------------------------------------------------------------------


 

Separate Lease shall relate solely to the conveyed Property and shall (i) be for
the same Term, including Renewal Terms, as would otherwise pertain under this
Lease (any such Separate Lease, a “Continuing Term Separate Lease”) or, at
Tenant’s election and/or Landlord’s election, but, if at Landlord’s election,
subject to disapproval by Tenant in Tenant’s sole discretion, an initial term of
five (5) years, with renewal terms of five (5) years each through the Expiration
Date (any such Separate Lease, a “Five Year Term Separate Lease”), (ii) be for
the same Annual Basic Rent, Excess Basic Rent, if any, and Additional Rent as
would otherwise be payable under this Lease (regardless of whether the Separate
Lease is a Continuing Term Separate Lease or a Five Year Term Separate Lease)
and (iii) otherwise be on all of the same terms and conditions as set forth in
this Lease, except that (A) if the Contraction Premises are located in a
Property that is subject to a Continuing Term Separate Lease, Tenant shall
exercise the Contraction Rights granted to Tenant under Article XI by entering
into a Contraction Assignment (if the Contraction Premises constitutes all of
the Leased Premises at the Property) or a Contraction Sublease (if the
Contraction Premises constitutes a portion, but less than all, of the Leased
Premises at the Property) with FSG or, at FSG’s election, an Affiliate of FSG
and (B) Tenant shall have no Contraction Rights under Article XI for any
Properties subject to Five Year Term Separate Leases.  Immediately upon the
execution of a Separate Lease for a Property by the new owner of the Property
and Tenant, this Lease shall terminate with respect to such Property and the
Separate Lease shall in all aspects be controlling, except for FSG’s obligation
to enter into a Contraction Assignment or a Contraction Sublease, as applicable,
to effectuate Tenant’s exercise of Contraction Rights for any Property subject
to Continuing Term Separate Leases, which obligation of FSG shall continue so
long as Tenant continues to have Contraction Rights under this Lease. 
Notwithstanding the foregoing, (a) in no event shall Tenant’s right to elect
(without Landlord’s approval) a Five Year Term Separate Lease as provided in
this Section 9.3 apply to any foreclosure of any Property or the delivery of any
deed-in-lieu of foreclosure and Tenant’s right to elect (without Landlord’s
approval) a Five Year Term Separate Lease shall terminate and be of no further
force or effect upon and following a foreclosure or the delivery of a
deed-in-lieu of foreclosure, and (b) Tenant’s obligation to pay Rent under a
Separate Lease shall not commence until Tenant has received at least ten
(10) days prior written notice of such third party landlord’s name, address and
other payment information.

 

ARTICLE X

EXPANSION RIGHTS

 

10.1         Quarterly Availability Reports.  Landlord shall advise Tenant in
writing (each such writing, a “Quarterly Availability Report”) on or about
February 10, May 10, August 10 and November 10 during each year of the Initial
Term of this Lease of all space then available for leasing in the Properties and
in all other properties then owned by Landlord and all other wholly-owned
Affiliates of FSG (any such properties not owned by Landlord being hereinafter
referred to as an “Affiliate Owned Property”).  Each Quarterly Availability
Report shall list (a) the location of the Property or Affiliate Owned Property
at which the space is available, (b) the approximate Net Rentable Area of the
available space at each property, (c) the anticipated date of availability and
(d) the approximate base rent and estimated additional rent (and other charges)
to be paid therefor.  Landlord will use commercially reasonable efforts to
provide accurate information in the Quarterly Availability Reports, but Tenant
acknowledges and agrees that

 

66

--------------------------------------------------------------------------------


 

Landlord does not and shall not represent or warrant the accuracy or
completeness of the information contained in such reports or that any space
identified as available for leasing in a report shall be available if, as and
when Tenant desires to lease such space.  In no event shall Landlord have any
liability to Tenant for any inaccurate or incomplete information set forth in a
Quarterly Availability Report or shall any failure by Landlord to timely deliver
a Quarterly Availability Report to Tenant constitute a Landlord Default under
this Lease or provide Tenant with any right or remedy against Landlord or any
other person other than an action to specifically enforce Landlord’s obligations
under this Section 10.1.

 

10.2         Tenant’s Expansion Notice.

 

(a)           If Tenant shall desire to lease available space at a Property or
an Affiliate Owned Property, Tenant shall notify Landlord of such interest (any
such notification, a “Tenant’s Expansion Notice”) and identify (a) the Property
or the Affiliate Owned Property in which Tenant desires to lease additional
space, (b) the approximate Net Rentable Area of the expansion space desired by
Tenant, (c) the date by which Tenant desires to occupy the expansion space and
(d) whether Tenant is committing, in advance of receiving the Landlord Expansion
Response, to lease the space identified in the Tenant Expansion Notice if and
when available (any such space, “Pre-Committed Space”) subject to Tenant’s
acceptance of Landlord’s determination of the Fair Market Rental Value of such
Pre-Committed Space.  Tenant Expansion Notices may also include, or be combined
with, Contraction Rights Exercise Notices, as provided in Article XI.

 

(b)           Intentionally Omitted.

 

10.3         Landlord Expansion Response.  Landlord shall, within fifteen (15)
days following Landlord’s receipt of a Tenant Expansion Notice, notify Tenant
(any such notification, a “Landlord Expansion Response”) if the space identified
in Tenant’s Expansion Notice is available for leasing and, if so, (a) the
location, approximate Net Rentable Area and configuration of the potential
expansion space, (b) the date by which Landlord anticipates that the potential
expansion spaces will become available and (c) Landlord’s opinion of the Fair
Market Rental Value of the available potential expansion space.  If no potential
expansion space that satisfies Tenant’s criteria is available, the Landlord
Expansion Response shall so state.

 

10.4         Expansion Space Leases.  Subject to the limitations expressed in
Section 10.6, Tenant shall have the right and option (“Expansion Rights”) to
lease all or a portion of the space available for leasing in the Properties and
in Affiliate Owned Properties as either Coterminous Expansion Space or Short
Term Expansion Space, as Tenant may elect, on the terms and conditions set forth
in this Article X; provided that all Expansion Space leased (a) during any
Renewal Term and (b) in any Affiliate Owned Property shall, regardless of
Tenant’s election, be regarded as Short Term Expansion Space.  Tenant shall
exercise an Expansion Right by written reply to a Landlord Expansion Response
(any such timely reply, an “Expansion Space Acceptance”), which shall specify,
with particularity, (a) the location, approximate Net Rentable Area and
configuration of the space described in the Landlord Expansion Response that
Tenant desires to lease, (b) whether Tenant desires to lease such space for a
term that is coterminous with the Term of this Lease (“Coterminous Expansion
Space”) or for a term of five (5) years (“Short Term Expansion Space”) and
(c) whether Tenant agrees with Landlord’s opinion of the Fair Market Value of
the space that Tenant desires to lease or if Tenant desires to have the same

 

67

--------------------------------------------------------------------------------


 

determined by appraisal as provided in Sections 1.4(d) and (e).  All space for
which Tenant timely exercises an Expansion Right, either as Coterminous
Expansion Space or Short Term Expansion Space, shall be referred to as
“Expansion Space”.

 

(a)           Intentionally Omitted.

 

(b)           Coterminous Expansion Space shall be added as Leased Premises
under this Lease on the same terms and conditions as apply to all other Leased
Premises as then demised hereunder so that (i) the Annual Basic Rent payable for
the Coterminous Expansion Space shall be the same as the Annual Basic Rent
payable for all other Leased Premises (except Short Term Expansion Space),
calculated as the Net Rentable Area of the Coterminous Expansion Space
multiplied by the Annual Basic Rent Factor and (ii) the Term of this Lease with
respect to the Coterminous Expansion Space shall be coterminous with the Term of
this Lease for all other Leased Premises (except Short Term Expansion Space) in
the Property in which the Coterminous Expansion Space are located, including any
Renewal Terms, as Tenant may elect.  For each square foot of Net Rentable Area
of Coterminous Expansion Space added to the Leased Premises by Tenant, Tenant
shall receive and be permitted to exercise Relocation Rights as provided in
Article XI on Contraction Premises containing up to the same Net Rentable Area;
provided that Relocation Rights created by adding any particular Coterminous
Expansion Space may only be exercised, if at all, by Tenant’s delivering a
Contraction Rights Exercise Notice to Landlord during the eighteen (18) month
period following the date on which such Coterminous Expansion Space was added to
the Leased Premises and Tenant began paying Rent thereon (such period for each
Coterminous Expansion Space, as applicable, the “Relocation Rights Exercise
Period”).

 

(c)           Short Term Expansion Space shall be added as Leased Premises under
this Lease on the same terms and conditions as apply to all other Leased
Premises as then demised hereunder, except that (i) the Annual Basic Rent
payable for the Short Term Expansion Space shall be the Fair Market Rental Value
of the Short Term Expansion Space, determined by appraisal as provided in
Sections 1.4(d) and (e), (ii) the Term of this Lease with respect to the Short
Term Expansion Space shall be the lesser of (A) five (5) years or (B) the then
remaining balance of the Term for the remainder of the Leased Premises in the
Property in which the Short Term Expansion Space are located, (iii) Tenant shall
have the right, exercisable by written notice to Landlord not less than twelve
(12) months prior to the expiration of the then current Term for the Short Term
Expansion Space, to renew the Term for the Short Term Expansion Space for one or
more periods, as Tenant may elect, each equal to the lesser of (A) five
(5) years or (B) the then remaining balance of the Term for the remainder of the
Leased Premises in the Property in which the Short Term Expansion Space are
located, (iv) the Annual Basic Rent payable in respect of the Short Term
Expansion Space during any renewal Term shall be the Fair Market Rental Value of
the Short Term Expansion Space, determined as of the date of Tenant’s renewal
notice by appraisal as provided in Sections 1.4(d) and (e), (v) Tenant shall not
be permitted to exercise Contraction Rights under this Lease with respect to any
Short Term Expansion Space and (vi) Short Term Expansion Premises leased by
Tenant under this Lease shall constitute “Qualifying Expansion Premises” under
the URR Agreement.

 

(d)           Tenant shall accept all Expansion Space in its “AS - IS”
condition, and Rent for all Expansion Space shall commence on the earlier of
(i) the date Tenant commences business operation in such Expansion Space or
(ii) ninety (90) days following the date on which Landlord

 

68

--------------------------------------------------------------------------------


 

delivers such Expansion Space to Tenant free from the rights of other tenants
and occupants.  Tenant shall pay all costs incident to Tenant’s relocation to,
moving into and making the Expansion Premises ready for Tenant’s use and
occupancy, which tenant improvement work shall be performed by Tenant in
conformity with the provisions of Section 5.2.

 

(e)           Promptly following Tenant’s timely exercise of an Expansion Right,
Landlord and Tenant shall amend the Lease Supplement for the Property in which
the Expansion Space are located and Exhibit A to this Lease to reflect the
addition of the Expansion Space to the Leased Premises and to confirm the terms
thereof, including the Net Rentable Area of the Expansion Space, the Annual
Basic Rent payable in connection therewith, the Term of Expansion Space, the
change to Tenant’s Occupancy Percentage resulting from the addition of the
Expansion Space and the Fair Market Rental Value of any Coterminous Expansion
Space for purposes of calculating Excess Basic Rent, if any, determined by
appraisal as provided in Sections 1.4(d) and (e).  If the Expansion Space is
located in an Affiliate Owned Property, FSG shall cause the Affiliate that owns
such property to enter into a separate lease for the Expansion Space with Tenant
on the terms and conditions herein set forth and, to the extent applicable,
substantially in the form of this Lease.

 

(f)            Tenant’s right to lease less than all of the space identified in
the Landlord Expansion Response shall be qualified by the requirement that, if
Tenant desires to lease less than full floor in a Building, any available space
on such partial floor that is not leased by Tenant must have a size and
configuration, as reasonably agreed by Landlord and Tenant, that makes it
readily leaseable to third party tenants.

 

10.5         Excess Basic Rent; Recalculation of Termination Rights.  Promptly
following the expiration of the Relocation Rights Exercise Period for each
Coterminous Expansion Space, Landlord shall determine whether Tenant has
exercised, in whole or in part, the Relocation Rights created by adding such
Coterminous Expansion Space to the Leased Premises and, if so, the Net Rentable
Area of the Contraction Premises so terminated.  If the aggregate Net Rentable
Area of the Contraction Premises terminated from this Lease as a result of
Tenant’s exercise of the Relocation Rights created by a particular Coterminous
Expansion Space is less than the Net Rentable Area of such Coterminous Expansion
Space (the Net Rentable Area of any such deficiency, the “Unused Relocation
Rights Area”), and if the Fair Market Rental Value of such Coterminous Expansion
Space (determined as provided in Section 10.4 and calculated on a cost per Net
Rentable Area basis) is greater than the Annual Basic Rent Factor at the time
such Coterminous Expansion Space is added to the Leased Premises (the amount of
any such excess, expressed in cost per Net Rentable Area, the “FMRV Increment”),
Tenant shall pay Landlord additional basic rent (“Excess Basic Rent”) during the
Initial Term of this Lease for such Coterminous Expansion Space, calculated as
the Unused Relocation Rights Area for such Coterminous Expansion Space
multiplied by the FMRV Increment for such Coterminous Expansion Space.  The
Excess Basic Rent payable by Tenant during the Relocation Rights Exercise Period
for each Coterminous Expansion Space shall be payable, lump sum in arrears, at
the time Landlord determines that Excess Basic Rent is payable with respect to
such Coterminous Expansion Space.  Thereafter, and continuing during the
remainder of the Initial Term, Excess Basic Rent shall be payable monthly, in
advance, at the same time that Annual Basic Rent is payable.  Any Excess Basic
Rent payable by Tenant shall be increased by one and one-half percent (1.5%) at
the beginning of, as applicable, the sixth, eleventh and sixteenth Lease

 

69

--------------------------------------------------------------------------------


 

Years; provided that the increase following any period of less than five
(5) years shall be pro rata. In the event Tenant is required to pay Excess Basic
Rent with respect to any Coterminous Expansion Space as herein provided,
effective as of the expiration of the Relocation Rights Exercise Period for such
Coterminous Expansion Space, Tenant’s aggregate Termination Rights as described
in Section 11.5 shall be increased by an amount equal to the Unused Relocation
Rights for such Coterminous Expansion Rights multiplied by six percent (6%),
with such product multiplied by a fraction, the numerator of which is the number
of Lease Years remaining when the Relocation Rights Exercise Period for such
Coterminous Expansion Space commenced and the denominator of which is twenty
(20).

 

10.6         Subordination of Expansion Space Rights.  Anything herein contained
to the contrary notwithstanding, Tenant’s Expansion Rights as provided in this
Article X are and shall be subordinate to any rights heretofore or hereafter
granted to any other party with respect to space in any and all Properties and
Affiliate Owned Property.  Landlord and the owners of Affiliate Owned Property
may, at their discretions, lease available space in any and all Properties and
Affiliate Owned Property to any other party on such terms and conditions as they
shall determine, at any time, including after Landlord’s delivery of a Landlord
Expansion Response, but before Landlord’s receipt of an Expansion Space
Acceptance with respect to any Expansion Space.  Landlord and the owners of
Affiliate Owned Property may choose to use any space that is or about to become
vacant within any Property or Affiliate Owned Property for marketing or property
management purposes, without notifying or offering such space to Tenant, or
giving rise to any right of Tenant hereunder.  Nothing contained in this
Article X is intended, nor may anything herein be relied upon by Tenant, as a
representation by Landlord or any other party as to the availability of
expansion space within any Property or Affiliate Owned Property at any time, and
neither Landlord nor the owner of Affiliate Owned Property shall be obligated to
lease any space identified as available on any Landlord Expansion Response to
Tenant unless, at the time Landlord receives an Expansion Space Acceptance,
Landlord or such owner shall not have entered into a letter of intent or a lease
agreement with respect to the Expansion Space that is covered by the Expansion
Space Acceptance.  Notwithstanding the foregoing, Landlord shall not enter into
a lease or letter of intent for any space identified in a Tenant Expansion
Notice as Pre-Committed Space for a period of thirty (30) days following
Landlord’s receipt of the Tenant Expansion Notice identifying such Pre-Committed
Space.

 

10.7         Duration.  Tenant’s Expansion Rights under this Article X shall
continue throughout the Term until there are fewer than twelve (12) months then
remaining in the Term and Tenant has not exercised any then available Renewal
Option.  Notwithstanding the foregoing, Landlord shall cause all Separate Leases
to include Expansion Rights upon substantially the same the terms and conditions
as are set forth in this Article X; provided that Expansion Rights in a Separate
Lease shall be limited to leasing available space in the Property subject to
such Separate Lease (and not in any other Property or Affiliate Owned Property)
and Five Year Term Separate Leases shall only grant Tenant the right and option
to lease Short Term Expansion Space.

 

10.8         Disputes.  Landlord and Tenant shall endeavor to resolve, in good
faith, any disagreement arising as a result of Tenant’s exercise of Expansion
Rights under this Article X, failing which such disagreement shall be resolved
in accordance with Article XII; provided that no disagreement between Landlord
and Tenant regarding the contents of Tenant’s Expansion Space Acceptance shall
render any otherwise effective Expansion Space Acceptance ineffective.

 

70

--------------------------------------------------------------------------------


 

ARTICLE XI

CONTRACTION RIGHTS

 

11.1         Contraction Rights.  Subject to the terms and conditions of this
Article XI, during the Initial Term of this Lease (but not during any Renewal
Terms), Tenant shall have the right and option (“Contraction Rights”) to
terminate this Lease from time to time with respect to portions of the Leased
Premises (excluding any Short Term Expansion Space) and/or to terminate a
Continuing Term Separate Lease with respect to portions of the premises leased
under such Continuing Term Separate Lease (excluding any Short Term Expansion
Space), as Tenant may elect, either by exercise of Relocation Rights or
Termination Rights on the following terms and conditions.

 

11.2         Contraction Rights Exercise Notice.  Tenant shall exercise a
Contraction Right by written notice to Landlord (any such notice, a “Contraction
Rights Exercise Notice”), which shall specify, with particularity, (a) the
location, approximate Net Rentable Area and configuration of the portions of the
Leased Premises (excluding any Short Term Expansion Space) and/or portions of
the premises leased under Continuing Term Separate Leases (excluding any Short
Term Expansion Space) that Tenant desires to vacate and to terminate this Lease
and/or a Continuing Term Separate Lease with respect to (such space, the
“Contraction Premises”), (b) whether Tenant desires to exercise its Contraction
Rights for the Contraction Premises as a Relocation Right or a Termination Right
or a combination thereof (and, if a combination, the Net Rentable Areas covered
by each such form of Contraction Right), (c) the approximate date on which
Tenant shall vacate and surrender possession of the Contraction Premises to
Landlord, which date shall be no earlier than sixty (60) days following the date
of Tenant’s Contraction Rights Exercise Notice for Relocation Rights and
Termination Rights, and (d) Tenant’s determination of the reduction in Rent
payable under this Lease and/or Continuing Term Separate Leases that will result
from Tenant’s desired surrender of the Contraction Premises.  If Tenant’s
Contraction Rights Exercise Notice indicates that Tenant desires to exercise a
Relocation Right and, on the date of the Contraction Rights Exercise Notice,
Tenant does not have available Relocation Rights sufficient to cover the Net
Rentable Area of the Contraction Premises to be terminated by Relocation Rights,
Tenant’s Contraction Rights Exercise Notice shall nevertheless be effective as
to the entire Contraction Premises identified therein and Tenant shall vacate
and surrender possession of such entire Contraction Premises to Landlord, but,
on the Contraction Premises Surrender Date, Tenant’s obligation to pay Rent on
the Contraction Premises shall terminate as provided in Section 11.6 only as to
the number of square feet of Net Rentable Area that Tenant has available
Relocation Rights to cover and Tenant shall continue to pay Rent on (but, after
the Contraction Premises Surrender Date, shall not have any possessory rights
in) the excess portion of the Contraction Premises until the earlier of the date
on which (i) Tenant generates the necessary Relocation Rights by adding
sufficient additional Coterminous Expansion Space to the Leased Premises and
beginning to pay Rent thereon or (ii) Tenant notifies Landlord in writing that
Tenant desires to exercise available Termination Rights on the excess
Contraction Premises.  The approximate Net Rentable Area of the Contraction
Premises shall be as identified by Tenant in Tenant’s Contraction Rights
Exercise Notice, subject to final measurement by Landlord in conformity with the
Measurement Standard.  Tenant may exercise available Contraction Rights on whole
or partial floors at any Property, as Tenant may elect; provided that if Tenant
elects to exercise Contraction Rights on less than full floor in a Building,

 

71

--------------------------------------------------------------------------------


 

any such partial floor Contraction Premises shall have a size and configuration,
as reasonably agreed by Landlord and Tenant, that makes it readily leaseable to
third party tenants.

 

11.3         Relocation Rights.  Subject to the terms and conditions of this
Article XI, during the Initial Term of this Lease (but not during any Renewal
Terms), Tenant shall have the right from time to time to exercise Contraction
Rights by surrendering to Landlord Contraction Premises containing the same or
less Net Rentable Area as the Net Rentable Area of Coterminous Expansion Space
added to the Leased Premises by Tenant (such rights, “Relocation Rights”);
provided that Tenant shall only be permitted to exercise Relocation Rights
during the Relocation Rights Exercise Period for the Coterminous Expansion Space
that created the applicable Relocation Rights.

 

11.4         Intentionally Omitted.

 

11.5         Termination Rights.  Subject to the terms and conditions of this
Article XI, Tenant shall have the right, exercisable at any time after the
expiration of the sixth month of the fourth Lease Year and prior to the
expiration of the Initial Term, to exercise Contraction Rights by surrendering
to Landlord Contraction Premises containing up to 312,669 square feet of Net
Rentable Area, in the aggregate (such rights, “Termination Rights”); provided
that (a) until the expiration of the sixth month of the fourth Lease Year,
Tenant may not exercise any Termination Rights, (b) prior to the expiration of
the sixth month of the ninth Lease Year, Tenant shall only be permitted to
exercise Termination Rights by sending Contraction Rights Exercise Notices to
Landlord on Contraction Premises containing Net Rentable Area of up to 104,223
square feet, in the aggregate, and (c) prior to the expiration of the sixth
month of the fourteenth Lease Year, Tenant shall only be permitted to exercise
Termination Rights by sending Contraction Rights Exercise Notices to Landlord on
Contraction Premises containing Net Rentable Area of up to 208,446 square feet,
in the aggregate.

 

11.6         Contraction Premises Rent.  Annual Basic Rent, Excess Basic Rent,
if any, and Additional Rent for the Contraction Premises shall continue to be
due and payable until the later of (a) sixty (60) days following the date of
Tenant’s Contraction Rights Exercise Notice for such Contraction Premises for
Relocation Rights or (b) the date on which Tenant shall vacate and surrender
possession of the Contraction Premises to Landlord as provided in Section 4.1
(the later such date, the “Contraction Premises Surrender Date”).  Tenant shall
bear all costs and expenses incident to vacating and surrendering the
Contraction Premises in the condition required by this Article XI.  Promptly
following the Contraction Premises Surrender Date, Landlord and Tenant shall
amend the Lease Supplement for the Property in which the Contraction Premises
are located and Exhibit A to this Lease to reflect the termination of the
Contraction Premises from the Leased Premises and to confirm the terms thereof,
including the reduction in the Net Rentable Area of the Leased Premises, the
reduction in Annual Basic Rent and the change to Tenant’s Occupancy Percentage
at the Contraction Premises.

 

11.7         Surrender; Contraction Premises Demising Work.  Tenant shall remove
all of Tenant’s personal property from the Contraction Premises on or before the
Contraction Premises Surrender Date.  In the event Tenant fails to remove its
personal property from the Contraction Premises by such date, Landlord shall
have the right to remove and dispose of the same at Tenant’s expense.  Tenant
shall deliver the Contraction Premises to Landlord in the condition as

 

72

--------------------------------------------------------------------------------


 

it was required to be maintained by Tenant under this Lease, reasonable wear and
tear and Demising Work, if any, excepted, and subject to the provisions of
Section 5.3 and Article VI.  Any failure by Tenant to vacate and surrender
possession of the Contraction Premises in conformity with the requirements of
this Article XI prior to expiration of the Contraction Premises Surrender Date
shall entitle Landlord to exercise the rights and remedies expressed in
Section 7.6.  As expeditiously as possible following the Contraction Premises
Surrender Date, Tenant shall perform, at Tenant’s sole cost and expense, any
Demising Work required at the Property in which the Contraction Premises are
located as provided in Section 5.7.  If Tenant fails to expeditiously commence
and complete any Demising Work or if Landlord needs to accelerate completion of
all or a portion of the Demising Work at a Property to accommodate Landlord’s
leasing of space to third party tenants, Landlord shall have the right, but not
the obligation, to complete, at Tenant’s sole cost and expense, all or a portion
of the unfinished Demising Work.

 

11.8         Duration.  Any Contraction Rights under this Article XI, including
Relocation Rights and Termination Rights, that remain unexercised on the last
day of the Initial Term shall automatically, and without further action of
Landlord or Tenant, become null and void, and Tenant shall have no Contraction
Rights during any Renewal Term.  Relocation Rights created by adding any
particular Coterminous Expansion Space may only be exercised, if at all, during
the Relocation Rights Exercise Period for such Coterminous Expansion Space.

 

11.9         Disputes.  Landlord and Tenant shall endeavor to resolve, in good
faith, any disagreement arising as a result of Tenant’s exercise of Contraction
Rights under this Article XI, failing which such disagreement shall be resolved
in accordance with Article XII; provided that no disagreement between Landlord
and Tenant regarding the contents of Tenant’s Contraction Rights Exercise Notice
shall render any otherwise effective Contraction Rights Exercise Notice
ineffective.

 

ARTICLE XII

DISPUTE RESOLUTION

 

12.1         Approval Procedure; Dispute Resolution.

 

(a)           When the approval or consent by either Landlord or Tenant is
required hereunder and such approval or consent may not be expressly withheld in
such party’s sole discretion, the parties shall proceed as follows:

 

(i)            The party requesting the approval or consent (the “Requesting
Party”) shall submit a written request for approval or consent together with
such information and supporting documentation as is reasonably required to
evaluate the request to the other party (the “Responding Party”).

 

(ii)           Unless a specific time period for the Responding Party’s response
is provided for in this Lease (in which case, such specific time period shall
control), the Responding Party shall have ten (10) days to (A) approve in
writing the request as submitted, (B) approve in writing the request with
conditions, (C) deny in writing the request, or (D) respond with a written
schedule of additional information and/or

 

73

--------------------------------------------------------------------------------

 

documentation to be submitted by the Requesting Party.  If the Responding Party
fails to timely provide any of the above responses, the approval or consent
shall be deemed to be given as requested.

 

(iii)                               If the Responding Party requests additional
information and/or documentation, then within five (5) days after the Requesting
Party delivers same to the Responding Party, the Responding Party shall again
respond as set forth in clause (ii) above.  If the Responding Party fails to
timely respond as set forth in clause (ii) above, the approval or consent shall
be deemed to be given as requested.

 

(iv)                              All approvals, denials, and requests for
additional documentation or information, when given, shall be in writing.

 

12.2                           Dispute Resolution.  The parties hereby agree to
attempt to resolve all disputes and controversies arising out of or in
connection with this Lease or its interpretation, performance or breach,
promptly, equitably and in a good faith manner, through discussions and
negotiations, but failing same, the parties shall proceed as follows:

 

(a)                                  Upon the occurrence of any controversy or
dispute arising out of or relating to this Lease, or its interpretation,
performance or breaches, which the parties have not been able to resolve in the
ordinary course through discussions and negotiations within a period of thirty
(30) days after the dispute or disagreement arises, each party shall appoint a
senior officer of its management, fully authorized to settle the dispute or
disagreement, to meet at a mutually agreed time and place not later than twenty
(20) days after such appointment, to resolve such dispute or disagreement. 
Should a resolution of such dispute or disagreement not be obtained within
fifteen (15) days after a meeting of such senior officers for such purpose,
either party may then, by written notice to the other, submit the controversy or
dispute to arbitration in, on an alternating basis, Philadelphia, Pennsylvania
or Charlotte, North Carolina (or in such other cities as Landlord and Tenant
shall elect, on an alternating basis).  The arbitration shall be conducted under
the auspices of JAMS or its successor.  The arbitration shall be initiated by a
party by sending notice (the “Arbitration Notice”) of a demand to arbitrate by
registered or certified mail to the other party, and to JAMS.  The Arbitration
Notice shall contain a description of the subject matter of the arbitration, the
dispute with respect thereto, the amount involved, if any, and the remedy or
determination sought.  If the dispute or disagreement involves a Binding ADR
Dispute, Landlord and Tenant shall submit the matter to binding arbitration.  If
the dispute or disagreement involves a “Major Dispute” the parties may, but
shall not be required to submit the matter to non-binding arbitration.

 

(b)                                 If the dispute or controversy involves the
granting, withholding or conditioning of consent or approval of a matter
described in Sections 2.4 (Budget), 3.1(b) (Supplemental HVAC), 3.4 (Signage),
3.5 (Communications Equipment), 5.2 (Alterations), 5.7 (Demising Work), 5.8
(Art) and 8.1 (Subletting) hereof (collectively, the “Approval Matters”) or if
the dispute or controversy not involving an Approval Matter involves a total
cost to either party of One Million Dollars ($1,000,000.00) or less (a “Binding
ADR Dispute”), and if the parties shall be unsuccessful in their efforts to
negotiate a mutually satisfactory resolution of their dispute or disagreement,
the parties shall submit the matter to binding arbitration, and JAMS shall
provide to the parties a list of three (3) arbitrators, and each party may
strike one.  The remaining

 

74

--------------------------------------------------------------------------------


 

arbitrator shall serve as the arbitrator for the dispute.  The arbitrator so
selected shall furnish Landlord and Tenant with a written decision within thirty
(30) days after his or her selection.  The parties agree to arbitrate any
Binding ADR Dispute pursuant to JAMS’ Streamlined Arbitration Rules as amended
from time to time, and as modified to the extent practicable to give effect to
the agreement of the parties as stated above in this Section 12.2(b).  Binding
ADR Disputes shall not be conducted in person unless either Landlord or Tenant
shall request an in-person arbitration.  The decision of the arbitrator in a
Binding Dispute shall be final and shall be binding upon the parties, and
judgment on the award rendered by the arbitrator may be entered in any court
having jurisdiction thereof.

 

(c)                                  If the dispute or controversy not involving
an Approval Matter involves more than a total cost to either party of more than
One Million Dollars ($1,000,000.00) under this Lease (“Major Dispute”), and if
the parties elect to arbitrate, then JAMS shall provide a list of six
(6) available arbitrators from which each party shall select one (1) arbitrator,
and a third arbitrator shall be selected by the two (2) arbitrators so
selected.  The third arbitrator shall be a neutral arbitrator who has not acted
for either party (or is Affiliate) within the five (5) years preceding
initiation of the arbitration.  The arbitrators, so selected, shall schedule the
arbitration within sixty (60) days following the selection of the third
arbitrator, and shall render their decision within sixty (60) days after the
arbitration is concluded.  If the parties agree to arbitrate any Major Dispute,
they shall do so pursuant to JAMS’ Comprehensive Arbitration Rules, as amended
from time to time, and as modified to the extent practicable to give effect to
the agreement of the parties as stated above in this Section 12.2(c).  In the
instance of a Major Dispute, (A) the decision of the arbitrators shall not be
final or binding, (B) either party shall have the right to file suit de novo in
a court of competent jurisdiction, and (C) any and all statements, admissions,
or other representations made during the arbitration by either party shall be
deemed privileged, confidential and inadmissible for any and all purposes in any
such subsequent litigation.

 

(d)                                 Notwithstanding the foregoing, this
Article XII shall not apply to any disputes, controversies or breaches relating
solely to the non-payment of Rent or, unless agreed to by the parties, a Major
Dispute.

 

12.3                           Conduct of the Arbitration.  Arbitration
proceedings hereunder shall be subject to the following additional provisions:

 

(a)                                  The hearing shall be conducted on a
confidential basis without continuance or adjournment;

 

(b)                                 Any offer made or the details of any
negotiation of the dispute subject to arbitration prior to arbitration shall not
be admissible;

 

(c)                                  Each party shall be entitled to all rights
and privileges granted by the arbitrators to the other party;

 

(d)                                 In the arbitration of any Major Dispute,
each party shall be entitled to compel the attendance of witnesses or production
of documents, and for this purpose, the arbitrators shall have the power to
issue subpoenas in accordance with the law of the State of North Carolina;

 

75

--------------------------------------------------------------------------------


 

(e)                                  In the arbitration of any Major Dispute,
each party shall have the right (upon leave of the arbitrators) to take
depositions and obtain other discovery of the scope and in the manner which the
arbitrators deem reasonably necessary to the preparation and presentation of the
party’s case;

 

(f)                                    The arbitrators shall have the power to
impose on any party such terms, conditions, consequences, liabilities, sanctions
and penalties as the deem necessary or appropriate (which shall be conclusive,
final and enforceable as the award on the merits) to compel or induce compliance
with discovery and the appearance of, or production of documents in the custody
or, any officer, director, agent or employee of a party any Affiliate of such
party;

 

(g)                                 Arbitrators may not award indirect,
consequential or punitive damages or issue injunctive relief, and shall have no
power to deviate from the provisions of this Lease.

 

(h)                                 Neither party shall be in default under this
Lease with respect to any provision hereof during the time period commencing as
of the initial notice of desire to arbitrate and ending on the date of
resolution by the arbitrators in the case of binding arbitration and ending on
the date of a final, unappealable decision of the court in all other
circumstances; provided that during said period of arbitration and/or litigation
each party shall continue to perform all duties and obligations required to be
performed by such party under this Lease and, with respect to the issue under
dispute resolution, shall maintain the status quo.

 

12.4                           Alternative Means of Arbitration with AAA.  In
the event that JAMS or any successor shall no longer exist or if JAMS or any
successor fails to refuses to, or is legally precluded from, accepting
submission of such dispute, then the dispute shall be resolved by binding
arbitration before the AAA under the AAA’s commercial arbitration rules then in
effect.

 

12.5                           Mediation; Litigation.  Unless the parties
mutually agree to arbitrate a Major Dispute, prior to either party commencing
litigation, the parties shall attempt to mediate such dispute.  Accordingly,
except as provided in Sections 12.2(d) or 13.1, no civil action with respect to
any dispute or disagreement arising out of or relating to this Lease shall be
commenced until the matter has been submitted to JAMS, or its successor, for
mediation.  Either party may commence mediation by providing to JAMS and the
other party a written request for mediation, setting forth the subject of the
dispute and the relief requested.  The parties shall cooperate with JAMS and
with one another in selecting a mediator from JAMS’ panel of mediators, and in
scheduling the mediation proceedings.  The parties agree that they will
participate in the mediation in good faith, and that they will share equally in
its costs.  All offers, promises, conduct and statements, whether oral or
written, made in the course of the mediation by any of the parties, their
agents, employees, experts and attorneys, and by the mediator and any JAMS
employees, are confidential, privileged and inadmissible for any purpose,
including impeachment, in any litigation or other proceeding involving the
parties; provided that evidence that is otherwise admissible or discoverable
shall not be rendered inadmissible or non-discoverable as a result of its use in
the mediation.  Either party may seek equitable relief prior to the mediation to
preserve the status quo pending the completion of that process.  Except for such
an action to obtain equitable relief, neither party may commence a civil action
with respect to the matters submitted to mediation until after the completion of
the initial mediation session, or forty-five (45) days after the date of filing
the written request for mediation, whichever occurs first. Mediation may

 

76

--------------------------------------------------------------------------------


 

continue after the commencement of a civil action, if the parties so desire. 
The provisions of this clause may be enforced by any court of competent
jurisdiction, and the prevailing party shall be entitled to an award of all
costs, fees and expenses, including attorney’s fees, to be paid by the party
against whom enforcement is ordered.

 

ARTICLE XIII

TENANT REMEDIES

 

13.1                           Limited Offset.  If a Landlord Default occurs and
is continuing hereunder and Tenant elects to cure or attempts to cure the
Landlord Default, and if Landlord fails to reimburse Tenant for such reasonable
costs of curing the Landlord Default within thirty (30) days after Tenant’s
submission of an invoice for such costs together with reasonable supporting
documentation, Tenant may from time to time offset such costs against
installments of Annual Basic Rent in an amount not to exceed Five Hundred
Thousand Dollars ($500,000.00) in any twelve (12) calendar month period.

 

13.2                           Landlord Letter of Credit.  At the Closing,
Landlord shall deliver to Tenant an irrevocable standby letter of credit
substantially in the form attached as Exhibit J hereto (“Landlord Letter of
Credit”) in the stated amount of Three Million & 00/100 Dollars ($3,000,000.00),
with Tenant as the sole beneficiary and issued by a domestic United States bank
satisfactory to Tenant.  If Tenant receives a final, non-appealable monetary
award in (a) a Binding ADR Dispute, (b) a Major Dispute and neither Landlord nor
Tenant timely file suit de novo in a court of competent jurisdiction appealing
the decision in the Major Dispute or (c) a court of competent jurisdiction (in
any such case, an “Award”), and Landlord fails to pay the Award to Tenant within
thirty (30) days after the delivery of a written decision of the Award to
Landlord, Tenant may, at any time thereafter, draw against the Landlord Letter
of Credit, in whole or in part, to satisfy the Award.  Subject to the provisions
of this Section 13.2, Tenant shall have the unconditional right to draw upon the
Landlord Letter of Credit to satisfy an Award by presenting Tenant’s site draft
to the issuing bank as more fully provided in the Landlord Letter of Credit. 
The final expiry date of the Landlord Letter of Credit shall be one (1) month
following the Expiration Date of this Lease.

 

ARTICLE XIV

MISCELLANEOUS

 

14.1                           Notices.  Any notice or other communications
required or permitted to be given under this Lease must be in writing and shall
be given or delivered at the addresses specified in Section 1.1 and sent by
certified United States Mail, return receipt requested, telecopy, or by Federal
Express or other nationally recognized overnight courier service.  Any notice
shall be deemed given upon receipt or refusal thereof. Either party shall have
the right to change its address to which notices shall thereafter be sent and
the party to whose attention such notice shall be directed by giving the other
party notice thereof in accordance with the provisions of this Section 14.1;
provided that such notice of change of address shall become effective only upon
the other party’s actual receipt thereof.  Additionally, each of Landlord and
Tenant may designate one (1) additional address to which copies of all notices
shall be sent.  Additionally, Tenant agrees that copies of all notices of a
Landlord Default hereunder shall also be sent to each Interest Holder that
notifies Tenant in writing of its interest and the address to which copies of
such notices are

 

77

--------------------------------------------------------------------------------


 

to be sent.  Notwithstanding anything contained in this Section 14.1 to the
contrary, any notice regarding a party’s change of address or designation of
additional addressees shall become effective only upon the other party’s actual
receipt thereof.  Any notice or other communication sent by either party
pursuant to this Section 13.1 shall state, with particularity, by property
number, address or other geographic designation noted on Exhibit A, the specific
Leased Premises involved.

 

14.2                           Brokers.  Tenant represents that it has not
engaged any broker, agent or similar party, other than TCCS and JLL, with
respect to the transactions contemplated by this Lease.  Tenant agrees to
indemnify and hold harmless Landlord from and with respect to any claims for a
brokerage fee, finder’s fee or similar payment with respect to this Lease which
is made by any party (other than TCCS and JLL) claiming by, through or under
Tenant.  Landlord represents that it has not engaged any broker, agent or
similar party with respect to the transactions contemplated by this Lease other
than SAR.  Landlord agrees to indemnify and hold harmless Tenant from and with
respect to any claims for a brokerage fee, finder’s fee or similar payment with
respect to this Lease which is made by a party claiming by, through or under
Landlord.  None of TCCS, JLL or SAR shall be entitled to receive a separate
commission from Landlord in connection with this Lease or any amendment, renewal
or modification hereof.

 

14.3                           Binding on Successors.  This Lease shall be
binding upon and inure to the benefit of the legal representatives, successors
and assigns of Landlord, and shall be binding upon and inure to the benefit of
Tenant, its legal representatives, successors, and, to the extent assignment may
be approved by Landlord hereunder, Tenant’s assigns.  Where appropriate the
pronouns of any gender shall include the other gender, and either the singular
or the plural shall include the other.

 

14.4                           Rights and Remedies Cumulative.  Except as
otherwise provided herein, all rights and remedies of Landlord and Tenant under
this Lease shall be cumulative and none shall exclude any other rights or
remedies allowed by law.

 

14.5                           Governing Law.  This Lease shall in all respects
be governed by, and construed in accordance with, the laws of the State of North
Carolina, including all matters of construction, validity and performance,
except laws governing conflicts of law; provided that to the extent the law of
the jurisdiction where a Property is located requires that the laws of such
jurisdiction apply to any aspect of this Lease, then, to that extent, such laws
of such jurisdiction will also apply to such Property.

 

14.6                           Rules of Construction.  The terms and provisions
of this Lease shall not be construed against or in favor of a party hereto
merely because such party is the “Landlord” or the “Tenant” hereunder or such
party or its counsel is the draftsman of this Lease.

 

14.7                           Authority and Qualification.  Tenant warrants
that all consents or approvals required of third parties (including its Board of
Directors) for the execution, delivery and performance of this Lease have been
obtained and that Tenant has the right and authority to enter into and perform
its covenants contained in this Lease.  Landlord warrants that all consent or
approvals required of third parties (including its Board of Trustees) for the
execution, delivery and performance of this Lease have been obtained and that
Landlord has the right and authority to enter into and perform its covenants
contained in this Lease.  Landlord and Tenant each also

 

78

--------------------------------------------------------------------------------


 

represents and warrants that it is lawfully doing business in the state in which
the Properties are located.

 

14.8                           Severability.  If any term or provision of this
Lease, or the application thereof to any person or circumstance, shall to any
extent be invalid or unenforceable, the remainder of this Lease, or the
application of such provision to persons or circumstances other than those as to
which it is invalid or unenforceable, shall not be affected thereby, and each
provision of this Lease shall be valid and shall be enforceable to the extent
permitted by law.

 

14.9                           Quiet Enjoyment.  Landlord covenants that Tenant
shall and may peacefully and quietly have, hold and enjoy the Leased Premises,
subject to the other terms hereof; provided that Tenant pays the Rent and other
sums herein recited to be paid by Tenant and performs all of Tenant’s covenants
and agreements herein contained.  It is understood and agreed that subject to
the terms of Section 8.2 above, this covenant and any and all other covenants of
Landlord contained in this Lease shall be binding upon Landlord and its
successors only with respect to breaches occurring during the ownership of
Landlord’s interest hereunder.

 

14.10                     Limitation of Personal Liability.  Tenant specifically
agrees to look solely to Landlord’s interest in the Properties and the rent and
other income derived therefrom after the date execution is levied for the
recovery of any monetary judgment against Landlord, it being agreed that neither
Landlord nor, in any event, its partners (direct and indirect), shareholders,
directors, employees, representatives and officers shall ever be personally
liable for any such judgment or for any other liability or obligation of
Landlord under this Lease beyond such interest in the Properties.  The provision
contained in the foregoing sentence is not intended to, and shall not, limit any
right that Tenant might otherwise have to obtain injunctive relief against
Landlord or Landlord’s successors in interest or for offset or to prosecute any
suit or action in connection with enforcement of rights hereunder or arising
herefrom or collection of amounts which may become owing or payable under or on
account of insurance maintained by Landlord.

 

14.11                     Memorandum of Lease.  Upon the written request of
Tenant, Landlord and Tenant shall enter into a short form of this Lease for the
purpose of recording the same, and shall, at Tenant’s expense, record the same.

 

14.12                     Consents.  Except where a party is specifically
granted herein the right to approve or consent to a matter in its sole and
absolute discretion, whenever in this Lease it is agreed that a party shall have
the right to approve or consent to any matter, said party shall not unreasonably
withhold, condition or delay its consent or approval.

 

14.13                     Time of the Essence.  Time is of the essence in this
Lease.

 

14.14                     Amendments.  This Lease may not be altered, changed or
amended, except by an instrument in writing signed by Landlord and Tenant.

 

14.15                     Entirety.  This Lease embodies the entire agreement
between Landlord and Tenant relative to the subject matter of this Lease and all
summaries, proposals, letters and agreements with respect to the subject matter
of this Lease that were entered into prior to the date of this Lease shall be of
no further force and effect after the date hereof.

 

79

--------------------------------------------------------------------------------


 

14.16                     References.  All references in this Lease to days
shall refer to calendar days unless specifically provided to the contrary.

 

14.17                     Counterpart Execution.  This Lease may be executed in
any number of counterparts, each of which shall be an original, but such
counterparts together shall constitute one and the same instrument.

 

14.18                     No Partnership.  Nothing in this Lease creates any
relationship between the parties other than that of lessor and lessee and
nothing in this Lease, whether the computation of rentals or otherwise,
constitutes the Landlord a partner of the Tenant or a joint venturer or member
of a common enterprise with the Tenant.

 

14.19                     Captions.  The captions and headings used in this
Lease are for convenience and reference only and in no way add to or detract
from the interpretation of the provisions of this Lease.

 

14.20                     Required Radon Notice.  RADON IS A NATURALLY OCCURRING
RADIOACTIVE GAS THAT, WHEN IT HAS ACCUMULATED IN A BUILDING IN SUFFICIENT
QUANTITIES, MAY PRESENT A HEALTH RISK TO PERSONS WHO ARE EXPOSED TO IT OVER
TIME.  LEVELS OF RADON THAT EXCEED FEDERAL AND STATE GUIDELINES HAVE BEEN FOUND
IN BUILDINGS IN FLORIDA.  ADDITIONAL INFORMATION REGARDING RADON TESTING MAY BE
OBTAINED FROM YOUR COUNTY PUBLIC HEALTH UNIT.

 

14.21                     Changes to Properties by Landlord.  Landlord shall
have the right at any time, without the same constituting an actual or
constructive eviction and without incurring liability to Tenant therefor, to
make reasonable changes to the arrangement or location of entrances or
passageways, doors and doorways, corridors, elevators, stairs, and bathrooms in
the Common Areas of any Property so long as access to the Leased Premises
remains comparable to or better than the access to the Leased Premises available
on the Commencement Date, and so long as visibility of the retail portion(s) of
the Leased Premises and Tenant’s exterior signage (if any) is not adversely
affected.  Landlord shall have the right to close, from time to time, the Common
Areas and other portions of the Property for such temporary periods as Landlord
deems legally necessary and sufficient to evidence Landlord’s ownership and
control thereof and to prevent any claim of adverse possession by, or any
implied or actual dedication to, the public or any party other than Landlord.

 

14.22                     Storage Space.  To the extent that any portion of the
Leased Premises consists of storage space in or about the Property, Tenant shall
use the storage space for storage of files, records, and other personal property
only and for no other purpose.  Tenant shall not store any food (other than
canned items) or perishable goods, flammable materials (other than paper,
cardboard, or normal office supplies), explosives, or any other inherently
dangerous material in the storage space.  Except for elevator service to the
floor on which the storage space is located and lighting for reasonable
visibility in the storage space, Tenant acknowledges and agrees that there shall
be no other services whatsoever provided to the storage space.  Tenant agrees
and understands that no bailment, deposit of goods for safekeeping, warehouse
receipt, bill of lading, or other

 

80

--------------------------------------------------------------------------------


 

document of title for the property stored by Tenant is intended or created
hereby and Landlord is not engaged in the business of storing goods for hire or
in the warehouse business.

 

14.23                     WAIVER OF JURY TRIAL.  LANDLORD AND TENANT EACH HEREBY
WAIVES ITS RIGHT TO A JURY TRIAL OF ANY ISSUE OR CONTROVERSY ARISING UNDER THIS
LEASE.

 

14.24                     Confidential Information.  The form of this Lease has
been or will be filed by Landlord with the Securities and Exchange Commission
(“SEC”) in compliance with SEC requirements.  Furthermore, Landlord and Tenant
acknowledge that either party may be required to make public disclosure of
material facts concerning this Lease from time to time in order to satisfy the
requirements of applicable securities or banking laws.  Other than such
disclosure that may be required to comply with applicable laws, the parties
agree to treat as confidential and to use reasonable efforts to prevent the
inadvertent disclosure of proprietary information of either party delivered to
the other pursuant to or in furtherance of the purposes of this Lease; provided,
however, that nothing herein shall be deemed to preclude or impair the ability
of either party to deliver any such information to its attorneys, accountants,
lenders, investors and other such interested parties.

 

81

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Lease as of the date
aforesaid.

 

 

 

LANDLORD:

 

 

 

Witness:

 

FIRST STATES INVESTORS 5000A, LLC, a Delaware limited liability company

 

 

 

 

 

 

 

 

By:

 

Name:

 

Name: Sonya A. Huffman

 

 

Title: Vice President

 

 

 

 

 

 

 

 

TENANT:

 

 

 

 

 

BANK OF AMERICA, N.A., a national banking association

 

 

 

 

 

 

 

 

By:

 

 

 

Name: Robert C. Vail

 

 

Title: Senior Vice President

 

 

 

 

 

 

 

 

Attest:

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

82

--------------------------------------------------------------------------------


 

LIMITED JOINDER

 

The undersigned, being the sole member of Landlord, for value received and
intending to be legally bound hereby, joins in the execution of this Lease for
the limited purposes of (i) agreeing to cause the Affiliate that owns Affiliate
Owned Property to enter into a lease for Expansion Space in such property with
Tenant as provided in Article X and (ii) agreeing to enter into, or to cause an
Affiliate to enter into, Contraction Assignments and Contraction Subleases with
Tenant as provided in Article XI.

 

 

 

FSG:

 

 

 

 

 

FIRST STATES GROUP, L.P., a Delaware limited partnership

 

 

 

Witness:

 

By:

First States Group, LLC,

 

 

 

a Delaware limited liability company and its sole general partner

 

 

 

 

 

 

 

 

 

By:

 

Name:

 

 

 

Sonya A. Huffman

 

 

 

 

Vice President

 

 

 

 

 

 

 

 

Date:                       , 2005

 

83

--------------------------------------------------------------------------------
